--------------------------------------------------------------------------------

Exhibit 10.67

SOUTHCENTRAL POWER
PROJECT
 
 
ENGINEERING, PROCUREMENT
AND CONSTRUCTION CONTRACT

 
 

--------------------------------------------------------------------------------

 

ENGINEERING, PROCUREMENT AND CONSTRUCTION CONTRACT

 
dated as of June 18, 2010

 
by and between

 
Chugach Electric Association, Inc.,
as Company

 
and

 
SNC-Lavalin Constructors, Inc.,
as Contractor

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE 1 DEFINITIONS AND INTERPRETATION
 
1
Section 1.1
 
Defined Terms
 
1
Section 1.2
 
Interpretation
 
2
ARTICLE 2 PROJECT COMMENCEMENT AND COMPLETION
 
2
Section 2.1
 
Full Notice to Proceed
 
2
ARTICLE 3 CONSIDERATION AND PAYMENT
 
4
Section 3.1
 
Contract Price; Payment Milestones and Effect of Payment on Title Transfer
 
4
Section 3.2
 
Conditions Precedent to Payment of Invoiced Amounts
 
5
Section 3.3
 
Wire Transfer
 
6
Section 3.4
 
Invoice Instructions
 
6
Section 3.5
 
Contractor Taxes
 
7
Section 3.6
 
Project Taxes
 
7
Section 3.7
 
Offset and Withholding Provisions
 
8
Section 3.8
 
Payment Lien and Claim Releases
 
8
Section 3.9
 
Basis of Contract Price
 
8
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF CONTRACTOR
 
9
Section 4.1
 
Organization, Good Standing and Power
 
10
Section 4.2
 
Authority; Execution and Delivery: Enforceability
 
10
Section 4.3
 
Validity of Contract; No Conflict
 
10
Section 4.4
 
Governmental Approvals and Consents
 
11
Section 4.5
 
No Proceedings
 
11
Section 4.6
 
Compliance
 
11
Section 4.7
 
Environmental Matters
 
12
Section 4.8
 
No Defaults
 
12
Section 4.9
 
Expertise
 
12
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF COMPANY
 
13
Section 5.1
 
Corporate Organization
 
13
Section 5.2
 
Validity of Contract; No Conflict
 
13
Section 5.3
 
Approvals and Authorizations
 
14
Section 5.4
 
Company-Procured Equipment
 
14
Section 5.5
 
No Proceedings
 
14
ARTICLE 6 CONTRACTOR’S SECURITY
 
14
Section 6.1
 
Contractor’s Parent Company Guaranty and Letter of Credit
 
14
ARTICLE 7 GENERAL OBLIGATIONS OF CONTRACTOR
 
15
Section 7.1
 
Contractor’s General Obligations
 
15
Section 7.2
 
Physical Obstructions and Conditions
 
17
Section 7.3
 
Selection of Suppliers and Use of Subcontractors
 
17
Section 7.4
 
Compliance with Applicable Law
 
18


 
i

--------------------------------------------------------------------------------

 


Section 7.5
 
Governmental Approvals
 
18
Section 7.6
 
Other Contractors
 
18
Section 7.7
 
Construction Coordination
 
19
Section 7.8
 
Authority For Access for Inspection
 
21
Section 7.9
 
Training
 
21
Section 7.10
 
Safety
 
22
Section 7.11
 
Intellectual Property Rights and Computer Program Licenses
 
22
Section 7.12
 
Contractor’s Representatives
 
23
Section 7.13
 
Contractor’s and Subcontractor’s Personnel
 
24
Section 7.14
 
Use of Premises and Trespassing
 
24
Section 7.15
 
Temporary Facilities
 
25
Section 7.16
 
Contractor Deliverables
 
25
Section 7.17
 
Cooperation Between the Parties
 
25
Section 7.18
 
Liens
 
25
Section 7.19
 
No Amendment of Project Documents; Additional Project Documents
 
26
Section 7.20
 
Records and Accounts; Audit Rights
 
26
ARTICLE 8 GENERAL OBLIGATIONS OF THE COMPANY
 
26
Section 8.1
 
Company’s General Obligations
 
26
Section 8.2
 
Company Governmental Approvals
 
27
Section 8.3
 
Operations and Maintenance Staff
 
27
Section 8.4
 
Company’s Representative
 
27
Section 8.5
 
Company-Procured Equipment Responsibility
 
27
Section 8.6
 
Communications and Cooperation with Contractor
 
28
Section 8.7
 
Natural Gas
 
28
Section 8.8
 
Company-Provided Utilities.
 
28
ARTICLE 9 WORKING ARRANGEMENTS
 
28
Section 9.1
 
Site Security
 
28
Section 9.2
 
Public and Private Roads and Rights-of-Way; Facilities; Access Route Matters
 
28
Section 9.3
 
Night, Weekend or Holiday Work
 
29
Section 9.4
 
Avoidance of Noise and Disturbance; Good Neighbor Policy
 
29
Section 9.5
 
Fencing, Protection, and Lighting
 
30
Section 9.6
 
Uncovering Work
 
30
Section 9.7
 
Cleanup
 
30
Section 9.8
 
Historical Artifacts
 
30
ARTICLE 10 PROJECT SCHEDULE
 
31
Section 10.1
 
Project Schedule
 
31
Section 10.2
 
Rejection of the Project Schedule
 
31
Section 10.3
 
Alterations to Project Schedule
 
31
Section 10.4
 
Contractor’s Responsibility to Complete Milestones
 
31
Section 10.5
 
Rate of Progress
 
31
Section 10.6
 
Progress Reports
 
32
Section 10.7
 
Progress Meetings
 
33


 
ii

--------------------------------------------------------------------------------

 


ARTICLE 11 DELIVERY, SHIPPING, AND HANDLING OF MATERIALS AND EQUIPMENT
 
33
Section 11.1
 
Delivery Responsibility
 
33
Section 11.2
 
Packing
 
33
ARTICLE 12 CONTRACTOR EQUIPMENT
 
34
Section 12.1
 
Contractor Equipment
 
34
Section 12.2
 
Contractor Equipment on Site
 
34
Section 12.3
 
CTG Matters
 
34
ARTICLE 13 CHANGE ORDERS
 
34
Section 13.1
 
Changes and Change Orders
 
34
Section 13.2
 
Continued Performance Pending Resolution of Disputes
 
36
Section 13.3
 
Preservation of Schedule and Contract Price
 
36
ARTICLE 14 COMPANY-PROCURED EQUIPMENT
 
36
Section 14.1
 
Contractor Responsibilities with respect to Company-Procured Equipment
 
36
ARTICLE 15 DRAWINGS
 
40
Section 15.1
 
Contractor’s Use of Company’s Drawings
 
40
Section 15.2
 
Contractor Drawings and Manuals
 
40
Section 15.3
 
Consequences of Drawings and Manuals Not in Accordance with Contract
 
41
Section 15.4
 
Drawings Submitted
 
41
Section 15.5
 
Inspection of Drawings
 
41
Section 15.6
 
Operations and Maintenance Manuals and As-Built Drawings
 
41
Section 15.7
 
Company’s Use of Drawings
 
42
Section 15.8
 
Errors in Drawings Supplied by Contractor
 
42
ARTICLE 16 SUSPENSION OF WORK, DELIVERY OR ERECTION
 
43
Section 16.1
 
Order to Suspend
 
43
Section 16.2
 
Protection of Work
 
44
Section 16.3
 
Resumption of Work
 
44
ARTICLE 17 PERFORMANCE TESTING
 
45
Section 17.1
 
Performance Tests
 
45
Section 17.2
 
Minimum Performance Guarantees
 
45
Section 17.3
 
Cost and Direction
 
46
Section 17.4
 
Company’s Right to Validate
 
46
Section 17.5
 
Test Energy
 
46
Section 17.6
 
Test Reports
 
47
Section 17.7
 
Duty to Advise of Defects, Errors and Omissions in the Work
 
47
ARTICLE 18 DEFECTS BEFORE TRANSFER OF POSSESSION AND CONTROL OF WORK
 
47
Section 18.1
 
Identification of Defects
 
47


 
iii

--------------------------------------------------------------------------------

 


Section 18.2
 
Replacement of Defects
 
48
ARTICLE 19 SUBSTANTIAL COMPLETION, FINAL COMPLETION, AND TRANSFER OF CARE,
CUSTODY AND CONTROL
 
48
Section 19.1
 
Substantial Completion
 
48
Section 19.2
 
Care, Custody, Control and Risk of Loss; Punch List Items
 
49
Section 19.3
 
Title
 
49
Section 19.4
 
Marking of Equipment and Materials
 
50
Section 19.5
 
Removal of Equipment and Materials
 
50
Section 19.6
 
Final Completion
 
51
ARTICLE 20 CODES AND STANDARDS
 
51
Section 20.1
 
Comparable Quality
 
51
ARTICLE 21 ENVIRONMENTAL MATTERS
 
52
Section 21.1
 
General
 
52
Section 21.2
 
Release On-Site
 
52
Section 21.3
 
Release Off-Site
 
52
Section 21.4
 
Liability
 
52
Section 21.5
 
Pre-existing Regulated Materials
 
53
Section 21.6
 
Notice
 
53
ARTICLE 22 NATURE OF WORK AND WARRANTIES
 
54
Section 22.1
 
Nature of Work
 
54
Section 22.2
 
Warranties
 
54
Section 22.3
 
Warranty Period
 
55
Section 22.4
 
Repair of Defects
 
55
Section 22.5
 
Warranty Period Extension
 
55
Section 22.6
 
Contractor and Subcontractor Warranties
 
56
Section 22.7
 
Delay in Remedying Defects
 
56
Section 22.8
 
Removal of Defective Work
 
56
Section 22.9
 
Repeated or Chronic Failure
 
56
Section 22.10
 
SOLE AND EXCLUSIVE REMEDIES.
 
57
ARTICLE 23 LIQUIDATED DAMAGES
 
57
Section 23.1
 
General
 
57
Section 23.2
 
Liquidated Damages for Delay in Substantial Completion
 
57
Section 23.3
 
Liquidated Damages for Failure to Achieve the BOP Load Guarantee
 
58
Section 23.4
 
Intentionally Omitted.
 
58
Section 23.5
 
Calculations and Payments of Liquidated Damages
 
58
ARTICLE 24 LIMITATIONS OF LIABILITY
 
59
Section 24.1
 
Duty to Mitigate
 
59
Section 24.2
 
Limitation of Liability
 
59
Section 24.3
 
Inapplicability of Limitations of Liability
 
60
ARTICLE 25 INDEMNIFICATION
 
60


 
iv

--------------------------------------------------------------------------------

 


Section 25.1
 
General Indemnification Obligations
 
60
Section 25.2
 
Additional Indemnification Obligations of Contractor
 
61
Section 25.3
 
Indemnification Procedures
 
61
Section 25.4
 
Indemnity Duration
 
62
ARTICLE 26 INSURANCE
 
62
Section 26.1
 
Contractor’s and Subcontractors’ Insurance Coverage
 
62
Section 26.2
 
Waiver of Rights
 
65
Section 26.3
 
Contractor’s Cooperation with Company
 
65
ARTICLE 27 FORCE MAJEURE
 
65
Section 27.1
 
Effect of Force Majeure
 
65
Section 27.2
 
Notice of Occurrence
 
65
Section 27.3
 
Performance to Continue
 
66
Section 27.4
 
Resumption of Performance
 
66
Section 27.5
 
Termination in Consequence of Force Majeure
 
66
ARTICLE 28 DEFAULT
 
67
Section 28.1
 
Contractor Default
 
67
Section 28.2
 
Company Default
 
68
Section 28.3
 
Intentionally Omitted
 
69
ARTICLE 29 TERMINATION
 
69
Section 29.1
 
Termination by Company
 
69
Section 29.2
 
Termination by Contractor
 
69
Section 29.3
 
Procedures and Remedies Following Termination Other than for Contractor Default
 
69
Section 29.4
 
Procedures and Remedies Following Termination for Contractor Default
 
70
Section 29.5
 
Exclusivity
 
71
ARTICLE 30 DISPUTE RESOLUTION
 
71
Section 30.1
 
Applicability of Dispute Resolution Procedures
 
71
Section 30.2
 
Dispute Resolution
 
71
ARTICLE 31 ASSIGNMENT
 
72
Section 31.1
 
Contractor Assignment
 
72
Section 31.2
 
Company Assignment
 
72
Section 31.3
 
Company’s Right to Assign to ML&P
 
72
Section 31.4
 
Conveyance of Title to Equipment
 
73
Section 31.5
 
Collateral Assignment
 
73
Section 31.6
 
Assignment to State Instrumentality
 
74
ARTICLE 32 CONFIDENTIALITY
 
74
Section 32.1
 
Confidentiality
 
74
ARTICLE 33 MISCELLANEOUS PROVISIONS
 
75
Section 33.1
 
Non-Solicitation
 
75


 
v

--------------------------------------------------------------------------------

 


Section 33.2
 
Notices, Consents and Approvals
 
76
Section 33.3
 
Entire Contract
 
77
Section 33.4
 
Amendment; Waiver
 
77
Section 33.5
 
Successors and Assigns
 
78
Section 33.6
 
Third Party Beneficiaries
 
78
Section 33.7
 
Severability
 
78
Section 33.8
 
Further Assurances
 
78
Section 33.9
 
Publicity
 
78
Section 33.10
 
Independent Contractor
 
78
Section 33.11
 
Survival
 
79
Section 33.12
 
Governing Law; Waiver of Jury Trial
 
79
Section 33.13
 
Counterparts
 
79
Section 33.14
 
Captions
 
79
         
Appendix A
 
Glossary of Defined Terms
   
Appendix B
 
Governmental Approvals
   
Appendix C
 
Approved/Preferred Subcontractors List
   
Appendix D
 
Payment Schedule
   
Appendix E
 
Options
   
Appendix F
 
Substantial Completion, Final Completion, Performance Guarantees and Performance
Tests
   
Appendix G
 
Statement of Work and Supply and Technical Specifications
   
Appendix H
 
Termination Fees
   
Appendix I
 
Reference Drawings and Documents
   
Appendix J
 
Project Schedule
   
Appendix K
 
Execution Plan
                       
Exhibit A
 
Form of Full Notice to Proceed
   
Exhibit B
 
Form of Limited Notice to Proceed
   
Exhibit C
 
Form of Certificate of Authorized Officer of Contractor
   
Exhibit D
 
[Reserved]
   
Exhibit E
 
Form of Notice of Request for Payment
   
Exhibit F
 
Form of Invoice
   
Exhibit G
 
Form of Contractor Lien Release
   
Exhibit H
 
Form of Subcontractor Lien Release
   
Exhibit I
 
[Reserved]
   
Exhibit J
 
Form of Guaranty of Contractor’s Parent Company
   
Exhibit K
 
Form of Letter of Credit
   
Exhibit L
 
[Reserved]
   
Exhibit M
 
[Reserved]
   
Exhibit N
 
Form of Progress Report
   
Exhibit O
 
Form of Change Order Request
   
Exhibit P
 
Form of Change Order
   
Exhibit Q
 
Certificate of Insurance
   
Exhibit R
 
Form of Bill of Sale
   


 
vi

--------------------------------------------------------------------------------

 

ENGINEERING, PROCUREMENT AND CONSTRUCTION CONTRACT
 
THIS ENGINEERING, PROCUREMENT AND CONSTRUCTION CONTRACT (this “Contract”) is
made and entered into as of June 18, 2010 (the “Effective Date”), by and between
Chugach Electric Association, Inc., an electric cooperative organized under the
laws of the State of Alaska (“Company”), and SNC-Lavalin Constructors, Inc., a
corporation formed under the laws of the State of Delaware (“Contractor”), each
referred to individually as “Party” and collectively, as “Parties.”
 
WITNESSETH:
 
WHEREAS, on December 11, 2009, Company issued a Request for Proposals RFP-09-27
(the “RFP”) for the engineering, construction and procurement for the
Southcentral Power Project, the purpose of which is to meet the resource
requirements of the Southcentral Power Project Participants;
 
WHEREAS, Contractor responded to the RFP with a detailed written proposal;
 
WHEREAS, Company selected Contractor to negotiate the terms of the Contract for
the engineering, construction and procurement for the Southcentral Power
Project;
 
WHEREAS, Contractor and Company have agreed upon a scope of work as described
herein and the Appendices hereto (including the statement of work (the
“Statement of Work”) attached hereto as Appendix G) (collectively, the “Work”)
and other terms and conditions associated with the Contract;
 
WHEREAS, Contractor will, subject to the terms and conditions in this Contract,
carry out and complete the Work; and
 
WHEREAS, Company will, in consideration of the performance by Contractor of the
Work in accordance with the terms and conditions of this Contract, pay
Contractor the Contract Price at the times and in the manner specified in this
Contract.
 
NOW, THEREFORE, in consideration of the mutual representations and warranties
and covenants made herein and for other good and valuable consideration the
sufficiency of which is hereby acknowledged, Company and Contractor, each
intending to be legally bound, hereby agree as follows:
 
ARTICLE 1
 
DEFINITIONS AND INTERPRETATION
 
Section 1.1
Defined Terms

 
Unless the context requires otherwise, capitalized terms used in this Contract
shall have the meanings assigned to them in the Glossary of Defined Terms
attached hereto as Appendix A.
 
 
1

--------------------------------------------------------------------------------

 

Section 1.2
Interpretation

 
Unless the context requires otherwise, in this Contract: (a) words singular or
plural in number shall be deemed to include the other; (b) any reference in this
Contract to any Person shall include its permitted successors and assigns and,
in the case of any Governmental Authority, any Person succeeding to the
Governmental Authority’s functions and capacities; (c) any reference in this
Contract to any Article, sub-Article, Section, sub-Section, Appendix, or Exhibit
shall mean and refer to the Article, sub-Article, Section, sub-Section,
Appendix, or Exhibit contained in or attached to this Contract, as the same may
be amended or modified from time to time; and (d) the words “include” and
“including” and their derivatives shall be deemed to mean to include, without
limitation.  In the event of an inconsistency among the various parts of this
Contract, the priority of the part that shall prevail in the event of such
inconsistency shall be in the following sequence and order of priority: the
Articles, the Exhibits and the Appendices.
 
ARTICLE 2
 
PROJECT COMMENCEMENT AND COMPLETION
 
Section 2.1
Full Notice to Proceed

 
(a)           Contractor shall not take any action with respect to the Project
and shall not commence the Work until Company has issued a full notice to
proceed to Contractor substantially in the form attached hereto as Exhibit A
(the “Full Notice to Proceed”), except as otherwise provided in this Section
2.1; provided, however, that if Company shall not have issued the Full Notice to
Proceed on or before March 1, 2011, Contractor shall be entitled to a Required
Change.  Issuance of the Full Notice to Proceed is subject to the satisfaction
or waiver by Company of each of the conditions in Section 2.1(d). Following
issuance of the Full Notice to Proceed, Contractor shall proceed with performing
the Work.
 
(b)           At Company’s option, Company may issue one or more limited notices
to proceed substantially in the form attached hereto as Exhibit B (each, a
“Limited Notice to Proceed”) prior to issuing the Full Notice to Proceed,
pursuant to which Contractor shall perform or cause to be performed certain
portions of the Work specified in such Limited Notice to Proceed.  Each Limited
Notice to Proceed shall describe that portion of the Work to be performed, the
time for completion of such portion of the Work, the payment schedule and the
maximum amount of liability of Company in connection with such Limited Notice to
Proceed.  A Limited Notice to Proceed shall become effective only upon mutual
written agreement of the Parties in connection with the terms thereof.
 
(c)           If, before the execution and delivery of this Contract, the
Parties shall have entered into any separate services agreement to perform any
of the Work, the Parties agree and acknowledge that the Contract Price and the
scope of Work have been adjusted to account for the activities performed and
payments made under any such agreements.
 
 
2

--------------------------------------------------------------------------------

 

(d)           The obligation of Company to issue the Full Notice to Proceed to
Contractor is subject to the satisfaction or waiver by Company of all of the
following conditions precedent:
 
(i)             Governmental Approvals. Company’s receipt of and satisfaction
with the terms of all Governmental Approvals;
 
(ii)            Appendices and Exhibits. Each Appendix and Exhibit to this
Contract shall be in final form and substance satisfactory to Company, in its
sole discretion.
 
(iii)           Project Documents. Company shall have received the Project
Documents and the Security Documents, each of which shall (A) have been duly
authorized, executed and delivered by each party thereto, (B) be in the form of
the applicable form attached hereto (if such a form is attached) and otherwise
in form and substance satisfactory to Company, and (C) be in full force and
effect.
 
(iv)           Officer’s Certificate. Company shall have received the
certificate of an authorized officer of Contractor, substantially in the form
attached hereto as Exhibit C, certifying that (A) each of the conditions
precedent to the issuance of the Full Notice to Proceed has been satisfied
(other than to the extent that the satisfaction of a condition is dependent on
the judgment of Company); (B) that each of the conditions in Sections 3.2(b),
3.2(c), 3.2(d) 3.2(e) and 3.2(f) has been and will be satisfied as of the date
of the issuance of the Full Notice to Proceed; and (C) each of the
representations of Contractor set forth in Article 4 is true and correct.
 
(v)            Company-Procured Equipment. Company shall have entered into all
Company-Procured Equipment Purchase Agreements which Company has elected to
enter into in connection with the Project as of such point in time.
 
(vi)           Additional Matters. Company shall have received such other
certificates, documents and instruments relating to the transactions
contemplated hereby as may have been reasonably requested by Company, and all
corporate or other organizational actions and other matters and all other
documents (including all documents referred to herein and not appearing as
Appendices or Exhibits hereto) and all legal matters in connection with such
transactions shall be satisfactory in form and substance to Company, provided
that if such certificates, documents and instruments to be produced by
Contractor result in Contractor incurring an unreasonable expense, Contractor
may seek reimbursement therefor from Company.
 
 
3

--------------------------------------------------------------------------------

 

ARTICLE 3
 
CONSIDERATION AND PAYMENT
 
Section 3.1
Contract Price; Payment Milestones and Effect of Payment on Title Transfer

 
(a)           As full consideration for the satisfactory performance of all of
Contractor’s obligations under this Contract, including Contractor’s provision
of all labor, Materials, Equipment, and services associated with the Work,
Company shall pay Contractor the aggregate fixed price amount of
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx (the
“Contract Price”) in accordance with this Contract and the payment schedule in
Appendix D (the “Payment Schedule”) and all payments of the Contract Price shall
be linked to the timely achievement of specific Project milestones (each, a
“Milestone”).  Unless agreed otherwise by the Parties, Change Orders which
result in additional or reduced payments to Contractor shall result in an
equivalent upward or downward adjustment to the Contract Price, as the case may
be.
 
(i)             Company shall have the right to exercise the option to purchase
certain additional equipment, material and/or services which as of the Effective
Date are not included as part of the Work and which are described in Appendix E
(the “Option”), within the times frame and at the price stated therein.  If
Company exercises the Option in writing prior to the Option exercise deadline
set forth in Appendix E, the Contract Price will be adjusted upward to account
for the price associated with the Option and the equipment, materials and/or
services associated with the Option shall become part of the Work.  The specific
payment, construction and/or delivery schedules associated with such Option
shall be set forth in a mutually agreed upon Change Order.
 
(b)           Company shall pay Contractor all undisputed invoice amounts in
accordance with the Payment Schedule within twenty-five (25) days of receipt of
an invoice from Contractor; provided, however, in no event shall any payment be
due and owing until such time as the Work associated with the applicable Payment
Milestone has been satisfactorily completed and accepted by Company pursuant to
the procedures set forth in this Contract (including Appendix D) and all other
conditions to payment have been satisfied. Notwithstanding the foregoing, in the
case of payments to be made pursuant to Payment Milestones, no payment shall be
made thirty (30) days prior to the Milestone Date corresponding to the
applicable Payment Milestone unless Contractor (i) has achieved the Payment
Milestone for which payment is requested and due in accordance with the Payment
Schedule, and (ii) all Milestones for which Contractor has submitted a Notice of
Request for Payment prior to such Payment Milestone have been achieved prior to
Contractor submitting its invoice with respect thereto.  Payment due dates shall
be on Business Days. If any payment becomes payable on a day that is not a
Business Day, then payment shall be paid on the next succeeding Business Day.
Company shall pay interest on any late payments, including any payment amount
which Company disputes in good faith and which is later found conclusively to be
have been due, at the Late Payment Rate, compounded daily from the date such
amount was due.
 
 
4

--------------------------------------------------------------------------------

 

(c)           The Parties may agree to an electronic invoicing procedure whereby
the receipt of an electronic invoice by Company would trigger the twenty-five
(25) day payment period subject to the requirements and conditions for payment
set forth in this Contract, including this Article 3.  For recordkeeping
purposes, Contractor shall promptly provide Company with a hard-copy of any
invoice and any other supporting documentation or materials submitted to Company
via any electronic invoicing procedure.
 
(d)           Company’s Representative shall, within fifteen (15) days after
receipt of any invoice from Contractor, determine whether (i) the Work evidenced
by Contractor’s invoice has been completed in conformance with the requirements
of this Contract; (ii) the Work associated with the applicable Payment Milestone
has been fulfilled or met; (iii) the invoice, together with any required backup
information, has been properly submitted; and (iv) the invoiced amount reflects
the payment due under the applicable Payment Milestone. Company’s Representative
shall inform Contractor if it disputes the invoice or any portion of the invoice
where and as contemplated on the Notice of Request for Payment.  If Company’s
Representative disputes only a portion of the invoiced amount, the remaining
amount not in dispute shall be paid on or before the due date.
 
(e)           Notwithstanding Section 3.1(d), payment by Company of any invoiced
amounts shall not be deemed acceptance of the Work or waiver of any Claims that
Company may have with respect to such Work, including with respect to the
completeness thereof or the compliance of such Work with Applicable Law or the
terms of this Contract.
 
(f)            In addition to the foregoing, within five (5) Business Days after
receipt by Contractor of any payment made pursuant to (i) the Payment Schedule
and/or (ii) any Limited Notice to Proceed, Contractor shall deliver to Company
the Retainage Letter of Credit pursuant to Section 6.1(b).
 
Section 3.2
Conditions Precedent to Payment of Invoiced Amounts

 
The obligation of Company to make payments for any invoice is subject to the
satisfaction or waiver by Company of each of the following conditions precedent
on each Milestone corresponding to the applicable Payment Milestone for which
payment is being sought pursuant to the Payment Schedule:
 
(a)           Notice Required.  Contractor shall submit, along with its invoice,
a notice of request for payment in the form attached hereto as Exhibit E (each,
a “Notice of Request for Payment”) and in substance satisfactory to Company,
that meets all of the requirements of this Section 3.2 and Section 3.4.
 
(b)           Representations and Warranties.  The representations and
warranties made by Contractor in each Project Document to which it is a party
shall be true and correct in all material respects on such payment date both
before and after giving effect to the making of such payment. In each case such
representations and warranties shall be deemed renewed and re-stated as of the
date of such payment.
 
 
5

--------------------------------------------------------------------------------

 

(c)           No Default.  No Contractor Default shall have occurred and be
continuing; no breach, violation or default shall have occurred and be
continuing with respect to any of the Security Documents; and no breach, breach,
violation or default shall have occurred with respect to any of the Project
Documents or any consent or Governmental Approval, in each case which would
reasonably be expected to result in a Material Adverse Change.
 
(d)           No Proceeding or Litigation. No action, suit, proceeding or
investigation by or before any Governmental Authority or any arbitrator shall be
pending or, to Contractor’s knowledge, threatened against or affecting a Project
Party or the Project which would reasonably be expected to result in a Material
Adverse Change.
 
(e)           Material Adverse Change. No Material Adverse Change shall have
occurred (i) with respect to Contractor, any Key Subcontractor or the Guarantor
or (ii) that is otherwise the result of an act or omission of Contractor, any
Subcontractor or the Guarantor.
 
(f)            Governmental Approvals. All Governmental Approvals required to be
obtained by such time shall have been obtained and shall be in full force and
effect.
 
(g)           Progress Reports.  Contractor shall have delivered to Company on
or before the 15th day of the month in which payment is being sought, the
Progress Report pursuant to Section 10.6, which Progress Report shall cover the
month associated with the applicable Payment Milestone(s) for which payment is
requested, and such Progress Report shall be satisfactory to Company in its sole
discretion.
 
(h)           Delivery of Lien and Claim Releases.  Contractor shall have
delivered to Company Lien and Claim releases pursuant to Section 3.8.
 
Section 3.3
Wire Transfer

 
All payments to Contractor hereunder shall be paid in Dollars via wire transfer
to a bank account of Contractor as specified by Contractor in writing from time
to time.
 
Section 3.4
Invoice Instructions

 
(a)           All invoices shall (i) provide all information specified in
Exhibit F, (ii) reference the applicable Contract number, and (iii) be addressed
as follows:
 
If mailed:
 
Chugach Electric Association, Inc.
P.O. Box 196300
Anchorage, AK 99519-6300
Attn: Dan Knecht
 
 
6

--------------------------------------------------------------------------------

 

With a copy provided to:


Chugach Electric Association, Inc.
P.O. Box 196300
Anchorage, AK 99519-6300
Attn: Dustin Highers
 
If delivered (personally, by courier or overnight delivery service):
 
Chugach Electric Association, Inc.
5601 Electron Drive
Anchorage, AK 99519-6300
Attn: Dan Knecht
 
With a copy provided to:


Chugach Electric Association, Inc.
5601 Electron Drive
Anchorage, AK 99519-6300
Attn: Dustin Highers
 
If submitted electronically via the electronic invoicing procedure agreed to by
the Parties under Section 3.1(c), pursuant to such agreed-upon procedure.
 
(b)           CONTRACTOR ACKNOWLEDGES AND AGREES THAT (I) ANY INVOICE THAT DOES
NOT MEET THE REQUIREMENTS OF THIS SECTION 3.4 MAY RESULT IN A DELAY IN PAYMENT
AND (II) COMPANY SHALL HAVE NO LIABILITY TO CONTRACTOR THEREFOR.
 
Section 3.5
Contractor Taxes

 
Contractor shall be responsible for timely payment of (a) all taxes, fees and
contributions on or measured by Contractor’s income, (b) all taxes, fees and
contributions on or measured by employee or other labor Costs of Contractor or
any Subcontractor, including all payroll or employment compensation tax, social
security tax or similar taxes for Contractor’s or any Subcontractor’s employees,
(c) other than in connection with Company-Procured Equipment, any and all export
taxes and customs duties, and related customs broker fees and charges or similar
charges, for delivery of any Equipment, Materials and components to the United
States from countries outside of the United States and transportation to the
Site, and (d) all Project Taxes (collectively, the “Contractor Taxes”).
Notwithstanding the foregoing, Contractor shall not be liable for any real
estate taxes, sales, use, gross receipts or ownership taxes for the Site. All
taxes other than Contractor Taxes shall be the responsibility of Company, and
shall be paid by Company or reimbursed to Contractor if paid by Contractor.
 
Section 3.6
Project Taxes

 
The Contract Price includes state or local property, license, privilege, sales,
use, excise, value added, or other similar tax which may be imposed by any
Governmental Authority upon the sale, purchase or use by Contractor of
Materials, supplies, Equipment or services or labor from Subcontractors or other
suppliers thereof in connection with the Work (collectively, the “Project
Taxes”). Contractor shall timely pay Project Taxes directly to the Governmental
Authority imposing such, or it may contest any such Project Taxes in good faith,
in its sole discretion.
 
 
7

--------------------------------------------------------------------------------

 

Section 3.7
Offset and Withholding Provisions

 
Company may offset any payment due Contractor under this Contract against
amounts owing from Contractor to Company pursuant to this Contract or any
service agreement entered into by the Parties contemplated under Section 2.1(c);
provided, however, in the case of any such service agreement, the right of
offset shall be limited to payments owing or owed to Company for services
rendered prior to the Effective Date.  In addition, Company may withhold all or
any portion of payments otherwise due Contractor (a) until such time as
Contractor has provided the Security Documents required by this Contract, (b) to
cover amounts necessary to repair and replace nonconforming Work or Claims which
Contractor has failed to address satisfactorily after having been provided a
reasonable period of time to cure following Company’s notice thereof to
Contractor; or (c) to cover unpaid Liquidated Damages.
 
Section 3.8
Payment Lien and Claim Releases

 
In connection with each invoice and Notice of Request for Payment, Contractor
shall provide to Company Lien and Claim releases executed by Contractor and each
and every Key Subcontractor and other Person that is a party to any Project
Document, through the date of such invoice submitted in accordance with Exhibit
G (“Form of Contractor Lien Release”) and Exhibit H (“Form of Subcontractor Lien
Release”), respectively.
 
Section 3.9
Basis of Contract Price

 
(a)           Contractor’s Duty to be Fully Informed. Contractor shall have
satisfied itself, through its own due diligence efforts as to the nature and
location of the Work, the general, local, physical and other conditions of the
Work and the Site, and all other matters which could in any way affect the Work
or the cost thereof and the Contract Price.  In addition, Contractor shall have,
to the extent it deems necessary (i) inspected the Site, (ii) satisfied itself
as to the state and condition (including ground, underground, geological,
climatic and hydrological conditions) of all circumstances affecting the Site
and the Work, (iii) examined any documentation and information supplied or made
available to Contractor by Company or available for inspection in the public
domain, (iv) reviewed the conditions and the Specifications, and (v) satisfied
itself as to the feasibility of executing the Work at the Site, including as to
the suitability and availability of access routes to the Site.  Company shall
not be responsible for any error, inaccuracy or omission of any kind in the RFP
and data and information related thereto and shall not be deemed to have given
any representation or warranty of accuracy or completeness of any data or
information related thereto; provided however, that any professional report
delivered by Company that is relied upon by Contractor and found to contain
errors or omissions  which cause an adverse impact on the Work or Project
Schedule shall entitle Contractor to a Required Change.  The failure of
Contractor to adequately investigate and acquaint itself with any applicable
conditions and other matters shall not relieve Contractor from the
responsibility for properly estimating the difficulties of successfully
performing the Work and completing the Contract, and shall not be grounds for
adjusting either the Contract Price or the Project Schedule, unless provided
otherwise herein.
 
 
8

--------------------------------------------------------------------------------

 

(b)           Underground Obstructions.  Subject to the provision of reasonable
cooperation from Company, including the provision by Company of information in
Company’s possession that Company reasonably believes is pertinent, Contractor
shall be responsible for ascertaining the location of and avoiding damage to all
underground installations including cable, gas, water pipes, telephone lines,
and other underground installations, whether the location of the excavation,
digging, or trenching required for performance of the Work is fixed by Company
or by Contractor. Except (i) as provided otherwise herein or (ii) in the case of
any ground conditions or artificial obstructions or hazards that could not have
been reasonably anticipated by Contractor or that have not been previously
disclosed to Contractor by Company, Contractor shall be responsible for all
delays, Costs, loss or expense arising, whether directly or indirectly, from any
ground conditions or artificial obstructions or hazards including any Work
performed underground or involving excavation and Contractor shall not be
entitled to adjustment to either the Contract Price or the Project Schedule.
 
(c)           Surveying. Contractor is responsible for performing, and shall
include in its pricing, all construction layout surveying required for execution
of the Work.
 
(d)           Existing Foundations, Structures and Work. Contractor shall be
solely responsible for the consequences of incorporating into the Work any
existing foundations, structures, Equipment or Materials including any existing
piling, floor slabs and culverts. To the extent that the same are incorporated
into the Work, such pre-existing items shall be subject to the conditions as if
they were supplied by Contractor hereunder. Contractor shall notify Company of
its intention to incorporate any existing foundations, structures, Equipment or
Materials into the Work other than those specifically identified in the Contract
as soon as is reasonably practicable and shall seek the prior written consent of
Company for the use or utilization thereof, which consent may be withheld in the
sole discretion of Company.
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF CONTRACTOR
 
As used in this Article 4, “to Contractor’s knowledge” refers to matters that
(1) are within the actual knowledge of Contractor; or (2) should have been
within the actual knowledge of Contractor upon exercise of reasonable diligence
or prudent business practices, including Prudent Industry Practice.  Contractor
represents and warrants to Company on the Effective Date (except as otherwise
stated), and on each date the following representations and warranties are made
or are deemed made pursuant to the terms hereof, as follows:
 
 
9

--------------------------------------------------------------------------------

 

Section 4.1
Organization, Good Standing and Power

 
Contractor is a corporation duly formed, validly existing and in good standing
under the laws of the State of Delaware and has the full corporate  power and
authority and possesses all Governmental Approvals necessary to enable it to
own, lease or otherwise hold its properties and assets and to carry on its
business in the places and in the manner currently conducted, including
performing the Work. Contractor is duly qualified to do business in each
jurisdiction where the nature of its business or the ownership or leasing of its
properties makes such qualification necessary, including the State of Alaska.
 
Section 4.2
Authority; Execution and Delivery: Enforceability

 
Contractor has all requisite power and authority to execute each of the Project
Documents and any other contract connected with the performance of the Work to
which it is a party and to consummate the transactions contemplated hereby and
thereby and to perform the Work. The execution and delivery by Contractor of
each Project Document to which it is a party and the consummation by Contractor
of the transactions and Work contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of
Contractor.  Contractor has duly executed and delivered each Project Document to
which it is a party, and each Project Document to which it is a party
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
from time to time in effect that affect creditors’ rights generally and by legal
and equitable limitations on the availability of specific remedies.
 
Section 4.3
Validity of Contract; No Conflict

 
The execution, delivery and performance by Contractor of this Contract and each
other Project Document to which Contractor is a party, the consummation of the
transactions contemplated hereby and thereby, and the compliance with the
provisions hereof or thereof, by Contractor shall not, with or without the
passage of time or the giving of notice or both:
 
(a)           conflict with, constitute or result in a breach, default or
violation of any provision of, or give rise to any right of termination,
cancellation or acceleration under, or loss of any right and/or benefit under,
Contractor’s organizational documents or any contract, lease, license,
Governmental Approval, instrument or other agreement to which Contractor is a
party or by which it, the Project, or the assets of either is bound;
 
(b)           result in the creation or imposition of any Lien of any nature on
the Project, other than Permitted Liens, if any; or
 
(c)           conflict with or violate the charter documents of Contractor; or
 
(d)           violate any Applicable Law applicable to Contractor or any of its
Affiliates.
 
 
10

--------------------------------------------------------------------------------

 

Section 4.4
Governmental Approvals and Consents

 
(a)           Appendix B sets forth all Governmental Approvals.  Such
Governmental Approvals that are the responsibility of Company to obtain prior to
Substantial Completion are separately identified on Appendix B (the “Company
Governmental Approvals”). All Governmental Approvals (i) have been obtained, are
in full force and effect, and are final and all appeal periods with respect
thereto have expired or terminated, or (ii) if required to be obtained in the
future as part of the Work, shall be obtained in the ordinary course. There is
no action, suit, investigation or proceeding pending, or, to Contractor’s
knowledge, threatened, that could result in the modification, rescission,
termination, or suspension of any Governmental Approval obtained prior to the
date this representation is made or deemed made.  Except for the Governmental
Approvals listed in Appendix B, Contractor is not required, and under Applicable
Law will not be required, to obtain any Governmental Approval in connection with
the execution and delivery by Contractor of this Contract or the performance of
Contractor’s obligations hereunder.
 
(b)           No consent or approval of any Person is required to be obtained or
made by or with respect to Contractor transferring custody and control of the
Project to Company as contemplated hereby, or in connection with the execution,
delivery and performance of this Contract, the Project Documents or the
consummation of the transactions contemplated hereby or thereby.
 
Section 4.5
No Proceedings

 
(a)           There are no actions, suits, investigations or proceedings by or
before any Governmental Authority or arbitrator pending against Contractor or
any Subcontractor, or against the Project, or, to Contractor’s knowledge,
threatened against or affecting Contractor or any Subcontractor, or the Project,
which would reasonably be expected to result in a Material Adverse Change.
 
(b)           There are no actions, suits, investigations or proceedings by or
before any Governmental Authority or arbitrator pending or, to Contractor’s
knowledge, threatened against or affecting Guarantor, which would reasonably be
expected to result in a Material Adverse Change.
 
Section 4.6
Compliance

 
(a)           The Project is being designed and constructed and all components
thereof are being procured, in compliance with all Applicable Law, standards and
codes and in compliance with the requirements of all Governmental Approvals and
Prudent Industry Practice.  When constructed, the Project shall conform to and
comply with all Applicable Law, standards and codes, and the requirements of all
applicable Governmental Approvals.
 
(b)           Contractor and the operation of its businesses are, and at all
times during the term of this Contract will be, in compliance with all
Applicable Law.
 
 
11

--------------------------------------------------------------------------------

 

Section 4.7
Environmental Matters

 
(a)           The Project has been designed and constructed and the Work has
been and will be performed, in compliance with all Environmental Laws.
 
(b)           In connection with the Project, Contractor (i) has not received
any notice of a pending or threatened Claim, or inquiry by any Governmental
Authority or other Person relating to any actual or alleged violations of
Environmental Laws or any obligation on the part of Contractor to investigate or
take any other action relative to any Regulated Materials or threatened Release
of any Regulated Materials and (ii) is and has been in compliance with all
Environmental Laws.
 
(c)           Contractor has not entered into or agreed to any decree or order
with any Governmental Authority and Contractor is not subject to any judgment
relating to compliance with any Environmental Law or to the investigation or
cleanup of Regulated Materials.
 
(d)           Neither Contractor nor any Subcontractor in the performance of the
Work has generated, transported, treated, stored, disposed of, arranged to be
disposed of, Released or threatened to Release or will generate, transport,
treat, store, dispose of, arrange to be disposed of, Release or threaten to
Release, any Regulated Materials at, on, from or under the Site in violation of,
or so as would reasonably be expected to result in Liability under any
Environmental Laws.
 
Section 4.8
No Defaults

 
Contractor is not in breach of, or in default under, any Project Document, or
any other agreement or instrument to which it is a party or by which it or its
properties or assets may be bound, and no Project Party is in breach of, or in
default under, any other agreement or instrument to which it is a party or by
which it or its properties or assets may be bound except where such breach or
default would not, singly or in the aggregate, reasonably be expected to result
in a Material Adverse Change.
 
Section 4.9
Expertise

 
(a)           To Contractor’s knowledge, there is no reason that (i) the Project
will not achieve Substantial Completion by the Guaranteed Substantial Completion
Date; or (ii) the cost to complete the Project will exceed the Contract Price.
 
(b)           The construction and operation of the Project in accordance with
the Project Documents and any other contract connected with the performance of
the Work to which Contractor is a party and in compliance with Governmental
Approvals, Applicable Law and pursuant to this Contract, is technically
feasible.
 
(c)           Contractor has substantial and sufficient experience, expertise
and capability in the development and engineering, construction and procurement
of combined cycle power plants such as the Plant and the capability to carry out
the Work and acknowledges that Company is relying on such experience, expertise
and capability in executing this Contract.
 
 
12

--------------------------------------------------------------------------------

 

ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF COMPANY
 
As used in this Article 5, “to Company’s knowledge” refers to matters within the
actual knowledge of Company. Company represents and warrants to Contractor on
the Effective Date as follows:
 
Section 5.1
Corporate Organization

 
Company is an electric cooperative duly organized and validly existing under the
laws of the State of Alaska. Company has full corporate power and authority to
carry on its business as it is now being conducted and to own the properties and
assets it now owns.
 
Section 5.2
Validity of Contract; No Conflict

 
(a)           This Contract has been duly authorized, executed and delivered by
Company and is a legal, binding and valid obligation of Company enforceable
against Company in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws from time to time in effect that affect creditors’ rights generally
and by legal and equitable limitations on the availability of specific remedies.
 
(b)           The execution, delivery and performance by Company of this
Contract, the consummation of the transactions contemplated hereby, and the
compliance with the provisions hereof by Company shall not, with or without the
passage of time or the giving of notice or both:
 
(i)            as to execution, delivery and performance, require any consent or
approval of Company’s board of directors, any of Company’s owners, or any other
Person which has not been obtained and each such consent and approval that has
been obtained is in full force and effect;
 
(ii)           conflict with, constitute a breach or violation of any provision
of, or give rise to any right of termination, cancellation or acceleration
under, or loss of any right and/or benefit under, any material contract or
agreement to which Company is a party or to which it or its assets are subject
or to any Governmental Approval held by or on behalf of Company, the loss of
which would reasonably be expected to result in a Material Adverse Change on
Company’s performance under this Contract;
 
(iii)           conflict with or violate the charter documents of Company; or
 
(iv)           violate any Applicable Law applicable to Company.
 
 
13

--------------------------------------------------------------------------------

 

Section 5.3
Approvals and Authorizations

 
Appendix B sets forth all Company Governmental Approvals. Except for Company
Governmental Approvals listed in Appendix B, to Company’s knowledge, Company is
not required under existing Applicable Law to obtain any other Governmental
Approval in connection with the execution and delivery by Company of this
Contract or the performance of its obligations hereunder, the failure to obtain
which would reasonably be expected to result in a Material Adverse Change.
 
Section 5.4
Company-Procured Equipment

 
To Company’s knowledge, no default or delay has occurred or is continuing and no
change order (or the equivalent thereof) has been issued under any
Company-Procured Equipment Purchase Agreement which has or is reasonably likely
to have a Material Adverse Change on the Project Schedule.


Section 5.5
No Proceedings

 
There are no actions, suits, investigations or proceedings by or before any
Governmental Authority or arbitrator pending or, to Company’s knowledge,
threatened against or affecting Company which, to Company’s knowledge, would
reasonably be expected to result in a Material Adverse Change.
 
ARTICLE 6
 
CONTRACTOR’S SECURITY
 
Section 6.1
Contractor’s Parent Company Guaranty and Letter of Credit

 
(a)           Within five (5) Business Days after the Effective Date, Contractor
shall provide to Company a guaranty acceptable to Company from SNC-Lavalin Group
Inc., in favor of Company and substantially in the form of Exhibit J
(“Guaranty”), which shall guarantee all of Contractor’s payment and performance
obligations under this Contract until the expiration of the Warranty Period; and
 
(b)           Within five (5) Business Days after receipt by Contractor of the
first payment made pursuant to (i) the Payment Schedule and/or (ii) any Limited
Notice to Proceed, Contractor shall deliver to Company a letter of credit (the
“Retainage Letter of Credit”) substantially in the form of Exhibit K in a stated
amount equal to ten percent (10%) of the payment made.  Contractor shall within
five (5) Business Days after receipt of each subsequent payment through
Substantial Completion cause the Retainage Letter of Credit to be amended or
reissued such that the total stated amount of the Retainage Letter of Credit
shall at all times be equal to ten percent (10%) of the cumulative amount of
payments made.  Notwithstanding the preceding sentence, the Retainage Letter of
Credit shall be released with the payment after achievement of Substantial
Completion unless such letter of credit is converted into the Punch List Letter
of Credit as set forth in Section 6.1(c).
 
 
14

--------------------------------------------------------------------------------

 

(c)           Substantial Completion shall not be achieved unless Contractor (i)
delivers to Company a new irrevocable standby letter of credit substantially in
the form of Exhibit K replacing the Retainage Letter of Credit for an amount, or
(ii) reduces the stated amount of the Retainage Letter of Credit (such new
letter of credit or reduced Retainage Letter of Credit, the “Punch List Letter
of Credit”) in an amount, in either case, equal to the greater of two million
Dollars ($2,000,000.00) or two hundred percent (200%) of  the agreed Final Punch
List value.
 
(d)           The Retainage Letter of Credit and the Punch List Letter of Credit
shall secure all of Contractor’s obligations under this Contract during the
period each such letter of credit is in effect (the “Secured
Obligations”).  Company shall have the right to draw on the Retainage Letter of
Credit and the Punch List Letter of Credit in accordance with each of their
terms upon a default by Contractor with respect to any of the Secured
Obligations.
 
(e)           Contractor shall maintain the Retainage Letter of Credit and shall
renew the Retainage Letter of Credit as required, until the achievement of
Substantial  Completion.  Contractor shall maintain the Punch List Letter of
Credit and shall renew the Punch List Letter of Credit as required, until the
achievement of Final Completion.  Each of the Retainage Letter of Credit and the
Punch List Letter of Credit shall be closed upon the receipt by the bank that
issued the applicable letter of credit of a document signed by Contractor and
Company which states that the applicable  letter of credit expiration date has
occurred.  Unless the applicable letter of credit expiration date has occurred,
Contractor shall, at least fifteen (15) days prior to the stated expiration
date, (i) cause the issuer of the applicable letter of credit to renew such
letter of credit for a period of not less than the lesser of (A) one year, or
(B) such shorter period as may be necessary to cause the applicable letter of
credit expiration to occur, as mutually agreed upon by Contractor and Company,
but in no event shall any such renewal under items (i) or (ii) in this Section
6.1(e) be less than thirty (30) days, or (ii) cause a replacement letter of
credit to be issued in the same amount and in the same form as the initial
letter of credit.  If the applicable letter of credit is not renewed or replaced
in accordance with this paragraph, Company shall have the right to draw the full
amount of such letter of credit and hold such amounts to be applied toward any
Secured Obligations.
 
ARTICLE 7
 
GENERAL OBLIGATIONS OF CONTRACTOR
 
Section 7.1
Contractor’s General Obligations

 
In addition to and without limiting any of its other obligations hereunder,
Contractor shall have the obligation to do or cause the following, all in
accordance with the terms and conditions hereof:
 
 
15

--------------------------------------------------------------------------------

 

(a)           Provide Company with a fully-operational Project for the Contract
Price, completed in accordance with the terms of this Contract, Applicable Law,
applicable industry standards and codes and Prudent Industry Practice, and
meeting the Specifications and the Performance Guarantees.
 
(b)           Provide detailed design and engineering of the Plant, including
preparation of operating manuals, Equipment and Materials specifications, all
required civil works and Plant structures, drawings, schedules, software, and
coordination of engineering efforts of Subcontractors, in each case as more
fully set forth in the Specifications.
 
(c)           Except as otherwise expressly provided herein, procure and provide
handling of Materials and Equipment to be incorporated into the Project and
construction equipment, including as necessary, inspection, expediting, shipping
unloading, receiving  and customs clearance, transportation to and storage at
the Site.
 
(d)           Per Company’s reasonable instructions, accommodate Company’s other
contractors on the Site.
 
(e)           Comply with Alaska’s Little Davis Bacon Act; be familiar with all
collective bargaining agreements pertaining to or affecting the Work; use local
labor to the extent required under Applicable Law and, if not required or
provided otherwise in this Contract, to the extent commercially reasonable;
abide by the requirements under Alaska Applicable Law associated with the
determination of the Commissioner of Alaska’s Department of Labor and Workforce
Development that Alaska is a “zone of underemployment,” and continue to comply
with such requirements even after expiration of the current determination for
the duration of this Contract; subject always to compliance with Applicable Law,
Contractor shall, and shall cause each Subcontractor to, to the fullest extent
commercially reasonable, perform the Work using Alaska labor.
 
(f)            Employ only personnel qualified for the Work and ensure no
illegal drugs, alcohol, firearms or other prohibited items are on or at the
Site.
 
(g)           Provide reasonable notice and opportunity for inspections by
Company; provided, however, Company’s inspections shall not relieve Contractor
of any responsibility or demonstrate any acceptance of Work performed by
Contractor.
 
(h)           Furnish the Training to Contractor’s personnel, all as set forth
in the Specifications.
 
(i)            Maintain and abide by all Applicable Laws regarding safety and
security obligations; maintain accurate records and provide reports of injuries
and damages; perform Work in accordance with Contractor’s Company-approved
health and safety plan and Company’s safety policies.
 
(j)            Provide on-Site utilities during construction and pay for their
use, except Company-Provided Utilities.
 
 
16

--------------------------------------------------------------------------------

 

(k)           Except as may be set forth otherwise in the Specifications,
provide consumables (including water, gas, lubricants, oils, etc.) for
commissioning and startup of the Plant.
 
(l)            Be solely responsible for design, engineering and procurement of
all equipment necessary for the performance of the Work or to be incorporated
into the Project (other than Company-Procured Equipment) (collectively, the
“Equipment”) and Materials, construction and coordination and scheduling of
Subcontractor performance of the Work.
 
(m)           Prepare and furnish a spare parts inventory (based, at least in
part, on a single point of failure analysis of the Plant and Plant systems) one
hundred eighty (180) days prior to Substantial Completion.  Contractor shall
replace at its own cost any part used from spare parts inventory until
termination of the Warranty Period.
 
(n)           Prevent the imposition of Liens other than Permitted Liens.
 
(o)           Intentionally omitted.
 
(p)           Maintain all records related to the Project for a period of not
less than five (5) calendar years after the Final Completion Date.
 
(q)           In accordance with the Specifications, timely implement and have
in place a Company-approved Project implementation plan, Site security plan,
industrial health and safety program, environmental protection plan, emergency
response plan, Project quality plan, document control and process management
program and communication plan.
 
(r)           Timely implement the process management obligations and quality
assurance plan set forth in the Specifications.
 
Section 7.2
Physical Obstructions and Conditions

 
If, during the performance of the Work on the Site, Contractor encounters
endangered plant and animal species which are regulated or require special
handling under Environmental Laws or other Applicable Laws, Contractor shall
notify Company as soon as practicable and shall use its best efforts to perform
its obligations hereunder, including those obligations affected by such
discoveries, and in compliance with Applicable Law.
 
Section 7.3
Selection of Suppliers and Use of Subcontractors

 
(a)           In connection with its performance of this Contract, Contractor
shall, and shall cause each Subcontractor to, purchase Equipment, Materials and
services in connection with the performance of the Work from the
approved/preferred Subcontractors set forth in Appendix C (“Approved/Preferred
Subcontractors List”).
 
(b)           Contractor may subcontract Work to Subcontractors (subject to
approval of such Subcontractor by the Company, acting in a commercially
reasonable manner, if a proposed Subcontractor is not on the Approved/Preferred
Subcontractors List set forth in Appendix C).  Contractor shall be fully liable
for all acts and omissions of each Subcontractor to the same extent as though
such act or omission had been performed by Contractor.
 
 
17

--------------------------------------------------------------------------------

 

(c)           Company shall have no contractual obligation to, and shall not be
deemed to be in privity with, any Subcontractor; provided, however, that in the
event Contractor’s obligations hereunder terminate for any reason, Contractor
shall, at Company’s request, take such actions and execute such documents as may
be necessary or desirable to assign any or all of the Project Documents executed
by Contractor and any other contract connected with the performance of the Work
to which Contractor is a party and selected by Company to Company.  Contractor
shall ensure that each subcontract with a Subcontractor is assignable to Company
without consent of the Subcontractor or any other Person.
 
Section 7.4
Compliance with Applicable Law

 
Contractor shall, and shall cause each Subcontractor to, comply with Applicable
Law, Prudent Industry Practice and all Governmental Approvals in performing the
Work. Contractor shall be responsible for ascertaining the nature and extent of
any Applicable Law which may affect the Work, the Plant or the Site as a result
of the performance by Contractor of its obligations under this Contract and,
prior to Substantial Completion, the operation of the Plant.
 
Section 7.5
Governmental Approvals

 
Contractor shall obtain all Governmental Approvals designated as Contractor’s
responsibility in Appendix B and any other Governmental Approvals that are not
specifically designated as Company Governmental Approvals in Appendix B and
shall, and shall cause its Subcontractors to, reasonably support the efforts of
Company in obtaining all Company Governmental Approvals, including providing
such engineering and environmental data and statistical information as may be
reasonably requested by Company.  Company shall be properly included as the
permittee, co-permittee or authorized party with respect to all Governmental
Approvals.  Without limiting the foregoing, Contractor shall, and shall cause
each and every Subcontractor to, at its sole cost and expense, secure and
maintain all applicable construction and construction related permits which are
required by Applicable Law in order to undertake the Work.
 
Section 7.6
Other Contractors

 
(a)           Contractor shall, in accordance with Company’s reasonable
instructions, afford to other contractors identified by Company from
time-to-time all reasonable opportunities for carrying out their work at the
Site, provided that the same shall not materially obstruct or disturb the
progress of the Work. Contractor shall also afford access to Company’s
employees, including employees who will operate and maintain the Plant, to
perform their work at the Site.
 
(b)           Contractor and Company shall consult and agree on the means of
coordinating Company’s other contractors and Company’s employees as it relates
to mobilization and laydown space requirements, interconnection with Site
construction power and temporary storage facilities, water, emergency evacuation
requirements, trash/waste disposal, Site access, temporary office space, safety
and security and other Site regulations and requirements.  Each of Company’s
other contractors shall be responsible for any Costs with respect to that
contractor’s work, including mobilization and laydown space requirements,
interconnection with Site construction power and temporary storage facilities,
water, emergency evacuation requirements, trash/waste disposal, Site access,
safety and security and other Site regulations and requirements.
 
 
18

--------------------------------------------------------------------------------

 

(c)           Contractor agrees that Claims resulting from concurrent Company
contractor activities at the Site shall be brought to Company’s attention within
ten (10) Business Days of the later to occur of: (i) the occurrence giving rise
to the Claim; or (ii) Contractor’s knowledge of the occurrence giving rise to
such Claim.
 
Section 7.7
Construction Coordination

 
(a)           Contractor shall be responsible for erecting a temporary and
movable construction fence (the “Construction Fence”) on the Site for the
purpose of separating the Project construction area (the “Construction Area”),
which is initially depicted by the cross-hatched area on Appendix I, from
Company’s Area, including the International Station, the switchyard and any
Common Facilities. The Construction Fence may be moved and relocated as
necessary with the prior written consent of Company following the completion of
certain phases of construction for the purpose of accessing other areas of the
Project, all in accordance with the Project Schedule and the Contract.  From the
first to occur of issuance of an initial Limited Notice to Proceed (or as set
forth therein), or issuance of Full Notice to Proceed through Final Completion,
Contractor will be in control of the Construction Area and will maintain a
separate gate for access to the Construction Area.  Upon Substantial Completion,
the Construction Area will be reduced to Company’s staging and laydown area, and
shall not include any portion of the Facilities necessary for operation of the
Project, the International Station or the Common Facilities.
 
(b)           Without affecting or diminishing in any way Contractor’s
obligations set forth herein, Contractor shall coordinate with Company all
activities to be performed under the Contract, particularly if such activities
may require taking the International Station off-line or have a possibility of
causing an outage at the International Station.
 
(c)           Contractor shall provide Company with reasonable advance notice of
Contractor’s need to access Company’s Area for performance of Work activities
associated with the Common Facilities.  Contractor and Company shall agree on a
schedule for the performance of all Work activities in Company’s Area consistent
with the Contract and the Project Schedule.  Company shall arrange for any
safety instruction and workplace policy training deemed appropriate by Company
for Contractor’s and its Subcontractors’ personnel prior to such personnel being
allowed in Company’s Area. Company shall arrange for escorts for such personnel
accessing Company’s Area to the extent Company deems such escorts necessary.  If
Contractor needs to work on a system that could be used by Company for the
operation of the International Station, Contractor shall provide Company with
advance written notice and receive prior authorization from Company that the
system has been deactivated before commencing work on the system and Contractor
shall notify Company once Contractor completes work on the system so Company can
inspect and reactivate the system in accordance with Company’s
policies.  Without limiting the preceding in this Section 7.7(c) and subject to
Section 7.7(e), upon the reasonable request of Contractor and consistent with
this Contract and the Project Schedule, Company shall authorize Contractor’s and
its Subcontractors’ personnel to have access to Company’s Area (i) for the
purpose of undertaking Work activities necessary to integrate the Project into
the Common Facilities, and (ii) after the Substantial Completion Date, to
perform any Work activities required under the Contract.
 
 
19

--------------------------------------------------------------------------------

 

(d)           Notwithstanding any other provision herein to the contrary, at all
times prior to the Substantial Completion Date, Contractor shall provide Company
and Company’s personnel and other contractors access to the Construction Area
upon Company’s request.  Contractor and Company shall agree on a schedule for
the performance of Work activities by Company’s personnel and other contractors
in the Construction Area, which schedule shall be consistent with the Project
Schedule.  Subject to Company’s compliance with Contractor’s safety programs as
set forth in the Execution Plan attached hereto as Appendix K, Company may
access the Construction Area without notice at any time for the purpose of
carrying out activities required (i) for the operation of the International
Station, (ii) to respond to an emergency or (iii) to comply with Company’s
obligations under any Company-Procured Equipment Purchase Agreement.
 
(e)           Contractor shall (i) schedule all Work activities that will
require or may result in the shutdown of or inability to dispatch the
International Station, and all Work activities performed on or affecting the
Common Facilities in accordance with this Contract and the Project Schedule,
(ii) notify Company in writing of such schedule(s) at the earliest practicable
time and (iii) update such schedules in writing as necessary; provided, however,
Contractor shall not undertake any such Work activities until Company has agreed
in writing with such schedule and plan for performing the identified Work.
 
(f)            Except as otherwise provided in this Contract, Contractor shall
perform or cause to be performed, all Work activities with respect to the
Project in a manner that will avoid any interference that could be reasonably
expected to have a material adverse effect on Company’s operation of the
International Station and Company’s day-to-day operations at its corporate
headquarters adjacent to the International Station.
 
(g)           Company shall provide oversight of, and shall have the right to
consent to, activities of Contractor and its Subcontractors necessary for the
connection of the Project’s systems with the Common Facilities and the
activities necessary for the start-up and commissioning of the Project, as
provided herein. Company shall provide Contractor and its Subcontractors with
reasonable controlled access to all Common Facilities, including the control
room, to enable Contractor and its Subcontractors to interconnect the Project
with the Common Facilities, all in accordance with the Project Schedule and the
Contract, and upon Company’s prior consent after receipt of notice from
Contractor.
 
 
20

--------------------------------------------------------------------------------

 

(h)           In the event of an unscheduled shutdown or loss of power
generation capability of the International Station attributable to any act or
omission of Contractor (each, an “Unscheduled Shutdown”), Contractor shall be
liable to Company for all Liabilities incurred by Company in connection with
such Unscheduled Shutdown (including the cost of Company to procure or produce
replacement power); provided, however, that (i) Contractor’s liability for
Company Liabilities shall not exceed fifty thousand Dollars ($50,000.00) per
occurrence and (ii) in the event Company is required to obtain or produce
replacement power following an Unscheduled Shutdown, the Liabilities for
replacement power for which Contractor shall be liable shall be limited to the
incremental cost increase over the cost basis that would be normally incurred by
the Company had there not been an Unscheduled Shutdown provided that Company has
an actual need to dispatch from the International Station because no other less
costly generating capacity exists and is available for Company’s use.  Without
limiting the preceding sentence, after an Unscheduled Shutdown, any future work
that is to be performed by Contractor or its Subcontractors of the same or
similar nature to that which caused the Unscheduled Shutdown shall proceed only
in accordance with a plan developed by Company and Contractor and designed to
accomplish the necessary work in a manner that will avoid re-occurrence of the
Unscheduled Shutdown.
 
Section 7.8
Authority For Access for Inspection

 
Company and Company’s Representative shall be provided reasonable advance notice
and opportunity to attend any inspection of the Work at the Site and to attend
any meetings at the Site relating to the Project or Work which are attended by
Contractor or any Subcontractor and which relate to status, progress, quality,
scope, schedule and safety coordination of the Project or Work; provided,
however, that Company and Company’s Representative shall not have any right to
attend any such meetings (i) wherein the primary purpose of the meeting is to
discuss proprietary matters of a commercial nature between Contractor and any of
its Subcontractors or (ii) the attendance by Company or Company’s Representative
at such a meeting would cause undue interference with Contractor’s performance
of the Work.  In carrying out or attending any inspection as contemplated under
this Section 7.8 Company shall give due consideration to the needs of Contractor
to carry out Contractor’s obligations hereunder and shall endeavor not to hinder
or unduly impede Contractor.  Company, in its inspection, may observe the
progress and quality of the Work to determine, in general, if the Work is
proceeding in accordance with the Project Documents and any other contract
connected with the performance of the Work to which Contractor is a
party.  Inspections under this Section 7.8 are solely for the benefit of Company
and any inspection or failure to inspect and any objection or failure to object
by Company shall not (a) relieve Contractor or any Subcontractor of its
respective obligations under any Project Document or any other contract with a
Subcontractor connected with the Work or (b) be used as evidence that Company
has agreed that Contractor or any Subcontractor has fulfilled any obligations
under any Project Document, or (c) that Company had waived any of its rights
under any Project Document.
 
Section 7.9
Training

 
Training of Company’s personnel (or other employees, contractors or agents of
Company), as required by the Specifications, including training (both on-site
and classroom) in connection with the operation and maintenance of the Plant
(the “Training”), shall be given by Contractor prior to Substantial Completion
and in accordance with the timetable to be agreed upon between the Parties prior
to Substantial Completion.  The Training shall be provided directly to Company’s
personnel (or other employees, contractors or agents of Company) as specified by
Company and the Specifications and shall be conducted by trainer(s) experienced
in the operation and maintenance of the Work.
 
 
21

--------------------------------------------------------------------------------

 

Section 7.10
Safety

 
(a)           Contractor shall be solely responsible for being aware of and
initiating, maintaining and supervising compliance with all safety laws,
regulations, policies, precautions, and programs in connection with the
performance of this Contract.  Prior to the commencement and throughout the
performance of the Work, Contractor shall ensure  that each of its employees and
independent contractors, together with all employees and independent contractors
of Company involved in the Work and all employees and independent contractors of
each Subcontractor, are fully informed concerning all safety, health, and
security regulations and policies pertaining to the Work. Contractor shall
conduct all operations and activities under this Contract in such a manner as to
avoid the risk of bodily harm to persons or risk of damage to any property.
 
(b)           Notwithstanding any other provision in this Contract, if
Contractor fails to promptly correct any violation of safety or health
regulations, Company may suspend all or any part of the Work.  Contractor shall
not be entitled to any extension of the Project Schedule, increase in the
Contract Price or reimbursement for Costs caused by any such suspension
order.  Failure of Company to discontinue any or all of Contractor’s operations
shall not relieve Contractor of its responsibility for the safety of personnel
and property. Contractor shall maintain an accurate record of and shall promptly
report to Company all cases of property damage and of death, occupational
diseases, or injury to employees or any other Persons connected with performance
of the Work under this Contract. Contractor shall promptly notify Company and
provide a copy of any safety citation issued by any Governmental Authority.
Contractor shall, and shall cause its Subcontractors to, perform all Work under
this Contract in strict accordance with Contractor’s Company-approved health and
safety plan and Company’s safety policies.
 
Section 7.11
Intellectual Property Rights and Computer Program Licenses

 
(a)           Contractor represents and warrants to Company that (i) except with
respect to Company-Procured Equipment, it has, and upon the Substantial
Completion Date, will have all intellectual property rights necessary with
respect to the Work (and each part thereof) and the ownership and operation of
the Project after it is constructed and to perform Contractor’s obligations
under this Contract and (ii) the Work (and each part thereof) does not violate
or infringe any patent, copyright or other intellectual property right.
Contractor represents and warrants that it has not taken, and Contractor shall
not take, any action that would violate, infringe or diminish any patent,
copyright or other intellectual property right, including any intellectual
property rights associated with any Company-Procured Equipment.
 
 
22

--------------------------------------------------------------------------------

 

(b)           In case the Work (or any part thereof) or the ownership or
operation of the Project (other than any Company-Procured Equipment) is held to
infringe or violate any patent or copyright or other intellectual property right
and the use of the Work (or part thereof) or the operation of the Project is
restricted or prohibited as a result thereof, Contractor shall, at its sole cost
and expense, at Contractor’s option, either procure for Company the right to
continue using the Work (or part thereof), replace the same with non-infringing
comparable substitute Work, or modify the Work (or part thereof) so that it
becomes non-infringing (provided that such modification does not adversely
affect the Work (or any part thereof)).
 
(c)           Contractor shall obtain and transfer to Company (i) title to all
computer programs owned by Contractor that are generated in connection with or
as part of the Work and that are necessary for the construction, operation
and/or maintenance of the Plant (other than those connected with any
Company-Procured Equipment which are furnished by the applicable supplier of the
Company-Procured Equipment); (ii) in the case of computer programs owned by
Contractor that are not generated in connection with or as part of the Work, but
that are  necessary for the construction, operation and/or maintenance of the
Plant, perpetual, fully-paid non-exclusive licenses to use such programs as
necessary for the construction, operation and maintenance of the Plant; and
(iii) in the case of computer programs generated or provided by third party
vendors (such as Equipment suppliers) and not owned by Contractor, perpetual,
fully-paid non-exclusive licenses to use such programs for the construction,
operation and maintenance of the Plant as are provided by such third party
vendors in the normal course of providing such Equipment, Materials or services
and which are integral to the use of such Equipment, Materials or services
(other than those connected with any Company-Procured Equipment which are
furnished by the applicable supplier of the Company-Procured Equipment),
together with all warranties related thereto.
 
Section 7.12
Contractor’s Representatives

 
(a)           Contractor shall employ one or more competent representatives,
whose name or names and details of qualifications and previous experience shall
have been provided to Company and Company’s Representative by Contractor, to
manage the Work and who shall have Contractor’s authority in respect of all
matters arising out of or in connection with this Contract and the Work.
 
(b)             Assigned Project Roster
 
(i)            Contractor shall designate a Construction Manager, Project
Manager, a Project Engineer, and a Startup Manager for the Work, each of whom
shall constitute a “Contractor Representative.” All natural persons assigned by
Contractor to perform any of Contractor’s obligations shall be fully qualified
to perform the tasks assigned them.
 
(ii)           At least one Contractor’s Representative shall be present on the
Site during working hours and at all times the Work is in progress, and any
orders or instructions which Company or Company’s Representative may give to the
Contractor’s Representative shall be deemed to have been given to Contractor.
 
 
23

--------------------------------------------------------------------------------

 

(iii)           Company shall have the right, in its sole discretion, to approve
or disapprove, prior to their selection by Contractor, Contractor’s selections
for Construction Manager, Project Manager, Project Engineer and/or Startup
Manager.
 
(iv)           If Contractor intends to remove or change its Construction
Manager, Project Manager, Project Engineer and/or Startup Manager assigned to
the Work or reassign any such personnel to another project, Contractor shall
give Company fifteen (15) days advance written notice of Contractor’s
intentions. Company shall give due consideration to any request by Contractor to
replace such persons and shall respond within fifteen (15) days to any such
requests. Contractor shall not replace its Construction Manager, Project
Manager, Project Engineer and/or Startup Manager assigned to the Work without
the prior written consent of Company, which consent shall not be unreasonably
withheld or delayed.
 
(c)           Company, provided it has reasonable grounds therefor, shall have
the right to request the removal of any of Contractor’s personnel, any
Contractor Representative or any person employed directly or indirectly by
Contractor in the execution of the Work, which request Contractor shall promptly
implement.
 
Section 7.13
Contractor’s and Subcontractor’s Personnel

 
With regard to the performance of the Work, Contractor shall, and shall cause
each  Subcontractor to, only employ Persons qualified and permitted to perform
the Work under Applicable Law. Contractor shall immediately remove from the
Work, whenever requested by Company, any person considered by Company to be
incompetent, insubordinate, careless, disorderly, in violation of restrictions
on firearms, illegal drugs or intoxicating liquor, under the influence of
illegal drugs or intoxicants, or in violation of any Company policy, and such
person shall not again be employed in the performance of the Work herein or be
allowed on the Site without the prior written consent of Company.
 
Section 7.14
Use of Premises and Trespassing

 
Contractor shall confine the storage of Non-Company Materials and Contractor
Equipment to locations on or off the Site specifically identified as acceptable
to Company and in accordance with all Applicable Law. Contractor shall, at all
times, prohibit its staff, workers and all other persons employed directly or
indirectly by Contractor or any Subcontractor on or off the Site from poaching
or trespassing and any such person found so doing shall be removed forthwith
from the Work and shall not be re-employed or allowed on the Site without the
prior written consent of Company.
 
 
24

--------------------------------------------------------------------------------

 

Section 7.15
Temporary Facilities

 
Contractor shall make provisions, at its cost, for all temporary facilities
necessary for the construction of the Project, performance of the Work and the
installation of the Equipment, including arrangements for the supply of
telephone, office equipment, sanitary toilet facilities, compressed air and
other services for the Work and shall provide and maintain all pipes, cables and
services required for the operation of such temporary facilities.  Contractor
shall provide and maintain on the Site office accommodations for itself and an
office for Company personnel and Company’s Representative. Contractor shall also
install and maintain, at its own cost and expense, a system of lighting to
provide a reasonable degree of illumination over the area of its Work during
performance of the Work. Contractor shall remove any of such temporary
installations pursuant to the terms of this Contract.
 
Section 7.16
Contractor Deliverables

 
Contractor shall timely submit to Company the Contractor Deliverables in
accordance with the Project Schedule.  In the case of those Contractor
Deliverables which are subject to Company’s review, comment and approval, unless
provided otherwise herein Company shall provide to Contractor its comments
(including its approval or disapproval) within five (5) days of receipt unless
such longer period is set forth in connection with a particular Contractor
Deliverable.  If Company disapproves of a Contractor Deliverable, Contractor
shall promptly correct the Contractor Deliverable and re-submit same to Company
and the same process shall be repeated until the Contractor Deliverable is
approved.  In no event shall the approval or disapproval of a Contractor
Deliverable relieve Contractor of any responsibility or demonstrate any
acceptance of Work by Company.  For the avoidance of doubt, this Section 7.16
shall in no way limit Contractor’s obligations with respect to Contractor
Drawings and Manuals set forth in Article 15.


Section 7.17
Cooperation Between the Parties

 
The Parties are expected to be called upon to make decisions regarding matters
not reasonably anticipated in order to meet their respective obligations under
this Contract. In making such decisions, the Parties shall cooperate fully in
all regards with the intent to improve the performance of the Work and reduce
operating and maintenance and Cost impacts.
 
Section 7.18
Liens

 
Contractor shall not create, incur, assume or suffer to exist, directly or
indirectly, any Lien on any of its property now owned or hereafter acquired in
connection with the Work, or on any other aspect of the Work, other than the
following:
 
(a)           Mechanics Liens relating to the Work supplied and performed by
Contractor or by any Subcontractor that have not yet been paid in the ordinary
course of business; and
 
(b)           Liens filed with respect to amounts payable to Contractor or any
Subcontractor that are being disputed in good faith, provided that Contractor
has posted a bond against such Liens with a bonding company or other surety
reasonably acceptable to Company (each of the forgoing, a “Permitted Lien”).
 
 
25

--------------------------------------------------------------------------------

 

Section 7.19
No Amendment of Project Documents; Additional Project Documents

 
Contractor shall not:
 
(a)           without the prior written consent of Company assign any of its
rights or obligations to or under any Project Document;
 
(b)           compromise or settle any Claim against any Project Party or other
Person if to do so would reasonably be expected to result in a Material Adverse
Change; or
 
(c)           enter into any other material contract connected with the
performance of the Work after the Effective Date (each, an “Additional Project
Document”) that would reasonably be expected to result in a Material Adverse
Change. Contractor shall deliver copies of all Additional Project Documents to
Company within three (3) Business Days of the execution thereof.
 
Section 7.20
Records and Accounts; Audit Rights

 
Contractor shall, to the extent applicable, maintain all records and accounts in
accordance with GAAP consistently applied and in Dollars in order to support any
and all invoices, Claims and Disputes under this Contract. Contractor shall
permit Company, upon reasonable prior notice and during business hours, to audit
Contractor’s records and accounts to verify invoice amounts and to confirm any
increases or decreases to the Contract Price and any Change Orders that are paid
on a reimbursable basis excluding any portion that is represented as a fixed fee
or multiplier.
 
ARTICLE 8
 
GENERAL OBLIGATIONS OF THE COMPANY
 
Section 8.1
Company’s General Obligations

 
(a)           Company’s general obligation hereunder is to pay the Contract
Price, upon performance of Contractor’s obligations as provided in this Contract
and in accordance with the Payment Schedule.
 
(b)           Company shall provide the Site and all necessary access thereto
for the performance of the Work, all as specified and described in the Contract
and Appendix G.
 
(c)           Additionally, Company shall:
 
(i)             keep Contractor informed as to the status of any governmental or
regulatory or other activities undertaken by Company that would relate to the
Plant or any Company Government Approvals and take corrective action related
thereto, if necessary;
 
 
26

--------------------------------------------------------------------------------

 

(ii)           comply with all Applicable Laws; and
 
(iii)           as applicable, maintain all records and accounts in accordance
with GAAP consistently applied and in Dollars in order to support any and all
invoices, Claims and Disputes under this Contract.
 
Section 8.2
Company Governmental Approvals

 
Company shall on a timely basis obtain the Company Governmental Approvals set
forth in  Appendix B.  If Contractor considers that a Governmental Approval not
contained in Appendix B must be obtained for the execution of the Work or
operation of the Site or Project and which, as a result of the application of
Applicable Law, can only be obtained by Company, Contractor shall immediately
inform Company. If Company determines, in its sole discretion, that any
additional Governmental Approval is required which can only be obtained by
Company, Company shall use commercially reasonable efforts to obtain such
Governmental Approvals.
 
Section 8.3
Operations and Maintenance Staff

 
Company shall, at no Cost to Contractor, provide operations and maintenance
personnel as may be reasonably requested in advance by Contractor to assist in
startup, commissioning and Performance Tests, which personnel shall be comprised
of such number of full-time employees (“FTEs”) for such specified number of days
as may be mutually agreed by the Parties.  Contractor shall provide Company with
a schedule of necessary staff not less than one hundred twenty (120) days prior
to the commencement of startup, commissioning and Performance Tests.  Company’s
operations and maintenance personnel shall operate the Equipment under the
direction of Contractor commencing with start-up, commissioning and the
Performance Tests through Final Completion.   Company shall, at no Cost to
Contractor, obtain technical assistance from the applicable supplier for
installation, start-up, commissioning, and testing of the Company-Procured
Equipment as agreed between Company and Contractor.
 
Section 8.4
Company’s Representative

 
Company shall, at no Cost to Contractor, appoint a Company’s Representative, who
shall be authorized to act for the Company.  Contractor shall be entitled to
proceed in accordance with instructions given by Company’s Representative;
provided, however, that such appointment and direction shall not relieve
Contractor of its responsibility and liability for its obligations under this
Contract.
 
Section 8.5
Company-Procured Equipment Responsibility

 
Company shall, at no Cost to Contractor, obtain the Company-Procured Equipment,
including applicable operating and service manuals and any related training, all
in accordance with the applicable Company-Procured Equipment Purchase
Agreements, the Specifications and the Project Schedule.
 
 
27

--------------------------------------------------------------------------------

 

Section 8.6
Communications and Cooperation with Contractor

 
Company shall (i) respond to Contractor communications and all required
submittals for comments and approvals in a timely manner in order to facilitate
Contractor’s adherence to the Project Schedule, and (ii) provide reasonable
cooperation, collaboration and coordination to and with Contractor, suppliers of
Company-Procured Equipment under the Company-Procured Purchase Agreements and
Persons responsible for the Company Area, Company-Provided Utilities and the
International Station (including Persons responsible for scheduled
interconnection work, the provision of back-feed power, natural gas fuel and
water connections and the dispatch of testing power) during the term of the
Contract through Substantial Completion in order to facilitate adherence to the
Project Schedule and economical and efficient performance of the Work by
Contractor in accordance with the Project Schedule and Specifications.
 
Section 8.7
Natural Gas

 
Companyshall, at no Cost to Contractor,  facilitate  the ingress and provision
of natural gas fuel supply to the Site and the Plant.
 
Section 8.8
Company-Provided Utilities.

 
Company shall make available to Contractor at no Cost to Contractor the
Company-Provided Utilities.
 
ARTICLE 9
 
WORKING ARRANGEMENTS
 
Section 9.1
Site Security

 
Contractor shall be responsible for Site security, as more fully set forth in
the Specifications.  Without limiting the preceding sentence in this Section
9.1, Contractor shall be fully responsible for all Equipment (including
Company-Procured Equipment in Contractor’s care, custody and control) and
Materials.  Contractor shall maintain an up-to-date inventory of Equipment,
Materials and tools on Site.  Contractor and Company shall have the right to
demand identification and to search all Persons or vehicles entering or leaving
the Site.  Contractor shall obtain permission from Company before entering
restricted areas and Persons entering without consent shall be subject to
removal.  Contractor shall be (i) liable for loss or damage to Equipment and
Materials on the Site and (ii) responsible for maintaining Equipment and
Materials in safe working order.
 
Section 9.2
Public and Private Roads and Rights-of-Way; Facilities; Access Route Matters

 
Contractor shall not, and shall cause its Subcontractors not to, damage, close,
or obstruct any highway, road, bridge, or other public or private easement,
except to the extent allowed by Governmental Approvals.  Contractor shall bear
all costs and charges for special and/or temporary rights-of-way which
Contractor may require, including those for access to the Site.  Contractor
shall also obtain, at its sole risk and cost, any additional facilities outside
the Site which it may require for the purposes of the Work.  If any highway,
road, bridge or easement is closed, obstructed, damaged, or made unsafe by
Contractor or any of its Subcontractors, Contractor shall, at its sole cost and
expense, make such repair as necessary.  Without limiting the foregoing in this
Section 9.2:
 
 
28

--------------------------------------------------------------------------------

 

(a)           Contractor shall be responsible for any maintenance which may be
required for its use of access routes;
 
(b)           Contractor shall provide all necessary signs or directions along
access routes, and shall obtain any permission which may be required from the
relevant Governmental Authorities for its use of such routes, signs and
directions;
 
(c)           Company shall not be responsible for any Claims which may arise
from the use of any access route by Contractor or any of its Subcontractors;
 
(d)           Company expressly disclaims the suitability or availability of
particular access routes; and
 
(e)           All Costs or other Liabilities due to the non-suitability or
non-availability of access routes for any use required by Contractor or its
Subcontractors shall be borne by Contractor.
 
Section 9.3
Night, Weekend or Holiday Work

 
If Contractor determines that it is necessary to undertake Work at night, on
weekends, or on holidays, and such Work is on the Site, Contractor shall provide
Company’s Representative forty-eight (48) hours prior notice, unless the Work is
necessary for the protection of life or property or for the safety of the Work,
in which case Contractor shall immediately advise Company’s Representative. Such
Work shall be performed in accordance with all Applicable Law, Governmental
Approvals and any applicable consents, and without inconvenience to any other
Person. Unless such night, weekend or holiday work is directed by Company,
Contractor explicitly agrees and acknowledges that full consideration and
payment for the satisfactory completion of the Work in accordance with this
Contract includes all necessary labor hours inclusive of Work during night,
weekends and holidays and explicitly agrees and acknowledges that Contractor
shall (a) be responsible for all additional labor and other Costs associated
with Work performed at night, on weekends or on holidays and (b) not request any
Change Order as the result of the need to perform Work at night, on weekends or
on holidays in order to complete the Work in accordance with this Contract and
the Project Schedule.
 
Section 9.4
Avoidance of Noise and Disturbance; Good Neighbor Policy

 
All Work at the Site shall be carried out in such a way as to minimize noise and
disturbance.  In performing the Work, Contractor, on a commercially reasonable
basis, shall ensure residents, businesses and property adjacent to the Site are
accorded treatment no less favorable than that customarily accorded by Company
in the course of its business operations.
 
 
29

--------------------------------------------------------------------------------

 

Section 9.5
Fencing, Protection, and Lighting

 
Contractor shall provide adequate safety barriers, signs, lanterns, and other
warning devices and service to properly protect any Person having access to or
near the Site. Contractor shall be solely responsible for any act of trespass or
any damage to adjacent property resulting from or in connection with its
operations or Work under this Contract.
 
Section 9.6
Uncovering Work

 
(a)           No material part of the Work shall be covered up or put out of
view without the prior written consent of Company’s Representative. Contractor
shall timely inform Company’s Representative and shall afford full opportunity
for Company’s Representative to inspect any part of such Work which is about to
be covered up or put out of view and to examine foundations before any part of
the Work is placed thereon.
 
(b)           Contractor shall only uncover any part of the Work or make
openings in or through the same as Company’s Representative may from time to
time direct and shall reinstate and repair such part. The cost of such
uncovering, repair or replacement shall be borne by Contractor unless: (i) such
part is subject to a Change Order for a Required Change, or (ii) it was not
reasonable to request the opening or uncovering given similar Defects in other
parts of the Work, in which case the cost of uncovering, repair or replacement
shall be borne by Company.
 
Section 9.7
Cleanup

 
Contractor shall keep the Site reasonably free from debris, trash and
construction waste so as to permit Contractor to perform the Work efficiently,
safely and without interfering with the use of adjacent land areas.  Upon
Substantial Completion, Contractor shall remove all debris, trash, construction
waste, Non-Company Materials, Contractor Equipment, machinery and tools arising
from or connected with the Work, except as required in order to allow Contractor
to complete the Final Punch List items provided that any such remaining items do
not interfere with Company’s operation of the Plant.  In the event of
Contractor’s failure within a reasonable time to comply with any of the
foregoing, Company may, after written notice to Contractor of such failure,
perform the cleanup and removal at the sole cost and expense of Contractor.
 
Section 9.8
Historical Artifacts

 
If any relics, items or structures with archaeological, geographical or
historical value or any artifacts (including fossils, coins, articles of value
or antiquity and any Native American relics) are discovered by Contractor or any
of its Subcontractors in the performance of the Work, Contractor shall and shall
cause its Subcontractors to leave said items undisturbed and shall immediately
notify Company and await Company’s direction before proceeding with any Work in
the vicinity. All such historical artifacts shall be deemed to be the property
of Company and under no circumstances shall Contractor or any of its
Subcontractors take possession of any item discovered.  If necessary, any Change
to the Work, including any adjustment to the Project Schedule, necessitated by
any such discovery shall be subject to Change Order as a Required Change.
 
 
30

--------------------------------------------------------------------------------

 

ARTICLE 10
 
PROJECT SCHEDULE
 
Section 10.1
Project Schedule

 
A preliminary general project timetable is attached to this Contract (the
“Project Schedule”), setting forth the Milestones, as Appendix J.  The Project
Schedule indicates the Milestones that must be performed by Contractor (each, a
“Milestone Date”) as provided by Contractor in accordance with the Contract,
Specifications and the Work.  The Project Schedule shall be updated by
Contractor, subject to Company’s prior written approval per Section 10.2, within
one hundred and twenty (120) days after Company’s issuance of Full Notice to
Proceed; provided, however, any such updates shall not alter the Critical
Milestones and Guaranteed Substantial Completion Date.  The Project Schedule
submitted to Company pursuant to this Section 10.1 shall be in form and
substance acceptable to Company.
 
Section 10.2
Rejection of the Project Schedule

 
(a)           Company’s Representative shall have the right to reasonably
reject, vary, amend, substitute or otherwise change the Project Schedule prior
to approval thereof. Any such variation, amendment, substitution or other change
(other than a rejection) shall be considered a Company-Proposed Change under
Section 13.1.
 
(b)           If, under Section 10.2(a), Company’s Representative rejects any
Project Schedule submitted by Contractor, Contractor shall, within seven (7)
days of such rejection, submit four (4) copies of the final form of a revised
Project Schedule, with the rejected items deleted or modified, for approval by
Company’s Representative.
 
Section 10.3
Alterations to Project Schedule

 
Contractor shall not, without the prior written consent of Company’s
Representative, make any alteration to the Critical Milestones set forth in the
Project Schedule.
 
Section 10.4
Contractor’s Responsibility to Complete Milestones

 
Contractor shall undertake sole and complete responsibility to complete and to
commit sufficient manpower and resources to ensure the timely completion of each
Milestone.
 
Section 10.5
Rate of Progress

 
(a)           If notified by Company, in its reasonable opinion, that progress
is too slow to meet the Project Schedule, Contractor shall demonstrate to
Company that progress is adequate or promptly take steps to remedy or mitigate
any likely delay at its own cost and as Company’s Representative may approve to
remedy or mitigate the likely delay, including revision of the Project Schedule
(subject to the agreement of Company).  Contractor shall not be entitled to any
additional payment or additional Costs or any increase in the Contract Price for
taking such steps.  Without limiting Company’s right to assert that a material
breach of the Contract by Contractor exists for any other reason connected with
Contractor’s failure to comply with this Section 10.5, a material breach of this
Contract by Contractor shall be deemed to have occurred if on two (2) or more
occasions Contractor has failed to take such steps as are reasonably necessary
to adequately address a systemic problem in the performance of a particular
aspect of the Work, the effect of which has been or is reasonably likely to
cause a delay in the achievement of one or more Critical Milestones.
 
 
31

--------------------------------------------------------------------------------

 

(b)           In addition to its rights under Section 10.5(a) or elsewhere in
this Agreement, if Contractor is notified by Company that progress is too slow,
Company may request that Contractor provide Company with supporting
documentation, including a written report, describing in detail the methods that
Contractor proposes to adopt to expedite progress and timely complete the Work,
as contemplated herein.  Unless Company promptly notifies Contractor otherwise
in writing, and provided further that Contractor has not demonstrated to Company
that Contractor’s progress is adequate, Contractor shall adopt these revised
methods, which revised methods may require increases in the working hours and/or
in the number of Contractor’s personnel, Subcontractors, Equipment and/or
Materials, at the sole risk and cost of Contractor.  If these revised methods
cause Company to incur Liabilities, Contractor shall pay the full amount of any
such Liabilities to Company, in addition to any Liquidated Damages that may be
payable to Company hereunder.
 
Section 10.6
Progress Reports

 
(a)           Contractor shall submit to Company’s Representative on the
fifteenth (15th) day of each month, two (2) copies of a progress report
(“Progress Report”) in compliance with the requirements set forth herein and in
the Specifications and in form as set forth in Exhibit N.
 
(b)           The Progress Reports submitted by Contractor shall, inter alia,
specify in detail:
 
(i)             Contractor’s and all Subcontractors’ activities and progress on
the Work completed to the date of such report, including a comparison of such
progress to the Project Schedule;
 
(ii)            the status of all deliveries of Equipment and Company-Procured
Equipment;
 
(iii)           any problem or circumstance (each, a “Project Problem”)
encountered by Contractor during the preceding month (including the failure of
Company to perform any Company obligations under the Contract or the inadequacy
of any such performance by Company) which might (A) prevent Contractor from
completing any Milestone by its Milestone Date, or (B) result in a Material
Adverse Change;
 
(iv)           the estimated length of any delay and the estimated amount of any
additional expenses, if any, which may be chargeable to Company hereunder, as a
result of any Project Problem identified pursuant to this Contract, and to the
best of Contractor’s knowledge, after due inquiry and analysis, the cause of any
Project Problem specified pursuant to this Contract and the specific steps taken
or proposed to be taken by Contractor to correct such problem; and
 
 
32

--------------------------------------------------------------------------------

 

(v)           a forecast of the Work to complete the Project.
 
(c)           If Contractor fails to specify in writing any Project Problem (an
“Unidentified Project Problem”) of which it has knowledge at the time with
respect to a given monthly period in the appropriate Progress Report, Contractor
shall not be entitled to rely on any such Unidentified Project Problem as a
purported justification for either (i) claiming that it is entitled to receive
any additional amounts pursuant to a Change Order or otherwise or (ii) failing
to complete any Milestone by the specified Milestone Date, provided that such
failure to identify the relevant Project Problem has, has had or is reasonably
likely to have an adverse effect on Company or the performance of the Work as
contemplated hereby.
 
(d)           The submission by Contractor of any Progress Report shall not
alter, amend or modify Contractor’s or Company’s rights or obligations pursuant
to this Contract, including the Contract Price nor shall the acceptance of any
Progress Report by Company be deemed to be an acceptance of the Work reported to
have been performed or that a Change Order may be warranted.
 
Section 10.7
Progress Meetings

 
Progress meetings will be held as provided in the Specifications.
 
ARTICLE 11
 
DELIVERY, SHIPPING, AND HANDLING OF MATERIALS AND EQUIPMENT
 
Section 11.1
Delivery Responsibility

 
Unless agreed otherwise by the Parties, Contractor shall be responsible for the
safe delivery of all Materials and Equipment to the Site.  Contractor shall
abide by the requirements of the Contract and the Specifications for delivery of
major items of Equipment, or Materials to the Site and shall provide Company no
less than thirty (30) days notice of the date on which any major item of
Equipment or Materials will be delivered to the Site.  Contractor shall be
responsible for the reception, unloading, storage and protection on Site of all
Equipment or Materials delivered for the purposes of this Contract, including
(unless agreed otherwise by the Parties with respect to such item of
Company-Procured Equipment) all Company-Procured Equipment.
 
Section 11.2
Packing

 
Contractor shall ensure that the Equipment and Materials are suitably packaged
for international and/or domestic shipment, as the case may be, and shipped
(with Contractor assuming all risk, liability and responsibility, financial or
otherwise, until Substantial Completion).  Contractor shall become knowledgeable
of transportation conditions and observe all Applicable Laws with regard to the
foregoing.  All Equipment, Materials or components thereof shall be identified
with Company’s equipment number or tag number, if required by the
Specifications.  All shipping shall be in accordance with the Contract and the
Specifications.
 
 
33

--------------------------------------------------------------------------------

 

ARTICLE 12
 
CONTRACTOR EQUIPMENT
 
Section 12.1
Contractor Equipment

 
Contractor shall, within thirty (30) days after the Effective Date, provide to
Company an indicative list of Contractor Equipment and Non-Company Materials
that Contractor intends to use on the Site, which shall be updated from time to
time during the carrying out of the Work and which shall be available for
inspection by Company’s Representative.
 
Section 12.2
Contractor Equipment on Site

 
All of the Contractor Equipment and Non-Company Materials shall, when brought on
to the Site, be deemed to be exclusively intended for the execution of the
Work.  Contractor shall be liable for loss or damage to any Contractor Equipment
and Non-Company Materials while they are at the Site.  Contractor shall be
responsible for maintaining Contractor Equipment and Non-Company Materials on
the Site in safe working order.
 
Section 12.3
CTG Matters

 
Contractor, in connection with the CTGs, shall (a) prepare the Site laydown area
in time for the CTGs’ delivery and storage at the Site, (b) receive the CTGs at
the Site laydown area, and (c) store the CTGs in accordance with the CTGs’
supplier’s requirements.
 
ARTICLE 13
 
CHANGE ORDERS
 
Section 13.1
Changes and Change Orders

 
(a)           From time to time circumstances may arise which justify a Change.
 
(b)           No Change shall be effective unless authorized by Company by
issuance of a Change Order pursuant to the provisions of this Article 13.
 
(c)           Company shall, when reviewing each Contractor-Proposed Change and
determining the nature and extent of any Change Order issued in accordance with
this Article 13, consider in detail the following information:
 
(i)             the factors necessitating or the basis for the proposed Change;
 
(ii)            The nature, scope and extent of the Change, including any
additions to or deletions from the Work;
 
 
34

--------------------------------------------------------------------------------

 

(iii)           The effect, if any, of the Change on the Project Schedule, any
Critical Milestone, the Guaranteed Substantial Completion Date or the completion
of any Final Punch List items, as applicable;
 
(iv)           The effect, if any, of the Change on the amount of the Contract
Price; and
 
(v)            Such other information as may reasonably be necessary for the
implementation of the Change Order, including the effect on any other provisions
of this Contract.
 
(d)           All requests for a Change Order shall be made in a form
substantially similar to the form attached hereto as Exhibit O which shall
address, to the extent required, all of the matters applicable to such request
under this Article 13 (each, a “Change Order Request”). Company shall, in the
case of a Company-Proposed Change or, if it elects to do so, in the case of a
Contractor-Proposed Change, and in all events in the case of a Required Change,
thereafter issue a Change Order substantially similar to the form attached
hereto as Exhibit P, which shall be signed by both Parties.
 
(e)            If Company desires to request a Company-Proposed Change, it shall
communicate in writing to Contractor via a Change Order Request its requested
Change. Contractor shall promptly review the Company’s Change Order Request and
shall notify Company in writing within ten (10) days after receipt of the
options for implementing the proposed Change (including, if possible, any option
that does not involve an increase in the Contract Price or extension of the
Project Schedule), and the effect, if any, each such option would have on the
Contract Price or the Project Schedule.  After consideration of such information
from Contractor, Company may, but shall not be obligated to, issue a Change
Order in accordance with the option the Company selects.  For the avoidance of
doubt, Contractor shall be required to implement any and all Company-Proposed
Changes if Company elects to proceed with such any such Change (subject to
Section 13.2).
 
(f)            If Contractor (i) desires to request a Contractor-Proposed Change
or (ii) believes a Required Change is warranted, it shall in either case
communicate in writing to Company via a Change Order Request the
Contractor-Proposed Change or Required Change.  Any request by Contractor for a
Change Order under this Section 13.1(f) shall be delivered to Company in writing
as soon as reasonably practicable and in any event within ten (10) days after
Contractor becomes aware of the circumstances which it believes necessitates or
warrants a Change. In no case shall Contractor be entitled to recover Costs via
a Change Order in connection with conditions that give rise to such Change Order
arising prior to the date on which Contractor submits the Change Order Request,
except as otherwise included in an agreed-upon Change Order.
 
(g)           Contractor shall be entitled to the issuance of Change Orders
pursuant to this Article 13 in connection with any circumstances which
constitute a Required Change; provided that Contractor shall have in all cases
use or have used commercially reasonable efforts to mitigate potential delays to
the Project Schedule and potential increases to the Contract Price (the cost of
such mitigation efforts to be addressed in any applicable Change Order).
 
 
35

--------------------------------------------------------------------------------

 

(h)           No circumstances will constitute grounds for a Change Order unless
and to the extent that the Costs of such Change Order are in excess of Three
Thousand Dollars ($3,000).   The foregoing limitation shall not apply to the
extent that the activities that are the subject of separate Change Orders, one
or more of which is below Three Thousand Dollars ($3,000), would, consistent
with Prudent Industry Practices, the nature of the activities and the events
giving rise to such Change Orders, have been the subject of a single Change
Order.
 
(i)            Unless agreed otherwise by the Parties, the amount of a Change
Order shall be equal to (i) the Costs of Contractor (labor, materials, and
out-of-pocket expenses, etc.) to perform the work associated with the Change,
plus (ii) a fee to be agreed upon by the Parties, plus (iii) solely in the case
of a Company-Proposed Change, the Costs incurred by Contractor in preparing an
estimate or proposal in connection with the work associated with such Change,
which Costs shall be reimbursed by Company to Contractor without regard to
whether the Company-Proposed Change results in a Change Order.  Any such amounts
that are paid on a cost reimbursable basis will be subject to audit by Company
upon reasonable prior notice except for the fee portion thereof.
 
Section 13.2
Continued Performance Pending Resolution of Disputes

 
If the Parties are in dispute on a request for a Change Order, Contractor shall,
pending resolution of such dispute, nevertheless continue to perform work per
the Change Order if it is a Change Order pursuant to a Required Change or
Company-Proposed Change, unless Company directs Contractor not to proceed and
provided that Contractor has been paid on a current basis for undisputed Work
and for disputed Work which has been ordered to be paid through the dispute
resolution procedures of this Contract.
 
Section 13.3
Preservation of Schedule and Contract Price

 
Where any proposed Change or Change Order Request may give rise to an extension
of any of the Project Schedule or an increase in the Contract Price, Company
reserves, in its sole discretion and to the extent reasonably practicable, the
right to require Contractor to vary, amend or effect such other Change to the
Work in such a manner as will mitigate or avoid the requirement for such
extension of time or increase in price.
 
ARTICLE 14
 
COMPANY-PROCURED EQUIPMENT
 
Section 14.1
Contractor Responsibilities with respect to Company-Procured Equipment

 
(a)           Contractor (i) acknowledges and agrees that Company will furnish
certain Company-Procured Equipment in connection with the Project and (ii) will
cooperate with Company in the receipt and installation of the Company-Procured
Equipment.  In connection with the Company-Procured Equipment Purchase
Agreements, Contractor will assist Company with Company’s efforts to manage the
suppliers in the fulfillment of their respective obligations under the
applicable Company-Procured Equipment Purchase Agreements to the extent the
supplier’s performance of specific obligations thereunder is connected with
Contractor’s performance of Work under this Contract and/or identified on the
Project Schedule as an item for which coordination between the Contractor and
the supplier is warranted.  Contractor has reviewed and is familiar with the
Company-Procured Equipment Purchase Agreements associated with Company’s
purchase of Company-Procured Equipment, and shall, in connection with the
cooperation and assistance contemplated in this Section 14.1(a), coordinate and
oversee the performance by the suppliers of such Company-Procured Equipment of
their respective obligations under the Company-Procured Equipment Purchase
Agreements pursuant to and in accordance with the scope of Work.  Contractor
shall use commercially reasonable efforts consistent with Prudent Industry
Practice in connection with its coordination and oversight activities set forth
in the preceding sentence.
 
 
36

--------------------------------------------------------------------------------

 

(b)           Without limiting the generality of Section 14.1(a), in performing
its responsibilities under this Section 14.1, Contractor shall:
 
(i)             receive from Company copies of all communications from the
supplier under the applicable Company-Procured Equipment Purchase Agreement;
 
(ii)            make arrangements for unloading and, if applicable, delivery of
all Company-Procured Equipment at the Site or applicable storage location,
including scheduling delivery;
 
(iii)           keep Company apprised of any issues that arise that may affect
the supplier’s ability to meet or fulfill any schedule, milestones, performance
guarantees or other obligations or that may give rise to change or similar
adjustment under the applicable Company-Procured Equipment Purchase Agreement;
 
(iv)           take all actions necessary with respect to storage and
safeguarding after receipt of the Company-Procured Equipment to preserve the
manufacturers’ or suppliers warranties and performance guarantees under the
applicable Company-Procured Equipment Purchase Agreement;
 
(v)           facilitate access to the Site and any other actions required of
Company in order for the supplier to perform its duties under the applicable
Company-Procured Equipment Purchase Agreement, including (to the extent
applicable) delivery of any Company-Procured Equipment within the milestones
specified in the Company-Procured Equipment Purchase Agreements and/or
performance testing of the Company-Procured Equipment;
 
(vi)           monitor the work of the suppliers’ representatives, employees and
contractors at the Site;
 
 
37

--------------------------------------------------------------------------------

 

(vii)          not take any action or fail to take any action which would
reasonably be expected to materially interfere with the applicable supplier’s
ability to perform its obligations under the Company-Procured Equipment Purchase
Agreements; and
 
(viii)         not take any action or fail to take any action which would
reasonably be expected to void or interfere with the applicable supplier’s
warranty obligations or performance guarantees under the Company-Procured
Equipment Purchase Agreements.
 
(c)           Contractor shall have no authority and shall take no action to
purport to agree to any amendments or changes to any Company-Procured Equipment
Purchase Agreement, declare a default under any Company-Procured Equipment
Purchase Agreement, terminate any Company-Procured Equipment Purchase Agreement,
waive or release any material right or interest of Company under any
Company-Procured Equipment Purchase Agreement or to declare that the equipment,
materials and services supplied under any Company-Procured Equipment Purchase
Agreement are accepted by Company as conforming to such Company-Procured
Equipment Purchase Agreement.
 
(d)           In performing its duties under this Article 14, Contractor is
assuming no obligation and shall have no duty to make any of the payments
required of Company or otherwise perform any of Company’s obligations under any
Company-Procured Equipment Purchase Agreement, nor shall Contractor be
responsible for any failure of a supplier to perform any of its obligations
under the applicable Company-Procured Equipment Purchase Agreement.  The Parties
further understand and agree that Company shall have the sole right and
responsibility to make final decisions with respect to any material matters,
disputes or issues that may arise between a supplier and Company under any
Company-Procured Equipment Purchase Agreement.  Company and Contractor shall
cooperate and coordinate with respect to any communications and instructions to
any suppliers providing Company-Procured Equipment in regard to such supplier’s
performance under the applicable Company-Procured Equipment Purchase Agreement,
provided that Company shall have the ultimate authority in regard to all such
communications and decisions as to any Company-Procured Equipment Purchase
Agreement.
 
(e)           Without limiting Contractor’s obligations in Section 14.1(1)(f)
and subject to Builder’s All-Risk insurance being in effect pursuant to Article
26 that insures Company-Procured Equipment against loss or damage and names
Contractor as an additional ensured, Contractor shall assume care, custody and
control of Company-Procured Equipment once it has been delivered to the Site and
shall make good at Contractor’s own Cost any loss or damage arising from
Contractor’s or any of its Subcontractors’ acts or omissions that may occur to
such equipment from the date of delivery until the Substantial Completion Date.
Contractor shall also be responsible for loss or damage thereto arising from
Contractor’s or any of its Subcontractors’ acts or omissions in the course of
any Work carried out under the Project Documents and any other contract
connected with the performance of the Work to which Contractor or any of its
Subcontractors is a party or in connection with the Project after Substantial
Completion until Final Completion and related to or connected with any Work or
activities performed by Contractor or any of its Subcontractors.
 
 
38

--------------------------------------------------------------------------------

 

(f)            Notwithstanding anything else herein to the contrary, if, as the
result of an act or omission of Contractor or any of its Subcontractors:
 
(i)             Company-Procured Equipment is physically damaged or its
performance impaired, Contractor shall repair or replace, at Contractor’s cost,
the Company-Procured Equipment to the extent such damage or impairment arises
from any such act or omission;
 
(ii)            any performance-based liquidated damages that would have
otherwise been due to Company from a supplier under a Company-Procured Equipment
Purchase Agreement are not otherwise payable to Company and the repair and/or
replacement contemplated in Section 14.1(f)(i) fails to reinstate the supplier’s
original performance guarantees connected with such Company-Procured Equipment
(or any applicable property loss insurance does not fully compensate Company for
the Costs of fully reinstating such original performance guarantees), Contractor
shall at its option and in its sole discretion (i) pay to Company the additional
Costs associated with fully reinstating such performance guarantees or payment
rights, or (ii) make such liquidated damage payments to Company using the same
measure or calculation utilized for such payments in the applicable
Company-Procured Equipment Purchase Agreement;
 
(iii)           any warranty benefit or right relating to equipment purchased
under a Company-Procured Equipment Purchase Agreement is impaired, reduced or
eliminated (other than items addressed in Sections 14.1(f)(i)-(ii)), Contractor
shall at its option and in its sole discretion, to the extent any applicable
property loss insurance does not fully compensate Company for the Costs of fully
reinstating such warranty benefit or right under such Company-Procured
Equipment, (i) pay to Company the additional Costs associated with fully
reinstating such warranty benefit and/or right with the applicable supplier, or
(ii) assume directly the obligation to provide such warranty benefit and/or
right on the same terms and conditions as provided by the supplier of the
Company-Procured Equipment.
 
(iv)           For the avoidance of doubt, Contractor shall have no liability
for any liquidated damages under Section 14.1(f)(ii) that in the absence of any
act or omission of Contractor would nevertheless not have otherwise been due to
Company from the supplier under the applicable Company-Procured Equipment
Purchase Agreement.
 
 
39

--------------------------------------------------------------------------------

 

ARTICLE 15
 
DRAWINGS
 
Section 15.1
Contractor’s Use of Company’s Drawings

 
Contractor may use Company’s drawings only for fulfilling Contractor’s
obligations under this Contract. Company’s drawings, specifications and other
information submitted by Company to Contractor shall remain the property of
Company.  Such materials shall not, without the written consent of Company,
which consent may be withheld in Company’s sole discretion, be used, copied or
communicated by Contractor to any Person other than Contractor, unless necessary
to fulfill the purposes of this Contract, and then pursuant to a full
reservation of rights in Company.  Company makes no representations or
warranties as to the accuracy, completeness or suitability of Company’s drawings
and Contractor shall not rely on Company’s drawings.
 
Section 15.2
Contractor Drawings and Manuals

 
(a)           Following receipt and approval of the Project Schedule, Contractor
shall prepare a Contract documentation and drawing list identifying those key
data, calculations (as required for regulatory purposes and any Governmental
Approvals or third party consents), drawings, technical specifications and
concepts required for review for conformance with this Contract and shall
provide a copy of such list to Company within ninety (90) days after receipt and
approval of the Project Schedule pursuant to Article 10.
 
(b)           Contractor shall, within the time detailed in the Project Schedule
or elsewhere in this Contract, submit Contractor Drawings and Manuals to
Company’s Representative in hard copy and electronic form (the specific form of
which shall be agreed to by the Parties).
 
(c)           Contractor shall cause to be set forth in Contractor Drawings and
Manuals provided to Company such information as is required to operate and
maintain the Work, including to the extent applicable, recommended operating and
maintenance procedures, system descriptions, product catalogs, drawings, design
sheets, specifications, logic diagrams, maintenance and instruction sections,
spare parts lists, any vendor-supplied training documents, and current heat
balances.  Contractor Drawings and Manuals shall be (i) prepared in accordance
with the Specifications; (ii) when completed, in sufficient detail to accurately
represent the Project as constructed; and (iii) maintained and be available,
with up-to-date drawings, specifications and design sheets, for the Training.
 
(d)           Contractor shall supply additional copies of Contractor Drawings
and Manuals (including calculations) in the form and numbers stated in this
Contract. Without waiver of or prejudice to any rights of Company, Contractor
shall bear all risk in relation to its performance of Work arising from or in
relation to all Contractor Drawings and Manuals (including calculations).
 
(e)           Contractor shall at all times keep a copy of the most recent
version of the Contractor Drawings and Manuals at Contractor’s office on the
Site to be made available for Company’s review.  In addition, Contractor shall
provide and make available to Company electronic versions of Contractor Drawings
and Manuals accessible by Company through a file transfer protocol site to be
maintained by Contractor.
 
 
40

--------------------------------------------------------------------------------

 

Section 15.3
Consequences of Drawings and Manuals Not in Accordance with Contract

 
Any Contractor Drawings and Manuals (including calculations) which Company’s
Representative identifies as not being in accordance with this Contract shall be
modified and resubmitted by Contractor in accordance with this Contract without
delay and without cost to Company.
 
Section 15.4
Drawings Submitted

 
Contractor shall not deviate from Contractor Drawings and Manuals submitted to
and accepted by Company or issued by Contractor as approved for construction,
except with the prior written consent of Company, which consent shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing in this Section
15.4, Contractor may make minor deviations in order to accommodate the
economical and timely performance of the Work, and to enhance safety and quality
outcomes, provided that such minor deviations do not affect the Contractor’s
compliance with this Contract and the Specifications.  Any such deviations will
be incorporated into the final version of the drawings delivered to Company.
 
Section 15.5
Inspection of Drawings

 
Contractor shall maintain and provide to Company’s Representative from time to
time or upon request a complete list of Contractor Drawings and Manuals
identifying which drawings are approved for construction. Company shall have the
right at all reasonable times to inspect all drawings of any part of the Work.
 
Section 15.6
Operations and Maintenance Manuals and As-Built Drawings

 
(a)           Contractor shall deliver to Company’s Representative one (1) set
of preliminary operations and maintenance manuals for the Work (“Operations and
Maintenance Manuals”) sufficiently complete and sufficiently in advance of the
Guaranteed Substantial Completion Date such that (i) the Plant and Equipment may
be safely commissioned and (ii) prior to Substantial Completion, the Company’s
personnel may be properly trained pursuant to Section 7.9.  Contractor shall, at
its sole cost and expense, continuously update such manuals so that, as of the
Substantial Completion Date, the Operations and Maintenance Manuals are
substantively in their final form with any amendments made as necessary.
 
(b)           Upon Substantial Completion, Contractor shall supply to Company
one (i) copy of the Operation and Maintenance Manuals and drawings marked to
show as-built conditions of the Work in such detail as to enable Company to
operate, maintain, dismantle, reassemble, adjust and repair all parts of the
Work (“As-Built Drawings”).  Upon Final Completion, Contractor shall supply to
Company three (3) copies of the final Operations and Maintenance Manuals and
As-Built Drawings plus five (5) CD-ROMs incorporating any changes made during
testing and/or commissioning of the Work.  Any modifications to Contractor
Drawings and Manuals, including the Operations and Maintenance Manuals and
As-Built Drawings made necessary as a consequence of any Final Punch List items
or modifications to the Work shall be issued as addenda to the applicable
Contractor Drawings and Manuals within sixty (60) days following completion
thereof.
 
 
41

--------------------------------------------------------------------------------

 

(c)           All final Operations and Maintenance Manuals and As-Built Drawings
shall be in such detail as to enable Company to operate, maintain, dismantle,
reassemble, adjust and repair all parts of the Work. If this Contract is
terminated for Contractor Default, Contractor shall provide to Company such
information as is reasonable and necessary for Company to complete, use and
maintain the Work, including copies and drafts of Contractor’s Drawings and
Manuals.
 
(d)           If this Contract is terminated by Company for convenience,
Contractor shall provide to Company such drafts of Contractor’s Drawings and
Manual in whatever state of completion exists at the date of such termination.
 
(e)           The provision by Contractor of the final Operation and Maintenance
Manuals and As-Built Drawings in accordance with the provisions of this Section
15.6 shall be identified as a Critical Milestone in the Project Schedule.
 
Section 15.7
Company’s Use of Drawings

 
(a)           Contractor Drawings and Manuals and other Contractor Deliverables
created by Contractor for purposes of designing, developing, constructing,
commissioning and operating the Project constitute “work made for hire” and
shall become the property of Company, and Contractor hereby transfers and
assigns title to such Contractor Drawings and Manuals and other Contractor
Deliverables to Company.
 
(b)           Contractor Drawings and Manuals and information supplied by
Contractor that are not created by Contractor specifically for or in connection
with the Project, but that are necessary or useful for the operation and
maintenance of the Project, the Work or any portion of them, may be used by
Company for the purposes of completing, maintaining, operating, improving,
adapting, renewing, enlarging, dismantling, re-assembly, adjusting and repairing
the Work, and for any other legal purpose, pursuant to the license granted in
Section 15.7(c).
 
(c)           Contractor grants to Company an irrevocable, perpetual,
royalty-free license to use all Contractor Drawings and Manuals and information
described in Section 15.7(b) for the purposes stated therein and Contractor
shall provide Company with copies of such Contractor Drawings and Manuals and
information upon request.
 
Section 15.8
Errors in Drawings Supplied by Contractor

 
(a)           Contractor shall be responsible for the accuracy, completeness and
suitability of all Contractor Drawings and Manuals submitted to Company in
connection with the Work. Notwithstanding Company’s inspection or approval of
Contractor Drawings and Manuals, Contractor shall not be relieved of any
liability under this Contract in connection therewith and shall be responsible
for any errors, omissions or discrepancies therein.  Contractor shall, at its
sole cost and expense, carry out or cause to be carried out any alterations or
remedial work necessitated by such errors, omissions or discrepancies for which
it is responsible and shall modify the Contractor Drawings and Manuals
accordingly.
 
 
42

--------------------------------------------------------------------------------

 

ARTICLE 16
 
SUSPENSION OF WORK, DELIVERY OR ERECTION
 
Section 16.1
Order to Suspend

 
(a)           Company may, at its sole option, upon not less than seven (7)
days’ prior written notice to Contractor, suspend at any time the performance of
all or any portions of the Work, including delivery of a component of the Work
or erection of any portion of the Work that has been delivered to the
Site.  Such notice shall specify the length of time that Company anticipates the
Work shall be suspended.
 
(b)           If the Work is suspended for a period of more than one hundred and
eighty (180) days pursuant to notice given under Section 16.1(a), Contractor may
terminate this Contract by thirty (30) days’ written notice to Company unless
the suspension is lifted within such thirty (30) day period.  Any such
termination shall be treated as a Voluntary Termination by Company as set forth
in Section 29.1(b).
 
(c)           In the event of such suspension, Contractor shall, unless the
notice requires otherwise:
 
(i)             Discontinue the Work on the date and to the extent specified in
the notice;
 
(ii)            Place no further orders or subcontracts for Equipment, Materials
or services with respect to the suspended Work, other than to the extent
required in the notice; and
 
(iii)           Promptly make every reasonable effort to obtain suspension, upon
terms reasonably satisfactory to Company, of all orders, subcontracts and rental
agreements to the extent they relate to performance of the Work suspended.
 
(d)           Unless otherwise instructed by Company in writing, Contractor
shall during any suspension affecting the progress of the Work on Site, maintain
its staff, labor and Equipment and Materials on or near the Site ready to
proceed with the Work upon receipt of the further instructions of Company.
 
(e)           If Company desires to extend the period of suspension for a longer
time than that specified in the original notice given by Company, Company shall
so notify Contractor in writing and the same procedures described in Article 10
shall be followed to determine whether to extend the suspension and the amount
of the Costs which shall be incurred as a result of any such extension, and any
such extension shall be effected via a Change Order as a Company-Proposed
Change.
 
 
43

--------------------------------------------------------------------------------

 

Section 16.2
Protection of Work

 
(a)           Contractor shall, during such suspension, store, preserve, protect
and otherwise secure each of the Work, Equipment, Materials and the Plant.
 
(b)           If Company is unwilling or unable to receive any of the Equipment
as a result of a suspension by Company under Section 16.1, Contractor shall,
upon written notice to Company and providing Company reasonable opportunity to
designate a mutually acceptable destination, place such Equipment in storage. If
any Equipment is placed into storage pursuant to this provision, delivery
thereof shall not be deemed to occur until such Equipment is delivered to the
Site or Company has notified Contractor that it is prepared to accept delivery
at some other location.
 
Section 16.3
Resumption of Work

 
(a)           Following any suspension by Company under this Article 16, after
receipt of written notice to resume progress of the Work from Company,
Contractor shall examine the Work affected by the suspension.  Contractor shall,
within twenty-one (21) days after receipt of notice to resume the suspended
Work, submit to Company a written report detailing any deterioration,
nonconformities and losses to the Project or any portion thereof and a Change
Order Request related to such damages, losses, deterioration and any other costs
associated with the suspension, including reasonable standby charges and storage
and demobilization costs. Company shall respond to the Change Order Request and
issue a Change Order pursuant to Article 13, which Change shall be a Required
Change.
 
(b)           Contractor shall (i) in accordance with the applicable Change
Order, correct, repair or replace any deterioration to, nonconformity in or loss
of the Work that occurred during the suspension; provided, however, that no
Change Order shall be required or issued for any deterioration, nonconformity or
loss resulting from Contractor’s negligence or non-compliance with this Contract
during the period of suspension; and (ii) promptly resume performance on the
suspended Work to the extent required by the notice.
 
(c)           Company shall have the right, upon reasonable advance written
notice to Contractor, to inspect and audit Contractor’s books and records in
order to verify the accuracy of and to determine the amount of any cost-based
reimbursement associated with any suspension of the Work.
 
 
44

--------------------------------------------------------------------------------

 

ARTICLE 17
 
PERFORMANCE TESTING
 
Section 17.1
Performance Tests

 
(a)           Contractor shall conduct or cause to be conducted tests to
demonstrate compliance with the Performance Guarantees (collectively, the
“Performance Tests”) as soon as practicable in accordance with the
Specifications and procedures and protocols set forth in Appendix F to this
Contract and any other tests, procedures and protocols developed by the Parties.
 
(b)           In accordance with this Contract, Contractor shall coordinate with
Company and other Persons with whom Company has contracted to provide
Company-Procured Equipment to ensure any performance testing to be performed by
such Persons is performed in accordance with such Company-Procured Equipment
Purchase Agreements.
 
(c)           Unless a different timeframe is required pursuant to the terms of
any Company-Procured Equipment Agreement, Contractor shall give Company at least
ninety (90) days’ prior notice of the date on which the first Performance Tests
will begin and at least five (5) days’ prior notice of a change in the
Performance Test schedule.  Company may request that Contractor conduct the
Performance Tests at another time more convenient to Company, which request
shall set forth the reasons therefor, and Contractor shall abide by such
request.  Contractor shall be entitled to a Required Change in the event any
such adjustment in the Performance Test schedule results in additional Costs to
Contractor.
 
Section 17.2
Minimum Performance Guarantees

 
(a)           Contractor shall conduct the Performance Tests in accordance with
this Contract and, as a condition of Substantial Completion, shall, subject to
the Company-Procured Equipment performing in accordance with the minimum
performance guarantees and other minimum performance requirements set forth in
the applicable Company-Procured Equipment Agreement (unless the failure of the
Company-Procured Equipment to do so is attributable to an act or omission of
Contractor), demonstrate that the Guaranteed Noise Level, Maximum Guaranteed BOP
Load and the Reliability Guarantee (collectively, the “Minimum Performance
Guarantees”) have been met. If the Minimum Performance Guarantees are not met,
either in whole or in part, Contractor shall, at its sole cost and expense, make
such changes, modifications or additions to the Plant or any part thereof as may
be necessary to achieve the Minimum Performance Guarantees.  Contractor shall
notify Company upon completion of the necessary changes, modifications or
additions, and Contractor shall repeat the Performance Tests as necessary until
the Minimum Performance Guarantees have been met.
 
 
45

--------------------------------------------------------------------------------

 

(b)           The failure to meet any of the Minimum Performance Guarantees
within ninety (90) days after the Guaranteed Substantial Completion Date shall
constitute a material breach of this Contract.
 
(c)           Nothing contained in this in this Section 17.2 shall relieve
Contractor of Contractor’s obligation to pay Liquidated Damages under this
Contract in the event of failure to achieve the BOP Load Guarantee.
 
Section 17.3
Cost and Direction

 
(a)           Except as set forth in Article 14 with respect to Company-Procured
Equipment, the Performance Tests shall be conducted by and under the direction
and at the Cost of Contractor.  Company will cooperate with Contractor’s
reasonable requests in connection with the Performance Tests.
 
(b)           Other than those items and services that are the obligation of
Company to furnish pursuant to Article 8, Contractor shall provide all
Equipment, Materials, consumables, and stores, and all personnel necessary to
supervise startup and the conducting of the Performance Tests and shall provide
all necessary technical assistance and advice in connection with the Performance
Tests.  Unless agreed to otherwise by the Parties, Contractor shall not use
Company personnel in excess of the normal contingent of Plant operations staff
to operate the Plant during the Performance Tests.  During the Training and the
Performance Tests, Company’s operating personnel shall work under the technical
direction and instruction of Contractor and Contractor shall be responsible for
the accuracy of its instructions/directions provided to Company’s operating
personnel.  To the extent reasonably practicable and otherwise feasible without
additional expense under the Company-Procured Equipment Purchase Agreements and
subject to Section 17.1(c), Contractor shall conduct its Performance Tests at
the same time performance tests are conducted on Company-Procured Equipment.
 
Section 17.4
Company’s Right to Validate

 
In connection with the performance of this Contract by Contractor, Company
personnel, including Company’s Representative, shall have the right and
opportunity to be present and observe the Performance Tests and shall have the
right and opportunity in advance or during the Performance Tests to inspect and
validate all meters, meter readings and other pertinent data necessary to verify
the results of the Performance Tests. Company shall provide reasonable notice to
Contractor of any such observation and inspection, including the specific
information desired and method of obtaining such information. Contractor and
Company shall coordinate such observation, inspection and validation so as not
to interfere with the Performance Tests yet provide for a verifiable result.
 
Section 17.5
Test Energy

 
Company and ML&P shall have the exclusive right to all Energy generated by the
Plant during any Performance Tests.
 
 
46

--------------------------------------------------------------------------------

 

Section 17.6
Test Reports

 
(a)           Contractor shall deliver to Company a written preliminary test
report, including the test data sheets and calculated results for each
Performance Test or retest (the “Preliminary Performance Test Report”), promptly
after completion of each Performance Test, together with a notice to Company
certifying completion of the Performance Tests in accordance with this Contract
and results of such Performance Tests.  Promptly after receipt of such
Preliminary Performance Test Report, Company and Contractor shall consult
concerning the results of such tests, and within three (3) days thereafter,
Company shall (i) state it concurs with the results of the Performance Tests or
(ii) state it disputes the results of the Performance Tests and provide the
reasons therefor.
 
(b)           Within fifteen (15) days following completion of all Performance
Tests, Contractor shall provide to Company a written final test report,
including test data sheets and calculated results of each Performance Test or
retest (the “Final Performance Test Report”) and a final notice to Company
certifying completion of the Performance Tests. Within fifteen (15) days of
receipt of such documentation from Contractor, Company shall either (i) accept
the Performance Test results or (ii) state it disputes the results of the
Performance Tests and provide the reasons therefor.  If Company disputes the
accuracy of the Performance Tests results in the Final Performance Test Report,
then Contractor shall re-perform the applicable Performance Tests (or part
thereof) in accordance with the procedures set forth in Appendix F.  If the
results of the re-test confirm the accuracy of the initial tests, then Company
shall pay the increased costs directly resulting from the re-test.  If the
results of the re-test do not confirm the accuracy of the initial test, then
Contractor shall pay for the costs of the re-test and any subsequent tests
necessary to confirm compliance with all Performance Guarantees.
 
Section 17.7
Duty to Advise of Defects, Errors and Omissions in the Work

 
Contractor shall advise Company promptly upon Contractor becoming aware of or
gaining knowledge of or receiving notice of any design, engineering,
manufacturing or other Defect, error or omission that might affect the Work and
its operability, operational life and maintenance.  Contractor shall provide
documentation of such Defect, error or omission, along with a description of the
action taken or required to be taken to remedy such Defect, error or omission.
 
ARTICLE 18
 
DEFECTS BEFORE TRANSFER OF POSSESSION AND CONTROL OF WORK
 
Section 18.1
Identification of Defects

 
(a)           If, prior to Substantial Completion, Company’s Representative, at
any time: (i) determines, in its sole discretion, that any Work done or
Equipment or Materials used by Contractor or any Subcontractor is or are
non-conforming, defective or otherwise not in accordance with this Contract, or
that any part thereof is nonconforming, defective or does not fulfill the
requirements of this Contract, (each, a “Defect”), and (ii) as soon as
reasonably practicable notifies Contractor of said decision, specifying
particulars of the Defect(s) alleged and of where the same are alleged to exist
or to have occurred, then Contractor shall with all speed, at its sole cost and
expense, remedy the Defects so specified.
 
 
47

--------------------------------------------------------------------------------

 

(b)           If Contractor fails to remedy such Defect within a reasonable time
or such Defect requires prompt action as a result of an emergency situation
existing at the Site,  Company may take such action at the sole cost, risk and
expense of Contractor, provided that it does so in a reasonable manner and
notifies Contractor of Company’s intention to do so as soon as reasonably
possible. All Costs (provided that such Costs comprised of Company’s internal
Costs exclude any mark-up for allocated overhead (including general and
administrative expenses) in excess of five percent (5%)) incurred by Company in
connection therewith shall be deducted from the Contract Price or immediately
paid by Contractor to Company.  Contractor agrees to pay Company for any Costs
(provided that in the case of Costs comprised of Company’s internal Costs, such
Costs exclude any mark-up for allocated overhead (including general and
administrative expenses) in excess of five percent (5%)), expenses or other
charges incurred by Company if Company elects to proceed to do the Work in
accordance with this Section 18.1.
 
Section 18.2
Replacement of Defects

 
(a)           All Equipment and/or Materials furnished or Work done by Company
to replace defective Equipment or Materials shall comply with this Contract and
shall be obtained at reasonable prices and where reasonably practicable under
competitive conditions. Contractor shall be entitled at its own expense to
remove and retain all defective Equipment or Materials that Company may have
replaced.  Nothing in this Article 18 shall prejudice any other rights and/or
remedies of Company under this Contract that may arise as the result of any
Defect, including the exercise by Company of its rights and/or remedies
connected with Contractor Default.
 
ARTICLE 19
 
SUBSTANTIAL COMPLETION, FINAL COMPLETION,
AND TRANSFER OF CARE, CUSTODY AND CONTROL
 
Section 19.1
Substantial Completion

 
(a)           Contractor shall notify Company when the Work meets the
Substantial Completion Criteria and shall provide with such notice a certificate
of an authorized officer of Contractor certifying that the Substantial
Completion Criteria have been met and the date thereof (such notice and
certificate, the “Request for Substantial Completion”).
 
(b)           Within five (5) days after receipt of the Request for Substantial
Completion, Company shall either: (i) reject such Request for Substantial
Completion and refuse to issue a notice acknowledging Substantial Completion
(the “Notice of Substantial Completion”) and state which Substantial Completion
Criteria Contractor failed to achieve; or (ii) accept the Request for
Substantial Completion as given and issue the Notice of Substantial Completion
with Substantial Completion deemed to occur on the date (the “Substantial
Completion Date”) set forth in said Request for Substantial Completion.
 
 
48

--------------------------------------------------------------------------------

 

(c)           If Company rejects the Request for Substantial Completion,
Contractor shall promptly provide to Company a plan and schedule for remedying
the deficiencies specified in Company’s rejection, shall carry out such plan at
its own cost and expense, and, upon completion thereof, shall issue a new
Request for Substantial Completion.
 
(d)           The foregoing procedure shall apply again and successively
thereafter until all Substantial Completion Criteria have been achieved.
 
Section 19.2
Care, Custody, Control and Risk of Loss; Punch List Items

 
(a)           Contractor shall be responsible for the care, custody and control
and risk of loss (except for loss or damage attributable to earthquake to the
extent not covered by the Builders All-Risk insurance specified in Section
26.1(a)) of the Work upon the first to occur of issuance of an initial Limited
Notice to Proceed or issuance of Full Notice to Proceed and shall make good at
Contractor’s own Cost any loss or damage that may occur to the Work or any part
thereof from any cause whatsoever until the Substantial Completion Date.
Contractor shall also be responsible for loss or damage thereto caused by
Contractor or its Subcontractors in the course of any Work carried out under the
Project Documents and any other contract connected with the performance of the
Work to which Contractor or any of its Subcontractors is a party or in
connection with the Project after Substantial Completion until Final Completion.
 
(b)           Company shall begin to compile a preliminary punch list at least
thirty (30) Business Days prior to the anticipated Substantial Completion
Date.  Company shall submit to Contractor the completed preliminary punch list
at least ten (10) Business Days prior to the anticipated Substantial Completion
Date. After receipt of the preliminary punch list by Contractor, Company and
Contractor shall agree on the Final Punch List and the value of such incomplete
items as a condition of achieving Substantial Completion.  All of the items on
the Final Punch List shall be completed expeditiously after the Substantial
Completion Date and must be completed prior to Final Completion.
 
Section 19.3
Title

 
(a)           Title to each item of Material and/or Equipment to be supplied to
Company pursuant to this Contract shall transfer to Company at whichever is the
earlier of the following:
 
(i)             Contractor has received payment for the item of Material or
Equipment from Company in accordance with the Payment Schedule; or
 
(ii)            the Substantial Completion Date.
 
 
49

--------------------------------------------------------------------------------

 

(b)           Contractor shall, and shall cause its Subcontractors to, transfer
the Work supplied and performed to Company (i) prior to the Substantial
Completion Date, free and clear of all Liens other than Permitted Liens and (ii)
upon the Substantial Completion Date, free and clear of all Liens.
 
(c)           Without limiting Contractor’s obligations in Section 3.8, with
respect to any Lien or Claim relating to the Project other than Permitted Liens
arising through Contractor or any Subcontractor, Contractor agrees to, or to
cause any such Subcontractor to, promptly remove or cause to be removed any such
Lien or Claim.
 
(d)           Contractor shall promptly pay when due all obligations for labor,
Materials and Equipment in connection with the Work and shall indemnify and keep
indemnified the Company against any Claims, losses or damage arising from any
defect in title or Liens upon any of the Work, Equipment, Company-Procured
Equipment after it has been delivered to the Site (provided that, in the case of
Company-Procured Equipment, such Claims, losses or damage are attributable to an
act or omission (including non-payment) of Contractor or any of its
Subcontractors) and the Plant.
 
(e)           Upon title transfer of any Equipment and/or Material, Contractor
shall furnish Company with a bill of sale in the form attached hereto as Exhibit
R for all Equipment and Material for which title has transferred to Company.
 
Section 19.4
Marking of Equipment and Materials

 
(a)           Where, prior to delivery, title to Equipment or Material passes to
Company, Contractor shall, so far as is practicable, set the Equipment and
Materials aside and mark it as Company’s property in a manner reasonably
required by Company.
 
(b)           Contractor shall permit Company at any time upon reasonable notice
to inspect any Equipment or Materials which has become the property of Company
and shall grant Company or procure the grant of access to Contractor’s premises
or Site for such purposes or any other premises where such Equipment and
Materials may be located.  Such inspection shall not constitute acceptance of
the Equipment, Materials or Work.
 
(c)           All such Equipment and Materials shall be in the care and
possession of Contractor solely for the purposes of this Contract and shall not
be owned by Contractor.
 
(d)           No payment for achievement of a Payment Milestone that is made by
Company shall be deemed to be acceptance by Company of any Equipment, Material
or Work to be performed or furnished by Contractor hereunder.
 
Section 19.5
Removal of Equipment and Materials

 
(a)           Prior to Final Completion, Contractor shall remove from the Site
all Contractor Equipment, Non-Company Materials, temporary structures
constructed by or on behalf of Contractor or other items of any nature required
for execution or completion of the Work, but excluding Equipment, Materials,
appliances or other items intended to form or forming part of the Project. Prior
to disposition of such items, Contractor shall make a written offer to sell at
market prices (accounting for the use of such items) those items to Company
which Contractor or any Subcontractor desires to sell.
 
 
50

--------------------------------------------------------------------------------

 

(b)           Contractor shall leave the Site in good order and in neat and
presentable condition.  All Costs to dispose of any such items not removed by
Contractor within the thirty (30) days following Final Completion and which
Company does not wish to keep shall be for the account of Contractor. Items not
removed within thirty (30) days after Final Completion will become property of
Company and any Costs to dispose or remove such items shall be for the account
of Contractor.  Prior to removing any Contractor Equipment, Non-Company
Materials or any other items not incorporated into the Work from the Site
Contractor shall provide to Company a detailed list of Contractor Equipment.
Non-Company Materials and/or other items to be removed.  No Equipment or
Materials shall be Contractor Equipment or Non-Company Materials unless it is
included in the then-current list approved pursuant to Section 12.1.
 
Section 19.6
Final Completion

 
(a)           Upon completion or fulfillment of all of the criteria for Final
Completion, Contractor shall give notice to Company of request for Final
Completion, together with   a certificate that all requirements for Final
Completion have been met (such notice and certificate, the “Request for Final
Completion”).
 
(b)           Within eleven (11) Business Days after receipt of the Request for
Final Completion, Company shall by notice either: (i) reject such Request for
Final Completion and refuse to issue a notice of Final Completion (the “Notice
of Final Completion”) and state what Final Completion Criteria Contractor failed
to achieve; or (ii) accept the Request for Final Completion and issue the Notice
of Final Completion with Final Completion deemed to occur on the date set forth
in said Request for Final Completion (the “Final Completion Date”).
 
(c)           If Company initially rejects the Request for Final Completion,
Contractor shall promptly provide to Company a plan and schedule for remedying
the deficiencies specified in Company’s rejection, shall carry out such plan at
its own cost and expense, and, upon completion thereof, shall issue a new
Request for Final Completion.
 
(d)           The foregoing procedure shall apply again and successively
thereafter until all Final Completion Criteria have been achieved.
 
ARTICLE 20
 
CODES AND STANDARDS
 
Section 20.1
Comparable Quality

 
Appendix G sets forth all major systems/sub-systems/Equipment/components which
will be supplied in performance of the Work and the industry standards and codes
applicable to each and with respect to which Contractor and the Work shall
comply. Notwithstanding the foregoing, the Parties recognize that Appendix G is
not all inclusive and does not specify all Equipment/components required for
Plant completion. Therefore, the Parties agree that for Equipment/components not
specifically set forth in Appendix G, the quality standards of such unspecified
Work shall be consistent with the requirements of Article 22 and Prudent
Industry Practice.
 
 
51

--------------------------------------------------------------------------------

 

ARTICLE 21
 
ENVIRONMENTAL MATTERS
 
Section 21.1
General

 
Contractor shall prepare and submit to Company for its approval appropriate
materials management and emergency response procedures for any Regulated
Materials expected to be used in the Work as set forth in this Contract
(including the Specifications), which procedures shall be satisfactory to
Company in its sole discretion.  Contractor shall comply, and shall cause its
Subcontractors to comply, at all times with such materials management and
emergency response procedures, all Environmental Laws and all Governmental
Approvals applicable to the Work and the Site.  No Regulated Materials shall be
improperly released, disposed of or buried on the Site.
 
Section 21.2
Release On-Site

 
Contractor shall immediately notify Company and applicable Governmental
Authorities of any Release by Contractor or any Subcontractor of Regulated
Materials at the Site which is reportable to Governmental Authorities under
applicable Environmental Laws and shall take such emergency measures as are
prudent and necessary to protect the environment consistent with the materials
management and emergency response procedures referred to above and Applicable
Law. Contractor shall take all appropriate steps consistent with the above
materials management and emergency response procedures and Applicable Law for
immediate containment of any such Release and Remediation of the affected area.
 
Section 21.3
Release Off-Site

 
In the event of a Release by Contractor or any Subcontractor of a Regulated
Material off the Site but related to the Work which is reportable to
Governmental Authorities under applicable Environmental Laws, Contractor shall
be responsible for notifying all applicable Governmental Authorities in
accordance with Applicable Law or for causing such notification to occur by the
party responsible for such action. To the extent required, Contractor shall take
all appropriate steps consistent with the materials management and emergency
response procedures referred to above and Applicable Law for immediate
containment of any such Release and Remediation of the affected area.
 
Section 21.4
Liability

 
To the extent any Release referred to in Sections 21.2 and 21.3 is caused by an
act, error or omission of Contractor or any Subcontractor, Contractor shall be
responsible for all Liabilities with respect to such Release and the
indemnification provisions of this Agreement shall apply.
 
 
52

--------------------------------------------------------------------------------

 

Section 21.5
Pre-existing Regulated Materials

 
(a)           Contractor shall develop a contingency plan to address
contaminated soils or groundwater that may be encountered during construction of
the Project to avoid any delays in construction by planning in advance how to
respond to any pre-existing Regulated Materials that could impact the Project
Schedule, the Guaranteed Substantial Completion Date or Final Completion.  In
the event Contractor encounters any pre-existing Regulated Materials at the
Site, Contractor shall (i) immediately notify Company, (ii) if required by
Applicable Law, notify applicable Governmental Authorities, (iii) if necessary
in light of the condition encountered, take such initial measures as may be
prudent and necessary to protect the environment consistent with the materials
management and emergency response procedures referred to above and in accordance
with Applicable Law; and (iv) after taking the steps contemplated in items
(i)-(iii) above, cease operations in the affected area(s) until Company gives
Contractor instruction for the remediation of such pre-existing Regulated
Materials by other specialized contractors.  Other than as provided in this
Section 21.5, Contractor shall have no other obligations with respect to
pre-existing Regulated Materials found at the Site, and Company shall defend,
hold harmless and indemnify Contractor and its Subcontractor for Liabilities
relating to pre-existing Regulated Materials and arising from Claims of any
Persons other than Company, Contractor or any Subcontractor except to the extent
any such Claims arise from Contractor’s failure to comply with items (i)-(iv) in
this Section 21.5(a).
 
(b)           Contractor’s Project Schedule shall account for and take into
consideration any delay associated with Remediation in connection with any
pre-existing Regulated Materials at the Site that have been disclosed in any
environmental surveys or reports furnished to Contractor and any delay and/or
additional Costs resulting therefrom which could have been reasonably
anticipated by Contractor shall not constitute the basis for a
Change.  Contractor shall be entitled to a Required Change in the event
Contractor encounters any pre-existing Regulated Materials that have not
otherwise been previously disclosed to Contractor and that result in delay
and/or additional Costs to Contractor.
 
Section 21.6
Notice

 
Contractor shall immediately notify Company of the occurrence of any event that
would or could reasonably be expected to result in any violation of or
noncompliance with or potential violation of or noncompliance with of any
Environmental Law relating to the Work, the Plant, or the Site, or otherwise
constitutes a Material Adverse Change.
 
 
53

--------------------------------------------------------------------------------

 

ARTICLE 22

 
NATURE OF WORK AND WARRANTIES
 
Section 22.1
Nature of Work

 
(a)           The Work, including all Materials, manufactured components,
Equipment and labor and services to be performed, shall be designed and executed
in the manner set forth in this Contract (including the Specifications).
 
(b)           Except where the manner or standard of care of design, manufacture
and execution is otherwise specifically set forth in this Contract, the
Equipment and Materials shall be manufactured and the Work shall be designed and
executed in a proper and workmanlike manner so as to comply in all respects with
the Specifications and requirements of this Contract and carried out in
accordance with Prudent Industry Practice and such directions as Company may
give.
 
(c)           The Materials, Equipment, fixtures, software, any related items of
personal property and other tangible personal property of Contractor or any
Subcontractor constituting the Project or utilized in the Work shall be OEM
Certified, and shall be suitable for their current use in the generation of
electricity in accordance with the Specifications. All Equipment and Materials
shall be procured solely for use in connection with the Project.
 
Section 22.2
Warranties

 
(a)           Contractor warrants to Company that, for the duration of the
Warranty Period (except in the case of Contractor’s warranty of title, which
shall be of an infinite duration):
 
(i)             Except to the extent such Equipment, Materials and Plant are
furnished by Company, Equipment, Materials and Plant comprising the Work shall
be (A) new and free from defects in design, engineering, workmanship, title,
material and operation, (B) in accordance with this Contract and Prudent
Industry Practice, and (C) in compliance with Applicable Law; and
 
(ii)            Except to the extent such services are provided by Company,
services comprising the Work (including Contractor’s Drawings and Manuals) shall
be (A) free from defects; (B) performed in a competent, diligent manner in
accordance with, and shall reflect, Prudent Industry Practice and accepted
professional standards for engineering, procurement and construction contractors
providing similar services in the United States; and (C) in compliance with
Applicable Law and this Contract (collectively, the warranties set forth in this
Section 22.2(a) are referred to as the “Warranty”).
 
(b)           The Warranty shall not extend to defects or deficiencies that are
reasonably determined to have resulted from (i) operation by Company’s personnel
in a manner inconsistent with or contrary to instructions contained in the final
Operation and Maintenance Manuals, (ii) repairs or alterations by Company’s
personnel in a manner inconsistent with or contrary to instructions provided by
Contractor or as contained in the final Operation and Maintenance Manuals
provided by Contractor, (iii) normal wear and tear, (iv) failure to maintain any
part of the Work in accordance with Prudent Industry Practice (except to the
extent any such practices, methods and/or acts are not otherwise included in or
contrary to the Operations and Maintenance Manuals), or (v) substitutions of, or
additions to Equipment and Materials comprising the Work unless provided or
approved by Contractor or made in connection with Company’s remedying any defect
pursuant to Section 22.7.
 
 
54

--------------------------------------------------------------------------------

 

Section 22.3
Warranty Period

 
Subject to the provisions in this Article 22, the Warranty shall remain in full
force and effect regarding all phases of the Work during the Warranty
Period.  In no event and under no circumstances shall any Warranty terminate
less than twelve (12) months following the Substantial Completion Date.
 
Section 22.4
Repair of Defects

 
If Company or Contractor discovers that the Work, or any portion thereof, fails
to meet the Warranty, it shall notify the other Party in writing of such failure
promptly upon discovery, along with the reasonable basis therefor.  Upon receipt
of such notice, or upon Contractor’s own discovery thereof, Contractor shall,
unless an exception provided in Section 22.2(b) applies, promptly (a) cure such
failure in accordance with the Warranty, by repairing, replacing or reperforming
the Work at Contractor’s cost, and (b) shall carry out necessary Performance
Tests (at its cost) if repair, replacement or re-performance are of the type
that may affect operation of the Work or the Work’s ability to attain the
Performance Guarantees.  Contractor shall coordinate repairing, replacing,
re-performing or testing of any of the Work with Company so as to minimize any
adverse effects on the operation of the Project.
 
Section 22.5
Warranty Period Extension

 
(a)           Extension for Corrected Work. Any Work repaired, replaced or
re-performed and any part of the Project or Site that is reworked, repaired or
replaced in satisfaction of Contractor’s obligations in connection with the
Warranty will be re-warranted by Contractor pursuant to the Warranty set forth
in this Contract, and Contractor will have the same obligations in relation
thereto as set forth in this Contract for a period equal to twelve (12) months
from the date such repair, replacement, re-performance or rework is
completed.  Any repair, replacement, re-performance or rework of any Work that
has been so repaired, replaced, re-performed or reworked shall in turn be
warranted under the Warranty for an additional period equal to twelve (12)
months from the date such repair, replacement, re-performance or rework is
completed and such Warranty shall be repeated in connection with any further
repair, replacement, re-performance or rework; provided, however, that the
Warranty Period shall not continue beyond twenty-four (24) months from the
Substantial Completion Date.
 
 
55

--------------------------------------------------------------------------------

 

(b)           Extension for Total Shutdown. If, during the Warranty Period, the
Project or Site is shut down (other than for the purpose of scheduled or routine
maintenance) and such shutdown is caused by a defect or failure covered by the
Warranty, then the Warranty Period will be extended by a period equal to the
duration of the shutdown required to repair such defect or failure; provided,
however, that the Warranty Period shall not continue beyond twenty-four (24)
months from the Substantial Completion Date.
 
Section 22.6
Contractor and Subcontractor Warranties

 
Contractor shall procure warranties from all Key Subcontractors that correspond
to Contractor’s Warranty in all respects and shall maintain all such warranties
in full force and effect; provided, however, the procurement of such warranties
shall not relieve Contractor from its Warranty obligations under this
Contract.  Contractor shall, as applicable, assign or deliver to Company any
Subcontractor’s warranties upon the earlier of Substantial Completion or
termination of this Contract.  Nothing in Contractor’s Warranty is intended to
limit any OEM warranty which provides Company with warranty rights greater than
those set forth in the Warranty and this Contract.
 
Section 22.7
Delay in Remedying Defects

 
If any defect is not remedied by Contractor within a reasonable time or requires
prompt remediation as a result of an emergency situation existing at the Project
or Site, Company may proceed to do the Work at Contractor’s risk and expense
provided that it does so in a reasonable manner and notifies Contractor of
Company’s intention so to do. All Costs (excluding, in the case of Costs
comprised of Company’s internal Costs, any mark-up for allocated overhead
(including general and administrative expenses) in excess of five percent (5%))
incurred by Company shall be deducted from the Contract Price or be paid by
Contractor to Company.
 
Section 22.8
Removal of Defective Work

 
Contractor may, with the consent of Company, remove from the Site any part of
the Work which is defective or damaged, if the nature of the defect or damage is
such that repairs cannot be expeditiously carried out on the Site, or if the
terms of the OEM warranty require return of the defective parts to the supplier.
 
Section 22.9
Repeated or Chronic Failure

 
If a Repeated or Chronic Failure of components or any part of the Work occurs
and if any  repair, replacement or re-performance by Contractor pursuant to the
Warranty is ineffective in remedying the Repeated or Chronic Failure in a
satisfactory manner consistent with the Warranty, Contractor shall investigate
the root cause of the Repeated or Chronic Failure and repair, replace or adjust
the Work to correct the root cause of the Repeated or Chronic Failure in
accordance with Prudent Industry Practice and to ensure compliance with the
Warranty.
 
 
56

--------------------------------------------------------------------------------

 

Section 22.10
SOLE AND EXCLUSIVE REMEDIES.

 
THE REMEDIES SET FORTH IN THIS ARTICLE 22 FOR BREACH OF WARRANTY (OTHER THAN
WARRANTY OF TITLE) ARE THE SOLE AND EXCLUSIVE REMEDIES OF COMPANY FOR BREACH OF
SUCH WARRANTIES.  THE FOREGOING WARRANTIES ARE EXCLUSIVE AND ARE IN LIEU OF ALL
OTHER WARRANTIES WHETHER WRITTEN, ORAL, IMPLIED OR STATUTORY.  NO IMPLIED
STATUTORY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE SHALL
APPLY.




ARTICLE 23
 
LIQUIDATED DAMAGES
 
Section 23.1
General

 
The Parties agree that it is difficult or impossible to determine with precision
the amount of damages that would be incurred by Company as a result of
Contractor’s failure to timely achieve Substantial Completion or to achieve the
BOP Load Guarantee. Accordingly, any sums that may become payable under this
Article 23 because of such failures shall be deemed (i) to be liquidated damages
(“Liquidated Damages”), (ii) to not be  a penalty, and (iii) to be fair and
reasonable and that they represent a reasonable estimate of fair compensation
for the losses and Liabilities that may reasonably be anticipated from such
failures.  Except in connection with Contractor’s obligation to meet the Minimum
Performance Guarantees and the remedies associated with Contractor’s failure to
do so, the payment by Contractor to Company of Late Substantial Completion LDs
and BOP Load Guarantee LDs shall be Company’s exclusive remedies for and
Contractor’s sole obligations arising out of such delay and/or deficiencies.
 
Section 23.2
Liquidated Damages for Delay in Substantial Completion

 
If Contractor fails to achieve Substantial Completion on or before the
Guaranteed Substantial Completion Date, then commencing on the day following the
Guaranteed Substantial Completion Date, Contractor shall pay Company Liquidated
Damages, for each day until Contractor achieves Substantial Completion, in the
following amounts (collectively, “Late Substantial Completion LDs”):
 
(a)           during the initial sixty (60) days following the Guaranteed
Substantial Completion Date, an amount equal to five thousand Dollars ($5,000)
per day; and
 
(b)           after the sixtieth (60th) day following the Guaranteed Substantial
Completion Date, an amount equal to ten thousand Dollars ($10,000) per day.
 
In no event shall the Late Substantial Completion LDs exceed ten percent (10%)
of the Contract Price.
 
 
57

--------------------------------------------------------------------------------

 

Section 23.3
Liquidated Damages for Failure to Achieve the BOP Load Guarantee

 
(a)           If the Work fails to achieve the BOP Load Guarantee, Contractor
shall pay Liquidated Damages in accordance with this Section 23.3 (the “BOP Load
Guarantee LDs”).
 
(b)           If Substantial Completion has occurred and the BOP Load Guarantee
has not been met at Substantial Completion as demonstrated by the Final
Performance Test Report, Contractor shall have the opportunity to demonstrate to
Company via technical demonstration that the BOP Load falls within a reasonably
expected range and that the Plant was designed in accordance with Prudent
Industry Practice and in the best interests of the Company.  If Company
determines in its sole discretion that either or both of the items in the
preceding sentence have not been met, Contractor shall have a sixty (60) day
cure period (the “BOP Load Guarantee LD Cure Period”) after the Substantial
Completion Date to either repair or replace the underperforming Equipment or
otherwise remedy the failure to meet the BOP Load Guarantee, or pay to Company
the BOP Load Guarantee LDs, all in accordance with Section 23.3(c).
 
(c)           Contractor shall use commercially reasonable efforts to repair or
replace the underperforming Equipment, or otherwise remedy the failure to meet
the BOP Load Guarantee, during the BOP Load Guarantee LD Cure Period.  On or
before the expiration of BOP Load Guarantee LD Cure Period, Contractor shall
have demonstrated to Company’s satisfaction in Company’s sole discretion that
the BOP Load Guarantee has been met.  In the event of Contractor’s failure to so
demonstrate, Contractor shall pay to Company Liquidated Damages in the amount of
$1,800 per kW; provided, however, that the amount of BOP Load Guarantee LDs
shall not exceed, in the aggregate, an amount equal to ten percent (10%) of the
Contract Price.
 
Section 23.4
Intentionally Omitted.

 
Section 23.5
Calculations and Payments of Liquidated Damages

 
(a)           Unless otherwise set forth in this Article 23, all calculations
with respect to amounts payable as Liquidated Damages under this Article 23
shall be made by Contractor and provided to Company within, and shall become due
and payable (i) in the case of Section 23.2, ten (10) Business Days after the
final day of each month during which such delay occurs; and (ii) in the case of
Section 23.3, five (5) Business Days after expiration of the BOP Load Guarantee
LD Cure Period.  Company shall have the right to audit such calculations.
Contractor shall itemize such calculations and such calculations shall include
such supporting documentation as Company shall reasonably request and shall be
in sufficient detail to permit Company to verify each calculation. Company shall
notify Contractor as soon as reasonably practicable of any portion of the
calculations with which Company disagrees.  In the event Contractor disputes in
good faith the payment of any portion of Liquidated Damages hereunder, Company
shall not otherwise withhold payment or make payment of such disputed portion of
Liquidated Damages one of the criteria for Substantial Completion.
 
 
58

--------------------------------------------------------------------------------

 

(b)           Notwithstanding anything in this Agreement to the contrary, in no
event shall the maximum amount of Liquidated Damages hereunder exceed ten
percent (10%) of the Contract Price.
 
(c)           Liquidated Damages shall bear interest at the Late Payment Rate,
compounded daily from the date such amount was due.
 
ARTICLE 24
 
LIMITATIONS OF LIABILITY
 
Section 24.1
Duty to Mitigate

 
The Parties agree and acknowledge that, in all cases, each Party shall have a
duty to take all necessary measures to mitigate the losses or Liabilities which
may occur in connection with the Work, provided that the Party can do so without
unreasonable inconvenience or cost to such Party.
 
Section 24.2
Limitation of Liability

 
(a)           EXCEPT WITH RESPECT TO (I) THE OBLIGATIONS OF CONTRACTOR TO PAY
LIQUIDATED DAMAGES TO COMPANY UNDER ARTICLE 23; (II) CONTRACTOR’S THIRD PARTY
INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 25.1(A); AND (III) CONTRACTOR’S
INDEMNIFICATION OBLIGATIONS UNDER SECTION 25.2(B) AND SECTION 25.2(C), IN NO
EVENT WHETHER AS A RESULT OF BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE AND
STRICT LIABILITY), STATUTE, EQUITY OR ANY OTHER EXTRA-CONTRACTUAL THEORY SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY FOR INDIRECT, CONSEQUENTIAL,
SPECIAL, INCIDENTAL, OR EXEMPLARY DAMAGES OF ANY KIND (INCLUDING (I) LOSS OF
PROFIT OR INCOME; (II) LOSS OF USE: (III) LOSS OF PRODUCTION: (IV) LOST REVENUE,
LOST POWER, OR LOST USE OF EQUIPMENT OR FACILITIES; (V)  COST OF CAPITAL; (VI)
DOWN-TIME COSTS; (VII) SUBSTITUTE EQUIPMENT OR FACILITIES TO THE EXTENT SUCH
EQUIPMENT OR FACILITIES ARE USED TEMPORARILY TO FULFILL COMPANY’S POWER SUPPLY
OBLIGATIONS IN THE EVENT OF AN UNSCHEDULED SHUTDOWN OR DURING CONTRACTOR’S
PERFORMANCE OF ITS WARRANTY OBLIGATIONS UNDER THIS CONTRACT; (VII) EXCEPT AS
CONTEMPLATED IN SECTION 7.7(H) IN CONNECTION WITH CONTRACTOR’S LIABILITY FOR
LIABILITIES CONNECTED WITH COMPANY’S PROCUREMENT OF REPLACEMENT POWER IN THE
EVENT OF AN UNSCHEDULED SHUTDOWN, COST OF PURCHASED OR REPLACEMENT STEAM OR
ELECTRICAL POWER TO THE EXTENT SUCH STEAM OR ELECTRICAL POWER IS PROCURED OR
UTILIZED BY COMPANY SOLELY AS THE RESULT OF CONTRACTOR’S PERFORMANCE OF ITS
OBLIGATIONS (INCLUDING ITS WARRANTY OBLIGATIONS) UNDER THIS CONTRACT; AND (VIII)
CLAIMS OF COMPANY’S CUSTOMERS (UNLESS SUCH CLAIMS OF COMPANY’S CUSTOMERS FALL
WITHIN CONTRACTOR’S THIRD PARTY INDEMNIFICATION OBLIGATIONS IN SECTION
25.1(A))), WHETHER BASED ON ANY THEORY OF LIABILITY, INCLUDING BREACH OF
CONTRACT, NEGLIGENCE, STRICT LIABILITY, INDEMNITY OR OTHERWISE.
 
 
59

--------------------------------------------------------------------------------

 

(b)           WITHOUT PREJUDICE TO OR LIMITATION OF CONTRACTOR’S LIABILITIES AND
OBLIGATIONS FOR LIQUIDATED DAMAGES SET FORTH UNDER ARTICLE 23 AND CONTRACTOR’S
INDEMNIFICATION OBLIGATIONS UNDER ARTICLE 25.1(A), SECTION 25.2(B) AND SECTION
25.2(C), ALL OF WHICH SHALL BE IN EXCESS OF AND NOT SUBJECT TO THE LIMITATION
CONTAINED IN THIS SECTION 24.2(B), THE AGGREGATE LIABILITY OF CONTRACTOR TO
COMPANY FOR ALL CLAIMS OF ANY KIND, WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE OR STRICT LIABILITY), STATUTE OR OTHERWISE ARISING OUT OF THE
PERFORMANCE OR BREACH OF THIS CONTRACT OR THE PROVISION OR PERFORMANCE OF THE
WORK UNDER THIS CONTRACT SHALL NOT EXCEED ONE HUNDRED PERCENT (100%) OF THE
AMOUNT OF CONTRACT PRICE.
 
Section 24.3
Inapplicability of Limitations of Liability

 
(a)           Notwithstanding the provisions of Section 24.2, the limitations of
liability set out in this Article 24 shall not apply in relation to any failure
by Contractor to fulfill its obligations due to its own, any of its
Subcontractor’s or any of their respective Affiliate’s gross negligence or
willful misconduct.
 
(b)           In calculating the unexpended amounts of Contractor’s limitations
of liability under this Article 24, no account shall be taken of any insurance
proceeds paid to Contractor (whether payable directly to Contractor or payable
to Contractor through Company) under insurance coverage obtained by Company.
 
ARTICLE 25
 
INDEMNIFICATION
 
Section 25.1
General Indemnification Obligations

 
(a)           Contractor shall defend, indemnify and hold harmless Company,
ML&P, their respective Affiliates, owners, employees, permitted assignees, and
agents (collectively, the “Company Indemnified Parties”) from and against all
Claims and Liabilities for bodily injury, including death, and damage to or loss
of any property (including third party property), real or personal (other than
the Work), including any Release, caused by, arising out of, or in connection
with the Work, the performance by any Project Party of the Project Documents, or
the performance by any Person of any other contract connected with the
performance of the Work to which Contractor or any of its Subcontractors is a
party, to the extent any of such Claims or Liabilities were caused by the
negligence, gross negligence or willful misconduct of Contractor or any
Subcontractor, any of their respective Affiliates and their respective employees
or agents.
 
 
60

--------------------------------------------------------------------------------

 

(b)           Company shall defend, indemnify and hold harmless Contractor, its
Affiliates, employees and agents from and against all third party Claims and
Liabilities for injury, including death, and property damage caused by, arising
out of, or in connection with the performance of the Project Documents to the
extent any of such Claims or Liabilities were caused by the negligence, gross
negligence or willful misconduct of Company, its Affiliates or their employees
or agents.
 
Section 25.2
Additional Indemnification Obligations of Contractor

 
(a)           Contractor shall indemnify, defend, and hold harmless the Company
Indemnified Parties from all Liens, or Claims made or filed upon the Work, or
the property on which the Work is located on account of any labor performed or
labor, services, Equipment, and Materials furnished by Contractor or
Contractor’s Subcontractors of any tier and all laborers, materialmen,
mechanics, and other persons in connection with the Work.  Contractor’s
obligation to indemnify, defend and hold harmless the Company Indemnified
Parties from Liens shall not in any way be rendered unenforceable, or altered,
amended, eliminated or otherwise conditioned by any Applicable Law and
regulations related to processing such Liens. Company shall have no obligation
to deliver a copy of any notice of Claim or right to a Lien to Contractor or any
other Person.
 
(b)           Contractor shall be responsible for, and shall indemnify and hold
harmless the Company Indemnified Parties from all Liabilities, fines and
penalties which may arise (including those that Company pays or becomes liable
to pay) as a result of Contractor’s or any Subcontractor’s non-compliance with
Applicable Law (including Applicable Laws regarding unreasonable construction
noise or other disturbance beyond those disturbances permitted during ordinary
construction activities, the transport of Materials and Equipment over highways,
bridges or culverts, labor relations, workers’ compensation and other employment
matters), Prudent Industry Practice and all Governmental Approvals.
 
(c)           Contractor shall, at its sole cost and expense, settle or defend
and pay any costs (including attorney’s fees) and damages awarded in connection
with, and shall defend, indemnify and hold harmless the Company Indemnified
Parties from and against, any and all Claims, suits or proceedings based on a
Claim that the Work (or any part thereof) or the ownership or operation of the
Project (other than any Company-Procured Equipment), infringes or violates any
patent, copyright or other intellectual property right. Company shall give
Contractor notice of any such Claim promptly after Company has actual knowledge
thereof, provided that the omission of Company to give such notice shall not
relieve Contractor of its obligations hereunder except to the extent that such
omission results in a failure of actual notice to Contractor and Contractor is
damaged as a result of such failure.
 
Section 25.3
Indemnification Procedures

 
(a)           Either Party seeking indemnification under this Contract (the
“Indemnified Party”) shall give notice to the Party required to provide
indemnification hereunder (the “Indemnifying Party”) promptly after the
Indemnified Party has actual knowledge of any Claim as to which indemnification
may be sought hereunder, and the Indemnified Party shall permit the Indemnifying
Party (at the expense of the Indemnifying Party) to assume the defense of any
Claim or litigation resulting therefrom; provided that:
 
 
61

--------------------------------------------------------------------------------

 

(i)            counsel for the Indemnifying Party who shall conduct the defense
of such Claim or litigation shall be reasonably satisfactory to the Indemnified
Party;
 
(ii)           the Indemnified Party may participate in such defense at its own
expense, except the Indemnifying Party shall reimburse the Indemnified Party for
its participation in such defense to the extent that the Indemnifying Party
requests the Indemnified Party to participate in its own defense; and
 
(iii)           the omission by the Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its indemnification
obligations hereunder except to the extent that such omission results in a
failure of actual notice to the Indemnifying Party and the Indemnifying Party is
damaged as a result of such failure to give notice.
 
Notwithstanding the foregoing, the Indemnifying Party may not settle any Claim
related to the indemnity being provided hereunder without the consent of the
Indemnified Party, such consent not to be unreasonably withheld.
 
(b)           Nothing in this Section 25.3 is intended to allow any Indemnified
Party to be indemnified from and against any Claims and Liabilities caused by,
arising out of, or in connection with the performance of this Contract to the
extent any of such Claims or Liabilities were caused by, arose out of, or were
in any way incidental to or in connection with its own negligence or intentional
misconduct.
 
Section 25.4
Indemnity Duration

 
Contractor’s obligations to indemnify Company under the terms of this Contract
shall commence on the Effective Date and shall continue until expiration of any
applicable statute of limitations; provided, however, that Contractor’s
indemnification obligation with respect to its representations, warranties and
covenants pertaining to title shall continue indefinitely. Company’s obligations
to indemnify Contractor shall commence on the Effective Date and shall continue
until two (2) years following the end of the Warranty Period.
 
ARTICLE 26
 
INSURANCE
 
Section 26.1
Contractor’s and Subcontractors’ Insurance Coverage

 
Contractor shall maintain and require itself and all Key Subcontractors, while
performing Work on the Site or for such other period as specified, to provide,
pay for and continuously maintain in full force and effect with insurers having
an A.M. Best Insurance Reports rating of A-:VII or better and properly licensed
to provide such insurance in the State of Alaska, the following insurance
coverage:
 
 
62

--------------------------------------------------------------------------------

 

(a)           Mutually acceptable Builder’s All-Risk insurance at all times
until Final Completion in the amount of the greater of the Contract Price or the
value of the completed Work, subject to an allowance of $1,600,000.00 to obtain
such insurance.
 
(b)           Employers’ Liability insurance with a minimum limit of $1,000,000
per occurrence.
 
(c)           Commercial General Liability insurance, to include contractual
liability, with a minimum single limit of $1,000,000 with $3,000,000 annual
aggregate to protect against and from all loss by reason of injury to persons or
damage to property based upon and arising out of the work performed under this
Contract.
 
(d)           Umbrella or Excess Liability insurance with minimum limits of
$20,000,000 per occurrence and $20,000,000 annual aggregate to cover claims in
excess of the underlying limits for Employer’s Liability, General Liability, and
Automobile Liability.
 
(e)           Pollution Liability insurance of at least $5,000,000.
 
(f)            Business Automobile Liability insurance with a minimum single
limit of $1,000,000 for bodily injury and property damage with respect to
Contractor’s vehicles whether owned, hired or non-owned, assigned to or used by
Contractor in the performance of the Work.
 
(g)           Professional Liability insurance (Errors and Omissions) with a
minimum single limit of $5,000,000 to cover claims arising out of Contractor’s
professional services hereunder. This policy shall be maintained until one year
after the expiration of the Warranty Period.
 
(h)           Transit and Installation insurance with a minimum single limit of
$500,000 to cover damage to property and other claims arising out of the
loading, unloading, transportation, lifting, lowering or other handling of such
property.
 
(i)            Workers’ compensation insurance in such form and amounts as may
be required under Applicable Law.
 
(j)            Except for Workers’ Compensation and Professional Liability
insurance, all policies shall include Company and ML&P and their respective
directors, officers, and employees as additional insureds, without application
of deductible, retention, or retrospective premiums to the additional insured
and shall include cross-liability coverage so that the insurance applies
separately to each insured against whom a claim is made.
 
(k)           All policies, except Workers’ Compensation, Professional Liability
and Transit and Installation, shall include provisions that such insurance is
primary insurance with respect to the interests of Company and that any other
insurance maintained by Company is excess and not contributory insurance with
the insurance required hereunder, and provisions that such policies shall not be
canceled or their limits of liability reduced without:
 
 
63

--------------------------------------------------------------------------------

 

(i)            Ten (10) days’ prior written notice to Company if canceled for
nonpayment of premium; or
 
(ii)           Thirty (30) days’ prior written notice to Company if canceled for
any other reason.
 
(l)            A certificate in a form satisfactory to Company certifying to the
issuance of such insurance shall be furnished to Company as set forth at Exhibit
Q.  Commercial general liability coverage written on a “claims-made” basis, if
any, shall be specifically identified on the certificate.
 
(m)           If requested by Company, a copy of each insurance policy,
certified as a true copy by an authorized representative of the issuing
insurance company, shall be furnished to Company.
 
(n)           Insurance coverage provided on a “claims-made” basis shall be
maintained by Contractor for a minimum period of five (5) years after Final
Completion and for such other length of time necessary to cover Liabilities
arising out of the Work.
 
(o)           Contractor shall ensure that Contractor and each and every Key
Subcontractor maintains in full force and effect the insurance coverage and
limits required under this Section 26.1 at all times on and after the
commencement of the Work and continuing until the Final Completion Date, unless
otherwise indicated herein.  Contractor shall ensure that all Subcontractors
other than Key Subcontractors carry reasonable business insurance.
 
(p)           The acceptance by Company of Contractor’s delivery of any
certificate of insurance evidencing the insurance coverages and limits required
hereunder shall not be deemed to constitute approval or agreement that (i) the
insured party has satisfied the insurance requirements set forth herein or (ii)
the insurance policies described in such certificates of insurance comply with
such requirements.
 
(q)           If Contractor fails to require Contractors and the Subcontractors
to maintain the insurance required hereunder, Company shall have the right, but
not the obligation, to purchase such insurance at Contractor’s expense.
 
(r)            Contractor’s insurance carrier and the Subcontractors or
Subcontractors’ insurance carriers shall use commercially reasonable efforts to
provide Contractor and Contractor will provide Company written notice of
cancellation, termination or material alteration.
 
(s)           Notwithstanding any provision in this Contract to the contrary,
the occurrence of any of the following shall in no way relieve Contractor from
any of its obligations under this Contract:  (i) failure of Contractor or any
Subcontractor to procure the insurance required by this Contract; (ii) failure
of Contractor or any Subcontractor to comply fully with any of the insurance
provisions of this Contract; (iii) failure of Contractor or any Subcontractor to
secure such endorsements on the policies as may be necessary to carry out the
terms and provisions of this Contract; (iv) the insolvency, bankruptcy or
failure of any insurance company providing insurance to Contractor or any
Subcontractor; or (v) failure of any insurance company to pay any claim accruing
under its policy.
 
 
64

--------------------------------------------------------------------------------

 

Section 26.2
Waiver of Rights

 
In regards to all insurance required to be maintained by Contractor or any
Subcontractor hereunder, Contractor shall waive and shall cause its
Subcontractor to waive all rights of recovery and subrogation against Company in
such insurance policies.
 
Section 26.3
Contractor’s Cooperation with Company

 
(a)           Contractor agrees to cooperate with and assist Company, as
reasonably requested by Company, in Company’s procurement of any insurance
required by this Contract or otherwise to be procured in connection with the
Project.
 
(b)           Contractor agrees to provide such assistance and documentation as
Company may request in connection with claims Company may make under its
insurance policies purchased in connection with the Project for damage or events
that occur after the Effective Date and prior to the expiration of the Warranty
Period.
 
ARTICLE 27
 
FORCE MAJEURE
 
Section 27.1
Effect of Force Majeure

 
Neither Party shall be considered to be in default or in breach of its
obligations under this Contract to the extent that performance of such
obligations is prevented by any event of Force Majeure arising after the
Effective Date and such Party has otherwise complied with the requirements of
this Article 27.
 
Section 27.2
Notice of Occurrence

 
If either Party considers that any event of Force Majeure has occurred which may
materially affect performance of its obligations under this Contract, it shall
promptly notify the other Party thereof stating the full particulars and
anticipated duration of the event and the performance obligations that will be
affected by the event.  The Party invoking Force Majeure shall provide to the
other Party (i) notice of the occurrence of Force Majeure in writing within two
(2) Business Days after such Party becomes aware of the occurrence and (ii) an
initial written report of the potential impact of the Force Majeure event on the
Work, the status of the Force Majeure event and the steps and measures
undertaken or proposed to be undertaken by Contractor in connection therewith
within seven (7) Business Days after the provision of the notice specified in
subsection (i) and shall continue to furnish such reports on weekly basis with
respect thereto during the continuation, and until the termination, of the Force
Majeure.  Failure to provide the notice or initial report within the time
periods specified in this Section 27.2, shall preclude such Party from invoking
Force Majeure with respect to such event or occurrence unless there is no
adverse effect or undue prejudice on the other Party as the result of any such
delay.  For the avoidance of doubt, except with respect to Company-Procured
Equipment, if any Subcontractor is entitled under any contract or agreement
relating to the Work to excused performance on the basis of force majeure on
terms additional to or broader than those set forth in this Contract, such
additional or broader force majeure events shall not excuse Contractor’s
non-performance of its obligations under this Contract.
 
 
65

--------------------------------------------------------------------------------

 

Section 27.3
Performance to Continue

 
Upon the occurrence of any event of Force Majeure, Contractor shall use
commercially reasonable efforts to continue to perform its obligations under
this Contract, and the suspension of performance shall be of no greater scope or
of no longer duration than is reasonably required by the Force Majeure.
Contractor shall notify Company of the steps Contractor proposes to take,
including any reasonable alternative means for performance, which is not
prevented by Force Majeure. Contractor shall not take any such alternative steps
unless directed to do so by Company pursuant to a Change Order.  Contractor
shall use commercially reasonable efforts to (a) mitigate all such costs and
impacts on the Project Schedule and (b) remedy its inability to perform and
resume its performance at the earliest practical time after cessation of the
Force Majeure.  The obligations of Contractor that arose prior to the Force
Majeure and that are not affected by such Force Majeure shall not be excused as
a result of such Force Majeure.
 
Section 27.4
Resumption of Performance

 
When the Party invoking Force Majeure is able to resume performance of its
obligations hereunder, that Party will provide the other Party with written
notice to that effect and will promptly resume such performance.
 
Section 27.5
Termination in Consequence of Force Majeure

 
If circumstances of Force Majeure have occurred that have materially affected
the Work and have continued for a period of forty-five (45) days in the
aggregate, and there is a corresponding delay in the schedule for performance
and the Guaranteed Substantial Completion Date of forty-five (45) days in the
aggregate caused by the Force Majeure, then, notwithstanding that Contractor may
by reason thereof have been granted an extension of the schedule for performance
and the Guaranteed Substantial Completion Date by Change Order, Company shall be
entitled to provide notice of its intent to terminate this Contract upon thirty
(30) days notice to Contractor. If, at the expiration of such thirty (30)-day
period, such Force Majeure shall still continue, Company may elect to terminate
this Contract as a Voluntary Termination.
 
 
66

--------------------------------------------------------------------------------

 

ARTICLE 28
 
DEFAULT
 
Section 28.1
Contractor Default

 
Contractor shall be in default (each, a “Contractor Default”) hereunder if:
 
(a)           Contractor or Guarantor commits a material breach of this Contract
or the Guaranty, as the case may be, including failure to meet any of the
Minimum Performance Guarantees, and such breach continues for thirty (30) days
after notice thereof from Company without being cured or remedied by Contractor
or Guarantor; provided, however, in the event such breach is incapable of being
cured within thirty (30) days and provided further that Contractor or Guarantor
shall have diligently and in good faith commenced to cure such breach within
such thirty (30) day period and such efforts to cure are continuing, Contractor
or Guarantor shall have a reasonable additional time period to effect a cure or
remedy of such breach, which additional time period shall not exceed ninety (90)
days from the initial receipt of notice of such breach from Company;
 
(b)           Contractor fails to maintain insurance as required by this
Contract or related to the Work or the Project and such failure continues for
five (5) Business Days without being cured or remedied by Contractor;
 
(c)           Contractor or Guarantor assigns a Project Document to which it is
a party, or the Guaranty, as the case may be, other than as permitted both
hereunder and thereunder;
 
(d)           Contractor or Guarantor commences a voluntary case under the
Bankruptcy Code; files a petition seeking to take advantage of any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts; consents to or fails to contest in a
timely and appropriate manner any petition filed against it in an insolvency
case under such bankruptcy laws or other laws; applies for, or consents to or
fails to contest in a timely and appropriate manner, the appointment of, or the
taking of possession by, a receiver, custodian, trustee, liquidator or the like
of itself or of a substantial part of its assets; admits in writing its
inability to pay, or generally not be paying, its debts (other than those that
are the subject of bona fide disputes) as they become due; makes a general
assignment for the benefit of creditors; takes any action for the purpose of
effecting any of the foregoing; or a case or other proceeding is commenced by a
third party against a Contractor or Guarantor seeking (i) relief under the
Bankruptcy Code or under any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up or composition or adjustment
of debts or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of Contractor or Guarantor of all or any substantial part of its
assets, and such case or proceeding continues undismissed or unstayed for a
period of sixty (60) days;
 
 
67

--------------------------------------------------------------------------------

 

(e)           any representation or warranty made by Contractor or Guarantor in
this Contract or the Guaranty, as the case may be, shall prove to have been
false in any material respect as of the date made;
 
(f)            a Material Adverse Change attributable to an act or omission of
Contractor shall have occurred and be continuing; or
 
(g)           Contractor fails to pay any undisputed Liquidated Damages to
Company when due.
 
Section 28.2
Company Default

 
Company shall be in default (each a “Company Default”) hereunder if:
 
(a)           Company fails to pay Contractor any undisputed amount due
Contractor under this Agreement;
 
(b)           Company commits a material breach of this Contract, and such
material breach is incapable of being cured or such breach continues for thirty
(30) days after written notice thereof to Company without being cured or
remedied by Company;
 
(c)           Company commences a voluntary case under the Bankruptcy Code;
files a petition seeking to take advantage of any other laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of debts; consents to or fails to contest in a timely
and appropriate manner any petition filed against it in an insolvency case under
such bankruptcy laws or other laws; applies for, or consents to or fails to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, liquidator or the like of itself
or of a substantial part of its assets; admits in writing its inability to pay,
or generally not be paying, its debts (other than those that are the subject of
bona fide disputes) as they become due; makes a general assignment for the
benefit of creditors; takes any action for the purpose of effecting any of the
foregoing; or a case or other proceeding is commenced by a third party against
Company seeking (i) relief under the Bankruptcy Code (as now or hereafter in
effect) or under any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition or adjustment of debts or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
of Company of all or any substantial part of its assets, and such case or
proceeding continues undismissed or unstayed for a period of sixty (60) days; or
 
(d)           any representation or warranty made by Company in this Contract
shall have been false in any material respect as of the date made.
 
 
68

--------------------------------------------------------------------------------

 

Section 28.3
Intentionally Omitted

 
ARTICLE 29
TERMINATION
 
Section 29.1
Termination by Company

 
 
(a)           Default Termination Rights. Upon the occurrence or continuation of
a Contractor Default, Company may elect to terminate this Contract as follows
(each, a “Termination by Company”):
 
(i)             with respect to a Contractor Default described in Section
28.1(d), immediately terminate this Contract and remove Contractor from the Site
with risk of loss of the Work transferring to Company; and
 
(ii)            with respect to a Contractor Default described in any Section
other than Section 28.1(d), after having given written notice to Contractor of
such Contractor Default and Contractor’s having failed to cure such Contractor
Default within the cure period specified in such subsection, or, if no cure
period is specified, then ten (10) days after such notice, terminate this
Contract.
 
(b)           Voluntary Termination.  Following the Effective Date, Company may
elect to terminate this Contract at any time without cause upon not less than
thirty (30) days’ written notice to Contractor (“Voluntary Termination”).
 
Section 29.2
Termination by Contractor

 
(a)           Default Termination Rights. Upon the occurrence and continuance of
a Company Default, Contractor may elect to terminate this Contract as follows
(each, a “Termination by Contractor”):
 
(i)             with respect to a Company Default described in Section 28.2(c),
immediately terminate this Contract; and
 
(ii)            with respect to a Company Default described in any Section other
than Section 28.2(c), after having given written notice to Company of such
default and Company having failed to cure such default within the cure period
specified in such subsection, or, if no cure period is specified, then ten (10)
days after such notice, terminate this Contract.
 
Section 29.3
Procedures and Remedies Following Termination Other than for Contractor Default

 
(a)           Upon any termination of this Contract pursuant to Section 16.1(b),
Section 27.5, Section 29.1(b) or Section 29.2(a), the following shall apply: (i)
Company shall pay to Contractor the amount, if any, by which the applicable
cumulative termination fees set forth in Appendix H corresponding to the
effective date of the termination (partial month to be appropriately pro-rated)
exceeds the cumulative payments made by Company to Contractor prior to such
date; (ii) at Company’s option, title (to the extent not already transferred)
and risk of loss to some or all of the Materials and Equipment shall transfer to
Company; and (iii) Company shall be responsible for, as applicable, any
transportation, storage and insurance of and for the Materials and Equipment for
which Company has elected to take title.
 
 
69

--------------------------------------------------------------------------------

 

(b)           In addition to the foregoing in Section 29.3(a), upon any
termination of this Contract pursuant to Section 16.1(b), Section 27.5, Section
29.1(b) or Section 29.2(a), the following shall apply: Company may, but shall
not be obligated to, at no additional cost to Company (i) require that
Contractor take all steps necessary or requested by Company to assign
Contractor’s rights and obligations under the Project Documents, any other
contract connected with the performance of the Work to which Contractor is a
party and Governmental Approvals identified by Company to Company and to
transfer to Company all other property (including Equipment and Materials),
whether tangible or intangible, in which Contractor has rights which is
necessary or desirable for the development, construction ownership or operation
of the Project; and (ii) enter onto the Site and to remove all Materials and
Equipment for which it has elected to take title.
 
(c)           Upon any termination of this Contract pursuant to Section 16.1(b),
Section 27.5, Section 29.1(b) or Section 29.2(a), Contractor shall be entitled
to remove at its cost during normal working hours all Contractor Equipment and
Non-Company Materials which are on the Site. Prior to removing any Contractor
Equipment or Non-Company Materials from the Site Contractor shall provide to
Company a detailed list of Contractor Equipment and Non-Company Materials to be
removed.
 
Section 29.4
Procedures and Remedies Following Termination for Contractor Default

 
(a)           Upon termination of this Contract by Company pursuant to Section
29.1(a), Company may, but shall not be obligated to:
 
(i)             remove Contractor from the Site with risk of loss of the Work
transferring to Company. In addition, Company may, but shall not be obligated
to, require Contractor, at no additional cost to Company, to take all steps
necessary or requested by Company to assign Contractor’s rights and obligations
under the Project Documents, any other contract connected with the performance
of the Work to which Contractor is a party and Governmental Approvals identified
by Company to Company and to transfer to Company all other property, whether
tangible or intangible, in which Contractor has rights which is necessary or
desirable for the development, construction ownership or operation of the
Project at Contractor’s actual cost; and
 
(ii)            pursue any and all remedies available at law or in equity.
 
 
70

--------------------------------------------------------------------------------

 

Section 29.5
Exclusivity

 
CONTRACTOR’S SOLE AND EXCLUSIVE RIGHTS AND REMEDIES IN THE EVENT OF COMPANY
DEFAULT SHALL BE TERMINATION OF THE CONTRACT PER SECTION 29.2(A) AND THE
REMEDIES IN CONNECTION THEREWITH SET FORTH IN SECTION 29.3. FOR THE AVOIDANCE OF
DOUBT, THE RIGHTS AND REMEDIES OF CONTRACTOR SET FORTH IN HEREIN FOR COMPANY
DEFAULT ARE EXCLUSIVE AND NO OTHER REMEDIES OF ANY KIND WHATSOEVER SHALL APPLY
IN THE EVENT OF SUCH DEFAULT.
 
ARTICLE 30
 
DISPUTE RESOLUTION
 
Section 30.1
Applicability of Dispute Resolution Procedures

 
All Claims, disputes or other matters in question between the Parties arising
out of or relating in any way to this Contract (any such matter, a “Dispute”)
shall be resolved pursuant to this Article 30.
 
Section 30.2
Dispute Resolution

 
(a)           The Parties agree to make good faith, diligent attempts to resolve
all Disputes.  In the event of any Dispute, the Party alleging the existence of
a Dispute shall send written notice of such Dispute to the other Party, which
notice shall include a detailed description of the matters that are the subject
of the Dispute.  Any and all Disputes between the Parties shall be settled, if
possible, by good faith negotiation and compromise, if necessary, between
Company’s Representative and Contractor’s Representative following written
notice of the Dispute.  Any Dispute not settled by Company’s Representative and
Contractor’s Representative within thirty (30) days following written notice of
the Dispute, shall be referred to senior management of the Parties for
resolution.  In the event the Dispute has not been resolved within forty-five
(45) days following referral to senior management, or such longer period as the
Parties may mutually agree, then either Party may, upon ten (10) days notice to
the other Party commence legal action in order to resolve the Dispute.
 
(b)           Any legal action or proceeding with respect to this Contract shall
be brought in  the U.S. District Court for the District of Alaska in Anchorage,
or if such court lacks jurisdiction, in the state courts of Alaska located in
Anchorage, Alaska.  Each of the Parties hereby accepts and consents to,
generally and unconditionally, the jurisdiction of the aforesaid courts and
appellate courts from any appeal thereof.  Each of the Parties irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to such Party at the address first set forth in
this Contract.  Each of the Parties hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Contract brought in the courts referred to above and hereby further irrevocably
waives and agrees not to plead or claim in any such court that any such action
or proceeding brought in any such court has been brought in an inconvenient
forum.
 
 
71

--------------------------------------------------------------------------------

 

(c)           Notwithstanding the existence of any Dispute, the Parties will
continue to perform their respective obligations under this Contract.
 
ARTICLE 31
ASSIGNMENT
 
Section 31.1
Contractor Assignment

 
Contractor may not assign this Contract or any portion thereof (including its
rights and obligations under this Contract) to any other Person, except with
Company’s prior written consent, which consent shall not unreasonably withheld.
 
Section 31.2
Company Assignment

 
Except as set forth elsewhere herein and in Sections 31.3, 31.4, 31.5 and 31.6
of this Contract, Company may not assign this Contract or any portion thereof
(including its rights and obligations under this Contract) to any other Person,
except with Contractor’s prior written consent, which consent shall not
unreasonably withheld.
 
Section 31.3
Company’s Right to Assign to ML&P

 
Notwithstanding any other provision of this Contract to the contrary, Company
may, without the consent of Contractor, assign up to a thirty percent (30%)
undivided interest in this Contract to ML&P or an Affiliate of ML&P, provided
that:
 
(a)           any such assignment shall not affect or alter the rights,
obligations,  duties, or limitations of liability of Company hereunder to
Contractor in any manner;
 
(b)           any such assignment shall not affect or alter the rights,
obligations, duties, or limitations of liability of Contractor hereunder to
Company in any manner; and
 
(c)           Company shall remain fully responsible for the performance of all
obligations to Contractor hereunder, including payment of one hundred percent
(100%) of the Contract Price, subject to the terms and conditions set forth in
this Contract.
 
In addition, Contractor agrees that it shall not be entitled as a result of any
such assignment or otherwise to enforce or attempt to enforce any rights or
remedies it may have against Company hereunder against ML&P or Affiliate of ML&P
and Contractor hereby covenants with Company that it shall not do or take any
actions with respect to any of the foregoing.  Company shall provide Contractor
with thirty (30) days prior written notice of any such assignment and shall
notify Contractor in writing of any such assignment once such assignment
occurs.  For the avoidance of doubt, upon any such assignment (i) Contractor’s
limitations of liability and obligations shall apply jointly to Company and ML&P
or Affiliate of ML&P, as the case may be (or any subsequent permitted assignee
of an interest in this Contract) such that Contractor’s total liability shall
not exceed the amount(s) set forth in Article 24 unless the obligation in
question is expressly excluded from such limitation on liability and (ii) in the
event this Contract is assigned to ML&P or an Affiliate of ML&P, Contractor’s
performance of any obligation hereunder for the benefit of Company shall be
deemed to be performance for the benefit of ML&P or such Affiliate of ML&P, as
the case may be (or any other permitted assignee) and Contractor’s performance
of any obligation hereunder for the benefit of ML&P or such Affiliate of ML&P,
as the case may be, shall be deemed to be performance for the benefit of Company
(or any other permitted assignee).  In no event shall Company and ML&P or an
Affiliate of ML&P, as the case may be, collectively be entitled to recover more
than one hundred percent (100%) of the  damages associated with a particular
Claim.  Subject to the preceding set forth in this Section 31.3, upon any such
assignment to ML&P or an Affiliate of ML&P, Company shall have the right to
enforce this Contract on behalf of ML&P or such Affiliate of ML&P (or any
subsequent permitted assignee of an interest in this Contract), as well as for
itself.  For that purpose, Company may commence proceedings in its own name to
enforce all obligations and liabilities of Contractor and to make any Claim that
ML&P or such Affiliate of ML&P, as the case may be (or any subsequent permitted
assignee of an interest in this Contract) may have against Contractor under and
in accordance with this Contract.  The Parties agree that for the purposes of
the Guaranty, the enforcement by Company of this Contract on behalf of  ML&P or
an Affiliate of ML&P, as the case may be (or any subsequent permitted assignee
of an interest in this Contract) and the making of any Claim by ML&P or an
Affiliate of ML&P, as the case may be (or any subsequent permitted assignee of
an interest in this Contract) against Contractor under and in accordance with
this Contract shall for the purpose of the Guaranty be considered as Claims of
Company with respect to which Company shall be entitled to claim under the
Guaranty subject to the terms and conditions thereof.
 
 
72

--------------------------------------------------------------------------------

 

Section 31.4
Conveyance of Title to Equipment

 
To the extent title has transferred to Company, Company may convey title to any
or all of the Equipment and Materials to ML&P or an Affiliate of ML&P at any
time without the consent of Contractor; provided, that any such assignment shall
not affect or alter the rights, obligations, duties, or limitations of liability
of Company hereunder to Contractor or the rights, obligations, duties, or
limitations of liability of Contractor hereunder to Company in any manner.  In
addition, Contractor agrees that it shall not be entitled as a result of any
such conveyance or assignment or otherwise to enforce or attempt to enforce any
rights or remedies it may have against Company hereunder against ML&P or
Affiliate of ML&P and Contractor hereby covenants with Company that it shall not
do or take any actions with respect to any of the foregoing.
 
Section 31.5
Collateral Assignment

 
Company and ML&P may also assign, without the consent of Contractor, a
collateral interest in this Contract to a lender as collateral security for a
loan for the acquisition of Equipment, payment for the Work or the development
and construction of the Plant.  Under no circumstances, however, shall a
collateral assignment require Contractor to deliver Equipment to or perform Work
for Company or an assignee if Contractor has not received payment of the
applicable portion of the Contract Price.
 
 
73

--------------------------------------------------------------------------------

 

Section 31.6
Assignment to State Instrumentality

 
Company and/or, in the event an interest in the Contract and/or Equipment or
Materials has been assigned or otherwise conveyed to ML&P or an Affiliate of
ML&P under this Contract, ML&P or its Affiliate, may, without the consent of
Contractor, provided that Company, ML&P and/or an Affiliate of ML&P, as the case
may be, furnishes thirty (30) days prior written notice to Contractor, assign
all or any portion of its interest in this Contract and/or convey title to any
or all of the Equipment, Materials or Work to an entity owned and operated by a
governmental authority, including the Municipality of Anchorage, a public
corporate authority of the Municipality of Anchorage, a public corporation
and/or instrumentality of the State of Alaska, a public corporation or
instrumentality with a separate and independent legal existence and/or a
political subdivision within a department of the State of Alaska, a public
corporation or authority owned or operated by any of the foregoing governmental
authorities, a department of a governmental agency, a joint action agency or an
electric cooperative organized to own and operate generation and transmission
assets.
 
ARTICLE 32
 
CONFIDENTIALITY
 
Section 32.1
Confidentiality

 
(a)           It is understood that certain information may be exchanged among
Company and Contractor that the disclosing Party considers proprietary and
confidential. Each Party agrees that it shall, and shall cause its Affiliates
and its and their officers, directors, consultants, employees, legal counsel,
contractors, subcontractors, agents and representatives (and, in the case of
Company, ML&P and its officers, directors, consultants, employees, legal
counsel, agents and representatives) (together with the Affiliates, the
“Confidentiality Affiliates”) to: hold confidential and not disclose other than
to its Confidentiality Affiliates having a reasonable need to know in connection
with the permitted purposes hereunder, without the prior written consent of the
other Party, all confidential or proprietary written information which is marked
confidential or proprietary or oral information or data which is reduced to
writing within five (5) days of such disclosure and marked as confidential or
proprietary (including sources of financing, development strategy, competitor
information, cost and pricing data, warranties, technical information, research,
developmental, engineering, manufacturing, marketing, sales, financial,
operating, performance, business and process information or data, know-how and
computer programming and other software techniques) provided or developed by the
other Party or its Confidentiality Affiliates in connection herewith or the Work
(collectively, the “Confidential Information”); and to use such Confidential
Information only for the purposes of performing its obligations hereunder or
where reasonably necessary to enjoy the benefits of this Contract. In no event
shall any Confidential Information be disclosed to any competitor of Contractor
or Company.
 
 
74

--------------------------------------------------------------------------------

 

(b)           The obligations contained in the preceding paragraph shall not
apply, or shall cease to apply, to Confidential Information if or when, and to
the extent that, such Confidential Information (i) was known to the receiving
Party or its Confidentiality Affiliates prior to receipt from the disclosing
Party or its Confidentiality Affiliates; (ii) was, or becomes through no breach
of the receiving Party’s obligations hereunder, known to the public; (iii)
becomes known to the receiving Party or its Confidentiality Affiliates from
other sources under circumstances not involving any breach of any
confidentiality obligation between such source and the disclosing Party’s or
discloser’s Confidentiality Affiliates or a third party; (iv) is independently
developed by the receiving Party or its Confidentiality Affiliates; or (v) is
required to be disclosed by Applicable Law or legal process. Contractor
acknowledges that Company or ML&P may be required to disclose all or
substantially all information provided by Contractor pursuant to this Contract
by order of Governmental Authority, and that such disclosure shall in no event
be deemed a violation of this Section 32.1.  As to Confidential Information that
is not a trade secret under Applicable Law, the foregoing obligations shall
expire five (5) years after the Final Completion Date.
 
(c)           When required by the appropriate Governmental Authority, a
receiving Party may disclose the Confidential Information of the other Party to
such Governmental Authority provided, however, that prior to making any such
disclosure, such Party shall: (i) if reasonably possible, provide the disclosing
Party with timely advance notice of the Confidential Information requested by
such Governmental Authority and the intent of such Party to so disclose; (ii)
minimize the amount of Confidential Information to be provided consistent with
the interest of the disclosing Party and the requirements of the Governmental
Authority involved; and (iii) make commercially reasonable efforts (which shall
include participation by the disclosing Party as applicable in discussions with
the Governmental Authority involved) to secure confidential treatment and
minimization of the Confidential Information to be provided. In the event that
efforts to secure confidential treatment are unsuccessful, the disclosing Party
shall have the prior right to revise such information to minimize the disclosure
of such Confidential Information in a manner consistent with its interest and
the requirements of the Governmental Authority involved.
 
(d)           Company’s disclosure of Contractor Drawings and Manuals to third
parties in accordance with its obligations hereunder shall not be a breach of
this Article 32.
 
ARTICLE 33
 
MISCELLANEOUS PROVISIONS
 
Section 33.1
Non-Solicitation

 
During the term of this Contract, neither Company nor ML&P or their respective
Affiliates will solicit for employment any employee of the Contractor, nor shall
Contractor or its Affiliates solicit for employment any employee of Company or
ML&P or any of their respective Affiliates.
 
 
75

--------------------------------------------------------------------------------

 

Section 33.2
Notices, Consents and Approvals

 
Contact information for notices, requests, demands and other communications
required or permitted hereunder is as follows:
 
 
(a)
if to Contractor, to:



Bob Black
Senior Director
SNC-Lavalin Constructors Inc.
19015 North Creek Parkway, Suite 300
Bothell, WA  98011-8029
Phone:  (425) 489-8157
Facsimile:  (425) 489-8028
 
 
with copies to:


David Lund
Thermal Power General Counsel
SNC-Lavalin Constructors Inc.
19015 North Creek Parkway, Suite 300
Bothell, WA  98011-8029
Phone:  (425) 489-3330
Fasimile:   (425) 489-8032
 


or to such other person or address as Contractor shall furnish to Company;
 

 
(b) 
if to Company, to:

 
If mailed:
 
Chugach Electric Association, Inc.
P.O. Box 196300
Anchorage, AK 99519-6300
Attn: Dan Knecht


With a copy provided to:


Chugach Electric Association, Inc.
P.O. Box 196300
Anchorage, AK 99519-6300
Attn: Dustin Highers

 
76

--------------------------------------------------------------------------------

 
 
If delivered (personally, by courier or overnight delivery service, or by
facsimile):
 
Chugach Electric Association, Inc.
5601 Electron Drive
Anchorage, AK 99519-6300
Attn: Dan Knecht
Phone: (907) 762-4765
Facsimile: (907) 762-4699
 
With a copy provided to:


Chugach Electric Association, Inc.
5601 Electron Drive
Anchorage, AK 99519-6300
Attn: Dustin Highers
Phone: (907) 762-4775
Facsimile: (907) 762-4448


or to such other person(s) or address(es) as Company furnishes to Contractor
from time to time.
 
(c)           All notices, including, acceptances, consents, approvals,
agreements, deliveries of information, designations, requests, demands and other
communications required or permitted hereunder shall be in writing, properly
addressed as provided in paragraphs (a) and (b) above, and given by (i) hand
delivery, (ii) a national overnight courier service, (iii) confirmed facsimile
transmission, followed by a hard copy, or (iv) certified or registered mail,
return receipt requested, and postage prepaid. Any such notice or other
communication shall be deemed to have been duly given as of the date delivered
if by hand delivery, national overnight courier service or confirmed facsimile
transmission (provided a hard copy promptly follows by other means provided
herein), or five (5) calendar days after mailing if by certified or registered
mail.
 
Section 33.3
Entire Contract

 
This Contract, together with the Appendices and Exhibits delivered in connection
with it, contains the entire agreement and understanding of the Parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, whether written or oral, of the Parties relating to the subject
matter hereof.
 
Section 33.4
Amendment; Waiver

 
No amendment or other modification of any provision of this Contract shall be
valid or binding unless it is signed by each of the Parties. No waiver of any
provision of this Contract shall be valid or binding unless it signed by the
Party waiving compliance with such provision. No delay on the part of either
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver or any partial exercise of any such right,
power or privilege preclude any further exercise thereof or the exercise of any
other such right, power or privilege.
 
 
77

--------------------------------------------------------------------------------

 

Section 33.5
Successors and Assigns

 
Each and all of the covenants, terms, provisions and agreements herein contained
shall be binding upon and inure to the benefit of the Parties hereto and, to the
extent permitted by this Contract, their respective successors and assigns.
 
Section 33.6
Third Party Beneficiaries

 
The provisions of this Contract shall only be for the benefit of, and
enforceable by, the Parties hereto and shall not inure to the benefit of or be
enforceable by any third party.
 
Section 33.7
Severability

 
In the event any one or more of the provisions contained in this Contract should
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not in any
way be affected or impaired thereby.
 
Section 33.8
Further Assurances

 
Each Party shall, at the request of the other, execute and deliver or cause to
be executed and delivered such documents and instruments not otherwise specified
herein, and take or cause to be taken all such other reasonable actions, as may
be necessary or desirable to more fully and effectively carry out the intent and
purposes of this Contract.
 
Section 33.9
Publicity

 
Except as required by Applicable Law, each Party agrees that it will not issue
or release for external publication any press release, article, advertising or
other publicity matter in any form (including print, electronic, or interview)
relating to the Work or the Project, or to this Contract without first
consulting with and obtaining the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed.
 
Section 33.10
Independent Contractor

 
Contractor is an independent contractor with respect to the Work, and each part
thereof, and in respect of all work to be performed hereunder.  Neither
Contractor, nor any Subcontractor, nor the employees or any of any of such
entities, employed in connection with the Work shall be deemed to be agents,
partners, fiduciaries, representatives, joint venturers, employees or servants
of Company by reason of their performance hereunder or in any manner dealt with
herein. Neither Party shall perform any act or make any representation to any
Person to the effect that Contractor, or any of its agents, representatives or
Subcontractors, is the agent of Company.
 
 
78

--------------------------------------------------------------------------------

 

Section 33.11
Survival

 
Articles 6, 24, 25, 26, 28, 29 and 30, Sections 33.11 and 33.12, and any other
provisions of this Agreement which by their terms are intended to survive
termination, shall survive the termination of this Contract.
 
Section 33.12
Governing Law; Waiver of Jury Trial

 
(a)           THIS CONTRACT SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ALASKA (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF
RELATING TO CONFLICTS OF LAW).
 
(b)           EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS
CONTRACT OR ANY MATTER ARISING HEREUNDER OR THEREUNDER. EACH PARTY HEREBY WAIVES
ANY RIGHT TO CONSOLIDATE ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR IN CONNECTION WITH THIS CONTRACT OR ANY MATTER ARISING HEREUNDER OR
THEREUNDER IN WHICH A JURY TRIAL HAS NOT OR CANNOT BE WAIVED.
 
Section 33.13
Counterparts

 
This Contract may be executed by the Parties in two or more separate
counterparts (including by facsimile transmission), each of which shall be
deemed an original, and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.
 
Section 33.14
Captions

 
The captions for Articles and Sections contained in this Contract are for
convenience and reference only and in no way define, describe, extend or limit
the scope or intent of this Contract or the intent of any provision contained
herein.
 
[THE NEXT PAGE IS THE SIGNATURE PAGE]

 
79

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the authorized representatives of the Parties have executed
this Contract as of the first date set forth above.
 
CHUGACH ELECTRIC ASSOCIATION, INC., as Company
 
 
By: /s/ Lee D. Thibert for BWE
Print Name: Lee D. Thibert
Title: SR. V.P.
 
 
SNC-LAVALIN CONSTRUCTORS, INC., as Contractor
 
 
By: /s/ Robert Black
Print Name: Robert Black
Title: Project Director
 
 
80

--------------------------------------------------------------------------------

 

Exhibit A
to
Engineering, Procurement and Construction Contract
 
FORM OF FULL NOTICE TO PROCEED
 
________________________, 20____
 
SNC-Lavalin Constructors Inc.
19015 North Creek Parkway
PO Box 3037
Bothell, WA 98041-3037
Attn:  _________


Ladies and Gentlemen:


This Full Notice to Proceed is delivered pursuant to that certain Engineering,
Procurement and Construction Contract, made and entered into as of June 18, 2010
(as further amended, restated, supplemented or otherwise modified from time to
time, the “Contract”), by and between Chugach Electric Association, Inc., an
Alaska electric cooperative (“Company”), and SNC-Lavalin Constructors, Inc., a
corporation formed under the laws of the State of Delaware (“Contractor”).
Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings set forth in the Contract.
 
1.           Company hereby acknowledges that each of the conditions precedent
set forth in Section 2.1(d) of the Contract has been satisfied or waived.
 
2.           Pursuant to, and in accordance with, Section 2.1(a) of the
Contract, Company hereby issues this Full Notice to Proceed to Contractor.
 
Very truly yours,


Chugach Electric Association, Inc.


By:
   
Name:
   
Title:
   

 
cc:
Company’s cc’s

Contractor’s cc’s

 
 

--------------------------------------------------------------------------------

 

Exhibit B
to
Engineering, Procurement and Construction Contract
 
FORM OF LIMITED NOTICE TO PROCEED
 
SNC-Lavalin Constructors Inc.
19015 North Creek Parkway
PO Box 3037
Bothell, WA 98041-3037
Attn:  __________


Ladies and Gentlemen:


This Limited Notice to Proceed is delivered pursuant to that certain
Engineering, Procurement and Construction Contract, made and entered into as of
June 18, 2010 (as further amended, restated, supplemented or otherwise modified
from time to time, the “Contract”), by and between Chugach Electric Association,
Inc., an Alaska electric cooperative (“Company”), and SNC-Lavalin Constructors,
Inc., a corporation formed under the laws of the State of Delaware
(“Contractor”). Capitalized terms used herein but not otherwise defined herein
shall have the respective meanings set forth in the Contract.
 
1.           Pursuant to, and in accordance with Section 2.1(b) of the Contract,
Company hereby issues this Limited Notice to Proceed to Contractor.
 
2.           The portion of the Work to be performed, the time for completion of
such portion of the Work, the payment schedule and the maximum amount of
liability of the Company in connection with this Limited Notice to Proceed,
shall be as follows:
 
[_________________________________________]
 
Agreed and accepted by the Parties effective as of [__________________].




Chugach Electric Association, Inc.
By:
   
Name:
   
Title:
   





SNC-Lavalin Constructors, Inc.
By:
   
Name:
   
Title:
   



cc:
Company’s cc’s

Contractor’s cc’s

 
 

--------------------------------------------------------------------------------

 

Exhibit C
to
Engineering, Procurement and Construction Contract
 
FORM OF CERTIFICATE OF AUTHORIZED OFFICER OF CONTRACTOR


 
The undersigned, a _____________ of SNC-Lavalin Constructors, Inc., a
corporation formed under the laws of the State of Delaware (“Contractor”), does
hereby certify, represent and warrant to Chugach Electric Association, Inc., an
Alaska electric cooperative (“Company”) that:
 
1.           The undersigned is a duly authorized officer of Contractor and is
familiar with the matters set forth below.
 
2.           The undersigned acknowledges that Company is relying on this
certificate (this “Certificate”) in connection with the issuance of the Full
Notice to Proceed under the Engineering, Procurement and Construction Contract,
dated as of June 18, 2010, as amended, restated, supplemented or otherwise
modified from time to time, between Contractor and Company (the “Contract”) and
the consummation of the transactions described therein.
 
3.           (A) Each of the conditions precedent to the issuance of the Full
Notice to Proceed has been satisfied (other than to the extent that the
satisfaction of a condition is dependent on the judgment of Company); (B) each
of the conditions in Sections 3.2(b), 3.2(c), 3.2(d), 3.2(e) and 3.2(f) of the
Contract has been and will be satisfied as of the date of the issuance of the
Full Notice to Proceed; and (C) each of the representations of Contractor set
forth in Article 4 of the Contract is true and correct.
 
Capitalized terms used herein and not otherwise defined herein are used herein
with the meanings ascribed thereto in the Contract.
 
IN WITNESS WHEREOF, I have executed and delivered this Certificate this ___ day
of ________________, 20__.
 


SNC-LAVALIN CONSTRUCTORS, INC.


By:
   
Name:
   
Title:
   


 
 

--------------------------------------------------------------------------------

 

Exhibit D
to
Engineering, Procurement and Construction Contract
 
[RESERVED]

 
 

--------------------------------------------------------------------------------

 

Exhibit E
to
Engineering, Procurement and Construction Contract
 
FORM OF NOTICE OF REQUEST FOR PAYMENT
 
________________________, 20__
 


Chugach Electric Association, Inc.
5601 Electron Drive
Anchorage, AK 99519-6300
Attn: Dan Knecht


Ladies and Gentlemen:


Reference is made to that certain Engineering, Procurement and Construction
Contract, made and entered into as of June 18, 2010], as amended, restated,
supplemented or otherwise modified from time to time (the “Contract”) between
Chugach Electric Association, Inc., an Alaska electric cooperative (the
“Company”) and SNC-Lavalin Constructors, Inc., a corporation formed under the
laws of the State of Delaware (the “Contractor”). Capitalized terms used herein
but not otherwise defined shall have the respective meanings set forth in the
Contract.
 
1.
Contractor hereby requests payment of a payment in accordance with the Payment
Schedule on the date (which is a Business Day) and in the aggregate amount
indicated below (the “Requested Payment”):

 
Date
         
Amount $
   

 
2.
Pursuant to Sections 3.2 and 3.4 of the Contract, the undersigned, an authorized
officer of Contractor, hereby certifies on behalf of Contractor that:

 
 
(a)
The representations and warranties made by Contractor in each Project Document
to which it is a party are true and correct in all material respects as of the
date hereof and shall be true and correct in all material respects after giving
effect to the payment being requested hereunder.

 
 
(b)
(i) No Contractor Default has occurred and is continuing; (ii) no breach,
violation or default has occurred and is continuing with respect to any of the
Security Documents; and (iii) no breach, violation or default has occurred with
respect to any of the Project Documents or any consent or Governmental Approval,
in each case which could reasonably be expected to result in a Material Adverse
Change.

 
 
(c)
No action, suit, proceeding or investigation by or before any Governmental
Authority or any arbitrator is pending or, to Contractor’s knowledge, threatened
against or affecting a Project Party or the Project which would result in a
Material Adverse Change.

 
 
 

--------------------------------------------------------------------------------

 

 
(d)
No Material Adverse Change has occurred (i) with respect to Contractor, any Key
Subcontractor or the Guarantor or (ii) that is otherwise the result of an act or
omission of Contractor, any Subcontractor or the Guarantor.

 
 
(e)
All Governmental Approvals required to be obtained by Contractor have been
obtained and are in full force and effect.

 
 
(f)
Contractor shall deliver to Company the Progress Report pursuant to Section
10.6.

 
 
(g)
Contractor has delivered to Company Lien and Claim releases pursuant to Section
3.8.

 
3.
The invoice of Contractor properly substantiating the amounts requested to be
paid in connection with the requested payment is attached hereto as Annex
1.  Contractor hereby requests that the requested payment be made to it in the
amount specified in the invoice attached as Annex 1 via wire transfer to the
bank account specified in such invoice.

 
4.
Executed Lien and Claim releases, the delivery of which is a condition precedent
to payment under Section 3.2(h) of the Contract, are attached hereto as Annex 2.

 
5.
Attached as Annex 3 is the form of notice that Company’s Representative shall
use to inform Contractor if it disputes the invoice of Contractor or any portion
of the invoice of Contractor, as contemplated by Section 3.1(d) of the Contract.

 
Very truly yours,




SNC-Lavalin Constructors, Inc.


By:
   
Name: 
   
Title:
   


 
 

--------------------------------------------------------------------------------

 

Annex 1 to Exhibit E
 
 
INVOICE
 
 
 

--------------------------------------------------------------------------------

 

Annex 2 to Exhibit E
 
 
EXECUTED LIEN AND CLAIM RELEASES

 
[TO BE ATTACHED]

 
 

--------------------------------------------------------------------------------

 

Annex 3 to Exhibit E


 
FORM OF NOTICE OF DISPUTE




[Letterhead of Chugach Electric Association, Inc.]




Dear Sir or Madam:


Please be advised that Chugach Electric Association, Inc. hereby informs
SNC-Lavalin Constructors, Inc that it disputes the following items of the
invoice dated [________________]:


[______________________________]




Very truly yours,


CHUGACH ELECTRIC ASSOCIATION, INC.




By
   
Its
   


 
 

--------------------------------------------------------------------------------

 

Exhibit F
to
Engineering, Procurement and Construction Contract
 
FORM OF INVOICE
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
    [logo2.jpg]
SNC-LAVALIN CONSTRUCTORS Inc
19015 North Creek Parkway, Ste 300
Bothell, WA  98011-8029
           
SOLD TO:
Chugach Electric Association, Inc.
 
Application No:
   
5601 Electron Drive
   
Invoice Number:
   
Anchorage, AK 99519-6300
   
Invoice Date:
 
Attention:
           
Dan Knecht
 
REMIT VIA WIRE TRANSFER TO:
     
Bank of America
     
100 West 33rd Street
     
New York, New York 10001
Project:
Southcentral Power Project
 
Account # :  3756243969
     
ABA # :  0260-0959-3
     
Account Name:
     
SNC-Lavalin Constructors Inc
           
Contract No.
   
Payment Terms:
           
To invoice per Payment Schedule, dated
                     
Payment Number:
     
$                            -
                     
$                            -
             
Total Amount Due
     
$                            -
                                               
Previously Billed Amount
   
$                            -
 
Amount Billed this Period
   
$                            -
 
Total Billed to Date
   
$                            -
             
Total Retainage to Date Represented by L/C:
   
$                            -
             
Total Payments
     
$                            -
                                                                               
     
Approved:  Bob Black
 
Date
   
Director, Project Management
       


 
 

--------------------------------------------------------------------------------

 

Exhibit G
to
Engineering, Procurement and Construction Contract


FORM OF CONTRACTOR LIEN RELEASE
 
With reference to that certain Engineering, Procurement and Construction
Contract (the “Contract”), made and entered into as of June 18, 2010 by and
between Chugach Electric Association, Inc., an electric cooperative organized
under the laws of the State of Alaska (“Company”), and SNC-Lavalin Constructors,
Inc., a corporation formed under the laws of the State of Delaware
(“Contractor”), concerning the Southcentral Power Project (the “Project”).
 
The Contractor hereby certifies, represents and warrants to Company that each of
its Subcontractors (as such term is defined in the Contract) has made full
payment of all costs, charges and expenses that are due and incurred by them or
on their behalf for work, labor, services, materials and equipment supplied to
the Project, the premises of Company, the premised associated with the Project
and/or used by them in connection with Contractor’s Work (as such term is
defined in the Contract) up to the date of this payment.
 
Contractor further certifies, represents and warrants that it has made full
payment of all costs, charges and expenses that are due and incurred by it or on
its behalf for work, labor, services, materials and equipment supplied to the
Project, the premises of Company, the premises associated with the Project
and/or used by it in connection with the Contractor’s Work (as such term is
defined in the Contract) up to the date of this payment.
 
In consideration of [$___________] as payment for all work relating to this
payment, Contractor hereby unconditionally remises, releases and forever
discharges the Project, the Project’s premises and property and Company’s
premises and property from all claims, liens and obligations of every nature
arising out of or in connection with the performance of Contractor’s work
relating to the Contract up to the date of this payment.
 
The foregoing shall not relieve Contractor of its other obligations arising from
the Work (as such term is defined in the Contract) and/or the Contract, which by
their nature survive completion of this portion of the Work, including, without
limitation, warranties, guarantees and indemnities.
 
Executed this ____ day of  ______.
 
SNC-Lavalin Constructors, Inc.




By:
   
Name: 
   
Title:
   


 
 

--------------------------------------------------------------------------------

 

Exhibit H
to
Engineering, Procurement and Construction Contract


FORM OF SUBCONTRACTOR LIEN RELEASE
 
With reference to that certain Engineering, Procurement and Construction
Contract (the “Contract”), made and entered into as of June 18, 2010, by and
between Chugach Electric Association, Inc., an electric cooperative organized
under the laws of the State of Alaska (“Company”), and SNC-Lavalin Constructors,
Inc., a corporation formed under the laws of the State of Delaware (“Primary
Contractor”), concerning the Southcentral Power Project (the “Project”) and
related to which the undersigned party, [_____________] (“Subcontractor”), has
performed certain work for Primary Contractor.
 
Subcontractor hereby certifies, represents, and warrants that it has received
full payment of all costs, charges and expenses that are due and incurred by it
or on its behalf for work, labor, services, materials and equipment supplied to
the Project, the premises of Company, the premises associated with the Project
and/or used in connection with its work related to the Contract up to the date
of this payment.
 
Subcontractor further certifies, represents, and warrants that each of its
subcontractors and materialmen has made full payment of all costs, charges and
expenses that are due and incurred by them or on their behalf for work, labor,
services, materials and equipment supplied to  the Project, the premises of
Company, the premises associated with the Project and/or used by them in
connection with the Subcontractor’s work related to the Contract up to the date
of this payment.
 
Subcontractor further certifies, represents and warrants that it has made full
payment of all costs, charges and expenses that are due and incurred by it or on
its behalf for work, labor, services, materials and equipment supplied to the
Project, the premises of Company, the premises associated with the Project
and/or used by it in connection with the Subcontractor’s work related to the
Contract up to the date of this progress payment.
 
In consideration of [$___________] as payment for all work relating to this
milestone payment, the Subcontractor hereby unconditionally remises, releases
and forever discharges the Project, the premises and property of Company, the
premises and property associated with the Project from all claims, liens and
obligations of every nature arising out of or in connection with the performance
of Subcontractor’s work relating to the Contract up to the date of this payment.
 
The foregoing shall not relieve Subcontractor of its other obligations arising
from its work performed relating to the Contract, which by their nature survive
completion of this portion of the work, including, without limitation,
warranties, guarantees and indemnities.
 
Executed this ____ day of  ______.
 
Subcontractor:
By:
Title:

 
 

--------------------------------------------------------------------------------

 

Exhibit I
to
Engineering, Procurement and Construction Contract


[RESERVED]

 
 

--------------------------------------------------------------------------------

 

Exhibit J
to
Engineering, Procurement and Construction Contract


FORM OF GUARANTY OF CONTRACTOR’S PARENT COMPANY

 
 

--------------------------------------------------------------------------------

 

PARENT COMPANY GUARANTY




THIS GUARANTY (this “Guaranty”) is made on the [_____] day of [_______________],
2010 by SNC-Lavalin Group Inc., whose registered office is at 455 Rene-Levesque
Boulevard West, Montreal, Quebec H2Z 1Z3 Canada (the “Guarantor”); to Chugach
Electric Association, Inc., whose registered office is at 5601 Electron Drive,
Anchorage, Alaska 99519-6300 (the “Beneficiary”).  Capitalized terms used herein
and not otherwise defined herein are used herein with the meanings ascribed
thereto in the Contract (as defined below).


WHEREAS:


WHEREAS, As contemplated by Section 6.1(a) of that certain Engineering,
Procurement and Construction Contract made and entered into as of June 18, 2010
(the “Contract”) made by and between the Beneficiary and SNC-Lavalin
Constructors, Inc. (the “Contractor”), the Contractor has agreed to complete the
Work in connection with the Project, upon the terms and conditions in the
Contract.


WHEREAS, Guarantor has agreed to guarantee the due performance of, and payment
of any amounts due to Beneficiary under, the Contract by the Contractor as set
out herein.


WHEREAS, the Guarantor owns all of the equity interests in Contractor; and


WHEREAS, as contemplated by the Contract and in order to induce Beneficiary to
enter into the Contract with Contractor, the Guarantor has agreed to execute and
deliver this Guaranty in favor of Beneficiary;


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Guarantor and Beneficiary hereby agree as follows:


1.           Guaranty.  Guarantor absolutely, unconditionally and irrevocably
guarantees to Beneficiary the prompt and complete payment and performance of the
Contractor’s payment and performance obligations as set forth in the Contract
(collectively, the “Guaranteed Obligations”).


2.           Unconditional Obligation.  This is a guarantee of payment and
performance and not of collection.  The liability of Guarantor under this
Guaranty is direct, irrevocable and not conditional or contingent upon the
pursuit by Beneficiary under the Contract of any remedies against Contractor or
any other Person, nor upon any other recourse available to
Beneficiary.  Guarantor irrevocably waives any and all rights it may now or in
the future have under law or in equity to require either (i) that an action be
brought against Contractor or any other Person as a condition to Beneficiary
proceeding against Guarantor, or (ii) that action be first taken against any
security given by Contractor, Guarantor or any third party on behalf of or in
favor of Contractor in connection with the Contract or to any balance of any
deposit account or credit on the books of Beneficiary in favor of Contractor or
any other person or entity before Beneficiary proceeds against Guarantor under
this Guaranty.

 
 

--------------------------------------------------------------------------------

 

3.           Absolute Obligation.  Subject only to the provisions of Section 4,
the obligations of Guarantor under this Guaranty are absolute and without regard
to the enforceability of the Contract or of any terms thereof, or lack of power
or authority of Contractor to enter into the Contract, or any substitution,
taking, release or exchange of any other guaranty of or any security for
Contractor’s performance under the Contract or any other circumstances which
might otherwise constitute a legal or equitable discharge of a surety or
guarantor.  Without limitation, the obligations of Guarantor under this Guaranty
shall not be affected, reduced, modified, impaired or discharged upon the
occurrence of any of the following events:


(a)            the change, modification or amendment of any obligation, duty,
guarantee, warranty, responsibility, covenant or contract (including without
limitation Change Orders (as such term is defined in the Contract)) set forth in
the Contract;


(b)            any failure, omission, delay by or inability on the part of
Beneficiary to assert or exercise any right, power or remedy conferred upon
Beneficiary under the Contract or this Guaranty;


(c)            the voluntary or involuntary liquidation, dissolution, sale or
other disposition of all or substantially all of any of Contractor’s assets, the
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization of, or similar proceedings affecting Contractor or any of the
assets of Contractor;


(d)            the merger or consolidation of Contractor into or with any
corporation or other Person, or Contractor’s loss of its separate corporate
identity or its ceasing to be an affiliate of Guarantor;


(e)            a permitted assignment under the Contract of any right, title or
interest or permitted delegation under the Contract of any duty of Beneficiary
in the Contract to any other person or entity;


(f)             an assignment of any right, title or interest or delegation of
any duty of Contractor in the Contract to any other person or entity; or


(g)            any ongoing dispute, causes of action, mediation, arbitration or
other proceedings between Beneficiary and Contractor under or in connection with
the Contract or any other contract to which Beneficiary and Contractor are
parties.


4.           Limitation on Liability.  Notwithstanding anything to the contrary
contained in this Guaranty, Guarantor’s obligations under this Guaranty shall in
no event be greater than the obligations of the Contractor under the
Contract.  The Guarantor’s obligations hereunder shall be subject to the same
limitations as limit Contractor’s duties, obligations and liabilities under the
Contract, and Guarantor shall be entitled to assert the same limitations of
liability (including but not limited to monetary and time), and exclusions of
types of damages, against Beneficiary hereunder as Contractor might assert
against Beneficiary under the Contract, and shall be further entitled to assert
hereunder all of the rights and defenses that Contractor has under the Contract.

 
 

--------------------------------------------------------------------------------

 

5.           Waiver of Notice.  Guarantor hereby waives notice of (i)
Beneficiary’s acceptance and reliance on this Guaranty; (ii) default or demand
in the case of default, provided such notice or demand has been given to
Contractor in accordance with the terms of the Contract; and (iii) any
indulgences, extensions or consents granted to Contractor or any other
surety.  Guarantor waives promptness, diligence, presentment, demand of payment
or enforcement and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty.  Without limiting Guarantor’s waiver in the
preceding sentence, Beneficiary may, in its sole discretion, elect to furnish a
duplicate notice to Guarantor of any notice provided to Contractor in connection
with a claim which may result in Guarantor’s liability for any Guaranteed
Obligations.


6.           Subrogation Rights.  Until the expiration of this Guaranty, any
subrogation rights of Guarantor arising by reason of any payments made under
this Guaranty shall be subordinate to the performance and payment in full by
Contractor of all obligations under the Contract, including, without limitation,
payment in full of all amounts which may be owing by Contractor to Beneficiary
thereunder.


7.           Assignment and Third Party Beneficiaries.  This Guaranty shall
inure to the benefit of Beneficiary, its successors and permitted assigns under
the Contract and shall be binding upon Guarantor and its successors and
assigns.  Guarantor may not assign or delegate this Guaranty without the prior
written consent of Beneficiary.


8.           Representations and Warranties and Covenants.  Guarantor hereby
represents and warrants to Beneficiary and covenants with Beneficiary that:


(a)            Guarantor is the indirect owner of one hundred percent (100%) of
the equity of Contractor;


(b)            entering into this Guaranty and performance hereunder (i) is not
an event of default or otherwise contrary to any obligation by which Guarantor
may be bound, and (ii) will not result in the creation or imposition of any lien
upon any property of Guarantor;


(c)            Guarantor is a company duly incorporated or otherwise formed and
existing under the laws of Canada, and Guarantor will maintain its existence
under such laws;


(d)            the execution and delivery by Guarantor of this Guaranty, and the
performance by Guarantor of its obligations hereunder (i) are within Guarantor’s
corporate powers, (ii) have been duly authorized by all necessary action,
(corporate or otherwise), (iii) do not contravene any law or regulation
applicable to or binding on Guarantor or any of its properties, and (iv) do not
require the consent or approval of any person or entity which has not already
been obtained;


(e)            this Guaranty constitutes the legal, valid and binding obligation
of Guarantor enforceable against Guarantor in accordance with its terms, except
as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally; and

 
 

--------------------------------------------------------------------------------

 

(f)             as of the date hereof, Guarantor has sufficient funds available
to fulfill its financial obligations under the terms of this Guaranty.


9.             Termination.  The obligations of Guarantor hereunder shall
terminate and be of no further force and effect upon the payment in full,
performance or expiration of all Guaranteed Obligations.  Guarantor and
Beneficiary hereby waive, to the extent permitted by applicable law, any longer
periods available under applicable law, including any laws relating to statutes
of limitation, in which to make claims and commence litigation and arbitration,
except to the extent such periods apply to claims and litigation and arbitration
under, and are in accordance with, the terms and conditions of the Contract.


10.           Dispute Resolution.  The dispute resolution provisions of the
Contract are hereby incorporated herein, mutatis mutandis.


11.           Severability.  The invalidity or unenforceability of any provision
of this Guaranty shall not affect the validity or enforceability of the
remaining provisions of this Guaranty, which shall be enforced to the greatest
extent permitted by Applicable Law.


12.           Notices.  All notices permitted or required to be given under this
Guaranty shall be in writing and shall be deemed duly given when (i) sent by
facsimile transmission, with delivery confirmed, (ii) delivered personally;
(iii) sent by registered mail, return receipt requested; or (iv) sent by a
recognized overnight mail or courier service, with delivery receipt requested,
to the following addresses:


If to Beneficiary:


Chugach Electric Association, Inc.
5601 Electron Drive
P.O. Box 196300
Anchorage, Alaska 99519-6300
Attn:           Dan Knecht, Manager, Administrative Services
Phone:  +1-907-762-4765
FAX:  +1-907-762-4699


With a copy to:


Chugach Electric Association, Inc.
5601 Electron Drive
P.O. Box 196300
Anchorage, Alaska 99519-6300
Attn:           Dustin Highers, Director, Generation Technical Services
Phone:  +1-907-762-4775                                           
FAX:  +1-907-762-4448

 
 

--------------------------------------------------------------------------------

 

If to Guarantor:


SNC-Lavalin Group Inc.
455 Rene-Levesque Boulevard West
Montreal, Quebec H2Z 1Z3
Canada
Attention: Réjean Goulet, Sr. Vice President General Counsel
Phone: (514) 393-1000
Fax: (514) 866-5057


With a copy to:


SNC-Lavalin Constructors Inc.
19015 North Creek Parkway
PO Box 3037
Bothell, WA 98041-3037
Attention : David Lund, General Counsel
Phone: (425) 489-3330
Fax:  (425) 489-8032


13.           Amendment.  No amendment of this Guaranty shall be effective
unless made pursuant to an instrument in writing duly executed by both
Beneficiary and Guarantor.


14.           Governing Law.  This Guaranty shall in all respects be governed
by, and construed, interpreted and enforced in accordance with the laws of the
State of Alaska, without giving effect to any conflict of law rules thereof
which may direct the application of the laws of another jurisdiction.


15.           Entire Contract.  The terms and conditions set forth herein,
together with the documents referenced herein, constitute the complete statement
of the contract between Guarantor and Beneficiary relating to the subject matter
hereof.  No prior parol evidence may be introduced or considered at any judicial
or arbitral proceeding for any purpose to interpret or clarify any term or
provision of this Guaranty.




[SIGNATURES APPEAR ON NEXT PAGE.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty and delivered the same
to Beneficiary as of the date first written above.


“Guarantor”


SNC-LAVALIN GROUP INC.




By:
         
Name: 
         
Title:
               
By:
         
Name:
         
Title:
   





Acknowledged and accepted by:


“Beneficiary”


CHUGACH ELECTRIC ASSOCIATION, INC.


By:
         
Name: 
         
Title:
   


 
 

--------------------------------------------------------------------------------

 

Exhibit K
to
Engineering, Procurement and Construction Contract
 
FORM OF LETTER OF CREDIT
 
 
 

--------------------------------------------------------------------------------

 

PERFORMANCE SPECIMEN


IRREVOCABLE STANDBY LETTER OF CREDIT


[ date ]
 


To:
 
Chugach Electric Association, Inc.
   
5601 Electron Drive
   
PO Box 196300
   
Anchorage, Alaska 99519-6300
       
From:
 
[ issuing bank’s name and address]
                         
Subject:
 
Irrevocable Standby Letter of Credit number [ # ]
                 
Amount:
 
[Specify Amount]
 



Expiration Date:


Gentlemen:


By order of our client, SNC-Lavalin Constructors, Inc., [ADDRESS OF APPLICANT],
(hereinafter known as “Applicant”) and for account of same, we [ issuing bank’s
name ]  [ADDRESS OF ISSUING BANK ] (hereinafter known as “Bank”) hereby
establish in favor of Chugach Electric Association, Inc., 5601 Electron Drive,
PO Box 196300, Anchorage, Alaska 99519-6300 (hereinafter known as the
“Beneficiary”) our Irrevocable Standby Letter of Credit No. ____________
(hereinafter known as the “Letter of Credit”), in an amount not to exceed
[____________________and 00/100 United States Dollars] (hereinafter known as the
“Stated Amount”).


We hereby undertake to honor your written sight draft(s) drawn on us, for all or
any part of this Letter of Credit if presented at the Bank (either in person or
by mail or courier) specified above, on or before the Expiration Date (as such
term is defined below). Any draw against this Letter of Credit shall be
accompanied by the following documents (collectively, hereinafter known as the
“Stipulated Documents”):


1.
A certificate for drawing in the form attached as Exhibit A to this Letter of
Credit and completed in accordance with the instructions in Exhibit A and duly
signed by a two (2) duly authorized officers of the Beneficiary;



2.
The original Letter of Credit, including any amendment; and



3. 
Sight draft signed by two (2) duly authorized officers of the Beneficiary.


 
 

--------------------------------------------------------------------------------

 

PERFORMANCE SPECIMEN


IRREVOCABLE STANDBY LETTER OF CREDIT
 


This Letter of Credit will automatically expire on the issuing bank’s receipt of
notification in the form of Exhibit D to this Letter of Credit, signed by the
Beneficiary. Notwithstanding the foregoing, this Letter of Credit will expire on
[date] ( hereinafter known as the “Expiration Date”).


Drafts must be drawn and presented at our office identified above not later than
the Expiration Date.


Payment of a drawing will be made to the Beneficiary in the amount specified in
the applicable sight draft, in immediately available funds, within twenty-four
(24) working hours after presentation of the written sight draft and
determination by us of the Stipulated Documents being in compliance with this
Letter of Credit.


All opening bank charges, including, but not limited to, fees or commissions
shall be for Applicant’s account.


Partial drawings are permitted. You may draw on this Letter of Credit more than
once, so long as the sum of the amounts drawn does not exceed the full Stated
Amount of this Letter of Credit.


In case of a partial drawing of this Letter of Credit, the original of this
Letter of Credit will be duly endorsed by the Bank and returned forthwith by
express courier to the Beneficiary.
 
The Stated Amount of this Letter of Credit shall be increased in accordance with
and upon receipt by the Bank of a certificate in the form attached hereto as
Exhibit B, executed by Applicant and agreed to and accepted by the Bank.  The
Bank will then issue an amendment, original to the Beneficiary and copy to the
Applicant, both documents to be sent by express courier.


The Stated Amount of this Letter of Credit shall be reduced in accordance with
and upon receipt by the Bank of a certificate in the form attached hereto as
Exhibit C, executed by the Beneficiary. The Bank will then issue an amendment,
original to the Beneficiary and copy to the Applicant, both documents to be sent
by express courier.


This Letter of Credit is subject to the International Chamber of Commerce
Uniform Customs and Practice for Documentary Credits (2007 Revision) (ICC
Publication No. 600) and, as to matters not covered thereby, this Letter of
Credit shall be subject to and governed by the laws of the State of Alaska.


[ISSUING BANK NAME]




By:
   
Print Name:
   
Title:
   


 
 

--------------------------------------------------------------------------------

 

PERFORMANCE SPECIMEN


IRREVOCABLE STANDBY LETTER OF CREDIT


Exhibit A to
Irrevocable Standby Letter of Credit No. ____________


[Insert Date of Presentation]


[Issuing Bank’s name and Address]




Ladies and Gentlemen:


The undersigned hereby certifies to the issuer of the above-referenced Letter of
Credit that:


1.             The drawing under the Letter of Credit pursuant to the sight
draft accompanying this Certificate is made pursuant to Section 6.1 of that
certain Engineering, Procurement and Construction Contract by and between
Chugach Electric Association, Inc. (“Beneficiary”) and SNC-Lavalin Constructors,
Inc. (“Applicant”) made and entered into as of June 18,, 2010 (the “Contract”),
as the result of Applicant’s failure to perform an obligation under the Contract
in connection with one or more of the following events, indicated by a mark next
to the applicable item below:



 
a.
o;
       
b.
o; or
       
c.
o.



2.             That the Beneficiary has sent by facsimile to (1 (514) 954-0263)
and by express courier to the Applicant, attention of the Vice-President and
Treasurer, SNC-Lavalin Group Inc., 455 René-Lévesque Blvd. West, Montreal,
Quebec, Canada, H2Z 1Z3, a written notice of default, certifying that the
Applicant has failed to perform an obligation under the Contract and specifying
the nature of the default at least thirty (30) days prior to this demand.


3.             That as of the date of this Exhibit A, the Applicant has not
corrected the failures(s) mentioned in points (1) and (2) above.


4.             That as a result thereof, the Beneficiary has become entitled
under the terms of the Contract, to be paid the amount of [ currency and amount
in figures and letters ] only; and


5.             That said amount has not otherwise been paid to the Beneficiary,
whether directly or indirectly, by or on behalf of the Applicant.


Capitalized terms not otherwise defined in this Certificate shall have the
meaning ascribed to them in the Contract.

 
 

--------------------------------------------------------------------------------

 

PERFORMANCE SPECIMEN


IRREVOCABLE STANDBY LETTER OF CREDIT


IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the ______ day of __________________, 20___.


CHUGACH ELECTRIC ASSOCIATION, INC.


By:
Name:
Title:


CHUGACH ELECTRIC ASSOCIATION, INC.


By:
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

PERFORMANCE SPECIMEN


IRREVOCABLE STANDBY LETTER OF CREDIT


Exhibit B to
Irrevocable Standby Letter of Credit No. ____________




[Insert Date of Presentation]


[Issuing Bank’s name and Address]




Ladies and Gentlemen:


The undersigned hereby instructs the issuer of the above-referenced Letter of
Credit that the Stated Amount of the Letter of Credit shall be increased
by  [currency and amount in figures and letters ] to a new outstanding amount of
[ currency and amount in figures and letters ], effective upon issuance of an
amendment, original to be sent to the Beneficiary and copy to be sent to the
Applicant, both documents by express courier.


IN WITNESS WHEREOF, ___________________ has executed and delivered this
Certificate as of the ______ day of _________________, 20___.





 
SNC-LAVALIN CONSTRUCTORS, INC.
             
By
   
Name:
   
Title:
 





Agreed and accepted:
 
[ISSUING BANK NAME]




By:
   
Print Name:
   
Title:
   





cc:  [Beneficiary]

 
 

--------------------------------------------------------------------------------

 

PERFORMANCE SPECIMEN


IRREVOCABLE STANDBY LETTER OF CREDIT


Exhibit C to
Irrevocable Standby Letter of Credit No. ____________




[Insert Date of Presentation]


[Issuing Bank’s name and Address]




Ladies and Gentlemen:


The undersigned hereby instructs the Issuing Bank of the above-referenced Letter
of Credit that the Stated Amount of the Letter of Credit shall be reduced by [
currency and amount in figures and letters ] to a new outstanding amount of [
currency and amount in figures and letters ], effective upon issuance of an
amendment, original to be sent to the Beneficiary and copy to be sent to the
Applicant, both documents by express courier .


IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the ______ day of _________________, 20___.





 
CHUGACH ELECTRIC ASSOCIATION, INC.
             
By
   
Name:
   
Title:
 


 
 

--------------------------------------------------------------------------------

 

PERFORMANCE SPECIMEN


IRREVOCABLE STANDBY LETTER OF CREDIT


Exhibit D to
Irrevocable Standby Letter of Credit No. ____________




[Insert Date of Presentation]


[Issuing Bank’s name and Address]




Ladies and Gentlemen:


The undersigned hereby instructs the issuer of the above-referenced Letter of
Credit that the Letter of Credit may be cancelled effective immediately.
Attached hereto is the Letter of Credit and all related amendments for
cancellation.


IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the ______ day of _________________, 20___.





 
CHUGACH ELECTRIC ASSOCIATION, INC.
             
By
   
Name:
   
Title:
 


 
 

--------------------------------------------------------------------------------

 

Exhibit L
to
Engineering, Procurement and Construction Contract
 
[RESERVED]

 
 

--------------------------------------------------------------------------------

 

Exhibit M
to
Engineering, Procurement and Construction Contract
 
[RESERVED]

 
 

--------------------------------------------------------------------------------

 

Exhibit N
to
Engineering, Procurement and Construction Contract
 
FORM OF PROGRESS REPORT
 
 
 

--------------------------------------------------------------------------------

 

SOUTHCENTRAL POWER PROJECT
 


200 MW Combined Cycle Power Plant
 


Monthly Progress Report No.
 
(Period From________To_________)




[logo3.jpg]

 
 

--------------------------------------------------------------------------------

 

Table of Contents


 
1.
Progress of Work



 
2.
Engineering Status



 
3.
Procurement Status



 
4.
Construction Status



 
5.
Commissioning Status



 
6.
Contract Status



 
7.
Schedules



 
8.
Quality Assurance





ATTACHMENTS




Site Photos




Capitalized terms not defined herein shall have the meaning ascribed to them in
the Contract.

 
 

--------------------------------------------------------------------------------

 

1.0
PROGRESS OF WORK

This section will contain an Executive Summary of project activities for the
reporting period, and a brief description of all related activities which have
occurred between the end of the reporting period and the date of the report.

 
 

--------------------------------------------------------------------------------

 

2.0
ENGINEERING STATUS

 
This section will contain an engineering Progress Curve and stem Level 2
schedule. The stems are demonstrated as engineering disciplines to provide
progress on Civil, Structural, Electrical etc regarding work that occurred
during the reporting period.

 
 

--------------------------------------------------------------------------------

 

3.0
PROCUREMENT STATUS



This section includes Contractor’s “Procurement Status Report” used by its
commercial personnel during execution to coordinate their activities and track
progress.

 
 

--------------------------------------------------------------------------------

 

4.0
CONSTRUCTION STATUS



This section includes a progress curve and a Stem Level 2 schedule.  The stems
are demonstrated by discipline such as Civil, Structural, Equipment
installation, Pipe installation and Electrical installation etc.

 
 

--------------------------------------------------------------------------------

 

5.0
COMMISSIONING STATUS



This Section includes a progress curve and a System  Turnover Status Report also
includes the Final Punch List between the Company and
Contractor’s   commissioning personnel.

 
 

--------------------------------------------------------------------------------

 

6.0
CONTRACT STATUS



This section will address matters that affect the Contractor’s performance under
the EPC Contract, as well as present the status of Contractor invoicing and
Company payment for the covered reporting period.


In addition, this section shall identify any Project Problems encountered during
the previous month and shall provide a brief summary of same.  This section
shall include a list of any items that are of concern withrespect to  compliance
with the Contract, maintaining the Project Schedule or that could result in a
Change Order.  These concerns are in addition to items discussed in other parts
of the Progress Report.

 
 

--------------------------------------------------------------------------------

 

 
7.0
SCHEDULES

 
This section will present a detailed summary of schedule activities for the
reporting period. Contractor’s standard operating procedures utilize Primavera
P6 Enterprise Project Portfolio Management. Contractor will provide monthly a
native version of the P6 Project Schedule.


In addition, this section shall identify such matters known to Contractor and
which in Contractor's reasonable judgment are expected to adversely affect the
Project Schedule.  With respect to any such matters, Contractor shall state the
actions which Contractor intends to take to ensure that the Critical Milestones
are met by the dates set forth in the Project Schedule and that Substantial
Completion is attained by the Guaranteed Substantial Completion Date.  Such
matters may include, but shall not be limited to:


7.1           Any material matter or issue arising in connection with a
Governmental Approval, or compliance therewith, with respect to which there is
an actual or threatened dispute over the interpretation of a law or regulation,
actual or threatened opposition to the granting of a necessary Governmental
Approval, any organized public opposition, any action or expenditure required
for compliance or obtaining approval that Contractor is unwilling to take or
make, or in each case which could reasonably be expected to materially threaten
or prevent meeting a Critical Milestone or the Guaranteed Substantial Completion
Date.


7.2           A change in, or discovery by Contractor of, any legal or
regulatory requirement which would reasonably be expected to materially threaten
Contractor's ability to attain a Critical Milestone or the Guaranteed
Substantial Completion Date.


7.3           Any material change in the Project Schedule for initiating or
completing any material aspect of the Work.


7.4           The status of any matter or issue identified as outstanding in any
prior Progress Report and any material change in the Contractor's proposed
actions to remedy or overcome such matter or issue.

 
 

--------------------------------------------------------------------------------

 

8.0
QUALITY ASSURANCE



This section will provide specific data on Contractor’s Quality Management
Program. Issues addressed include a status of Contractor’s Subcontractor
surveillance effort as well as Contractor’ construction quality planning and
testing and commissioning testing.


This shall also address safety and health matters, including


 
8.1
A list all accidents from the previous month:



 
8.2
Any work stoppage from the previous month:



 
8.3
Work stoppage impact on construction of the Plant:


 
 

--------------------------------------------------------------------------------

 

I, ____________, on behalf of SNC-Lavalin Constructors, Inc., do hereby certify
that any and all information contained in this Contractor's Progress Report is
true and accurate, and reflects, to the best of my knowledge, the current status
of the Work as of the date specified below.


By:
         
Name:
         
Title:
         
Date:
   


 
 

--------------------------------------------------------------------------------

 

Attachment
 


This section will contain site photos of relevant construction activities
occurring during reporting period.

 
 

--------------------------------------------------------------------------------

 

Exhibit O
to
Engineering, Procurement and Construction Contract
 
FORM OF CHANGE ORDER REQUEST
 
 
 

--------------------------------------------------------------------------------

 

CHANGE ORDER REQUEST


Chugach Electric Association, Inc.
 
SNC-Lavalin Constructors Inc.
5601 Electron Drive
 
19015 North Creek Parkway
P.O. Box 196300
 
PO Box 3037
Anchorage, Alaska 99519-6300
 
Bothell, WA 98041-3037
Attn:  Dustin Highers
 
Attention: ____________
Phone:  +1-907-762-4775
 
Phone: ____________
FAX:  +1-907-762-4448
 
FAX:  (425) 489-8032



REQUESTING PARTY (Chugach/SNC Lavalin): _______________________


PROJECT:
SOUTHCENTRAL POWER PROJECT

ANCHORAGE, ALASKA


JOB NUMBER:  _________________
CHANGE ORDER REQUEST NUMBER: _____________________


PROPOSED CHANGE IN THE WORK:
 
Scope of proposed change:


Factors necessitating or basis for change:
 
Anticipated adjustment to Contract Price:*
 
Supporting documentation regarding the amount of anticipated adjustment to the
Contract Price, evidencing that, except with respect to the fee to be agreed to
by the Parties, the amount is equal to the Costs of Contractor (labor,
materials, and out-of-pocket expenses, etc.), and in the case of a
Company-Proposed Change, supporting documentation for the Costs associated with
preparing an estimate or proposal in connection with the work associated with
the Change, is attached hereto as Annex 1.*


Anticipated adjustment to Project Schedule:*
 
Affected provisions of the Contract:*
 
Other considerations:*
 
[If Change is Company-Proposed Change, in lieu of Company’s Change Order Request
including such information, Contractor’s notification pursuant to Section
13.1(e) of the Contract shall include with respect to such proposed Change each
of the asterisked items set forth above.]
 
 
Very truly yours,
 


By:
   
Print Name: 
   
Date:
   


 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO CHANGE ORDER REQUEST




SUPPORTING DOCUMENTATION

 
 

--------------------------------------------------------------------------------

 

Exhibit P
to
Engineering, Procurement and Construction Contract
 
FORM OF CHANGE ORDER
 
 
 

--------------------------------------------------------------------------------

 

CHANGE ORDER


TO:
Chugach Electric Association, Inc.

5601 Electron Drive
P.O. Box 196300
Anchorage, Alaska 99519-6300
Attn:  Dustin Highers, Director, Power Supply Technical Services
Phone:  +1-907-762-4775
FAX:  +1-907-762-4448


COPY TO:
Dan Knecht, Manager, Administrative Services

Phone:  +1-907-762-4765
Fax:  +1-907-762-4699


PROJECT:
SOUTHCENTRAL POWER PROJECT

ANCHORAGE, ALASKA


JOB NUMBER:
 
[                   ]
CHANGE ORDER REQUEST NUMBER:
 
[                   ]
CHANGE ORDER NO.:
 
[                   ]
EFFECTIVE DATE OF CHANGE ORDER:
 
[                   ]



CONTRACT CHANGE ORDERED HEREWITH:
Scope of change in the Work:




Adjustment to the Contract Price:
 
Adjustment to the Project Schedule:
 



******************************************************************************


THIS DOCUMENT SHALL BECOME AN AMENDMENT TO THE CONTRACT
AND ALL TERMS AND CONDITIONS OF THE CONTRACT SHALL APPLY HERETO.


******************************************************************************


CHUGACH ELECTRIC ASSOCIATION, INC.
By:
   
Print Name: 
   
Date:
             
SNC-LAVALIN CONSTRUCTORS, INC.
By:
   
Print Name:
   
Date:
 


 
 

--------------------------------------------------------------------------------

 

Exhibit Q
to
Engineering, Procurement and Construction Contract


CERTIFICATE OF INSURANCE
 
 
 

--------------------------------------------------------------------------------

 


ACORDTM   CERTIFICATE OF LIABILITY INSURANCE
DATE (MM/DD/YYYY)
PRODUCER                                          FAX
THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS
UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR ALTER
THE COVERAGE AFFORDED BY THE POLICIES BELOW.
 
INSURERS AFFORDING COVERAGE
NAIC #
INSURED
INSURER A:
   
INSURER B:
   
INSURER C:
   
INSURER D:
   
INSURER E:
 

COVERAGES
THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED, NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY  PERTAIN. THE INSURANCE AFFORDED BY THE
POLICIES DESCRIBED HEREIN IS SUBJECT TO AL THE TERMS, EXCLUSIONS AND CONDITIONS
OF SUCH POLICIES. AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR LTR
ADD NSR
TYPE OF INSURANCE
POLICY NUMBER
POLICY EFFECTIVE
DATE (MM/DD/YY)
POLICY EXPIRATION
DATE (MM/DD/YY)
LIMITS
   
GENERAL LIABILITY
Policy Number
00/00/00
00/00/00
EACH OCCURRENCE
$
1,000,000
    x COMMERCIAL GENERAL LIABILITY      
DAMAGE TO RENTED PREMISES (Each occurrence)
$
      oCLAIMS MADE xOCCUR      
MEDICAL EXPENSES
(Any one person)
$
 
A
 
o
     
PERSONAL & ADVERTISING INJURY
$
1,000,000
   
o
     
GENERAL AGGREGATE
$
3,000,000
   
GENERAL AGGREGATE LIMIT APPLIES PER:
     
PRODUCTS – COMPLETED OPERATIONS AGGREGATE
$
3,000,000
    o POLICY xPROJECT oLOC                
AUTOMOBILE LIABILITY
Policy Number
00/00/00
00/00/00
COMBINED SINGLE LIMIT
$
1,000,000
    x ANY AUTO      
(Each accident)
       
o ALL OWNED AUTOS
     
BODILY INJURY
$
 
B
 
o SCHEDULED AUTOS
     
(Per person)
       
o HIRED AUTOS
     
BODILY INJURY
$
     
o NON-OWNED AUTOS
     
(Per accident)
       
o
     
PROPERTY DAMAGE
$
      o      
(Per accident)
       
EXCESS/UMBRELLA LIABILITY
Policy Number
00/00/00
00/00/00
EACH OCCURRENCE
$
20,000,000
     xOCCURRENCE oCLAIMS MADE      
AGGREGATE
$
20,000,000
C
           
$
      oDEDUCTIBLE        
$
      oRETENTION$        
$
 
 
WORKERS’ COMPENSATION AND EMPLOYERS’ LIABILITY
Policy Number
00/00/00
00/00/00
 xWC STATUTORY oOTHER      
D
ANY PROPRIETOR/PARTNER/EXECUTIVE
OFFICER/MEMBER EXCLUDED?
USL&H if applicable Maritime liability at limit equal to EL
   
E.L. EACH ACCIDENT
$
500,000
 
 
     
E.L. DISEASE –
EACH EMPLOYEE
$
500,000
 
If yes, describe under SPECIAL PROVISIONS below
     
E.L. DISEASE –
POLICY LIMIT
$
500,000
 
OTHER
 
PROFESSIONAL LIABILITY (E&O)
CONTRACTORS POLLUTION LIABILITY
TRANSIT & INSTALLATION
     
 
MINIMUM COVERAGE
EACH OCCURRENCE
 
$
$
$
 
5,000,000
5,000.000
500,000
DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES / EXCLUSIONS ADDED BY
ENDORSEMENT / SPECIAL PROVISIONS
   NEEDTO INCLUDE CONTRACTUAL LANGUAGE FROM ARTICLE 26 OF CONTRACT
 
 
 
 

CERTIFICATE HOLDER
CANCELLATION
Chugach Electric Association, Inc. (Chugach)
P.O. Box 196300
Anchorage, AK 99519-6300
Attention:
SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE
TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO MAIL SUCH NOTICE
SHALL IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS
OR REPRESENTATIVES.
 
  AUTHORIZED REPRESENTATIVE
 


 
 

--------------------------------------------------------------------------------

 

ADDENDUM TO ATTACHED ACORD CERTIFICATE OF LIABILITY INSURANCE (ACORD
CERTIFICATE)
 
PURPOSE OF ADDENDUM
The purpose of this Addendum is to obtain assurance from the Contractor’s
insurance broker that the Contractor’s insurance policies described in the ACORD
certificate contain the policy language or endorsement(s) necessary to bring the
insurance policies in compliance with Chugach’s contractual insurance
requirements. For each of the special requirements listed below, the broker must
confirm that the policies are in compliance and provide comments explaining any
variance from the requirements. Do not attach policy forms or endorsements.
Chugach will rely on the broker’s compliance confirmation.
 
CGL AND AL POLICY FORMS
The basic policy forms for commercial general liability and automobile liability
are at least as broad in scope as the following Insurance Services Office (ISO)
forms: CG 00 01 and CA 00 01.
o Yes     Comments
 

 
EXCESS/UMBRELLA LIABILITY POLICY
The excess/umbrella liability policy is at least as broad as all primary
liability coverages, including employer’s liability.
o Yes     Comments
 

 
If the excess/umbrella liability policy is written on a “claims-first-made”
basis, such policy must be at least as broad as the standard Excess Liability
Insurance Policy issued by AEGIS, endorsed to provide a three-year extended
reporting/discovery period.
o Yes     Comments
 

 
OTHER LIABILITY INSURANCE COVERAGES
As required by the contract between Contractor and Chugach, the broker confirms
that the following additional insurance coverages are in force as shown on the
attached ACORD certificate:



           

 
CANCELLATION OR MATERIAL CHANGE
Should any of the policies described in the attached ACORD certificate be
cancelled or materially changed to adversely affect the certificate holder, the
issuing insurer shall mail at least 30 days prior written notice to the
certificate holder.
o Yes     Comments
 

 
DDITIONAL INSURED
The general liability insurance policy evidenced by the attached ACORD
certificate contains additional insured endorsement(s) or statement(s) at least
as broad in scope as standard ISO form CG 20 37 (for products-completed
operations exposure) and CG 20 33 (for exposure other than products-completed
operations).
o Yes     Comments
 

 
The automobile liability policy evidenced by the attached ACORD certificate
includes an endorsement designating Chugach as an insured, using ISO endorsement
CA 20 48 or its equivalent. (If ISO auto liability policy form CA 00 01 is used,
an additional insured endorsement is not required.)
o Yes     Comments
 

 
PRIMARY AND NON-CONTRIBUTORY
All insurance coverage evidenced by the attached ACORD certificate form is
primary to and not in excess of or contributing with any other insurance
available to Chugach.
o Yes     Comments
 

 
WAIVER OF SUBROGATION
All insurance policies evidenced by the attached ACORD certificate include a
statement or endorsement that waives any right of recovery of the insurer
against Chugach because of payments made by insurer arising out of work under
the contract between Chugach and the Contractor. Use standard ISO form CG 24 04
or its equivalent.
o Yes     Comments
 

 
DESIGNATED CONSTRUCTION PROJECT(S) GENERAL AGGREGATE LIMIT
As respects the General Liability policy evidenced by the attached ACORD
certificate, a separate project general aggregate limit applies to each project
performed by Contractor under the contract between Contractor and Chugach. Such
policy contains standard ISO endorsement Form CG 25 03 or equivalent wording
necessary to effect such designated project general aggregate limit.
o Yes     Comments
 

 
BROKER’S CONFIRMATION
The undersigned officer and authorized representative of the brokerage firm
hereby attests to the truthfulness and accuracy of the above statements and the
information contained in the attached ACORD certificate, all of which Chugach
relies upon in determining whether Contractor is in compliance with insurance
requirements contained in the current contract between Chugach and the
Contractor.

 
 

--------------------------------------------------------------------------------

 
 
NAME OF BROKERAGE FIRM: 
 

 
NAME OF AUTHORIZED REPRESENTATIVE: 
 



SIGNATURE: 
   
DATE SIGNED: 
 

 
TITLE: 
   
ALASKA LICENSE NUMBER: 
 


 
 

--------------------------------------------------------------------------------

 

Exhibit R
to
Engineering, Procurement and Construction Contract


FORM OF BILL OF SALE
 
 
 

--------------------------------------------------------------------------------

 

BILL OF SALE
 
THIS BILL OF SALE (“Bill of Sale”) is made and delivered as of __________,
20[___] by SNC-Lavalin  Constructors, Inc., a corporation formed under the laws
of the State of Delaware (“Contractor”) to Chugach Electric Association, Inc.,
an Alaska electric cooperative (“Company”), pursuant to that certain
Engineering, Procurement and Construction Contract made and entered into as of
June 18, , 2010 (the “Contract”) by and between Contractor and Company providing
that, among other things, Contractor provide the Work in connection with the
Project.  Capitalized terms used herein but not otherwise defined herein shall
have the respective meanings set forth in the Contract.
 
WITNESSETH, THAT FOR AND IN CONSIDERATION of the mutual promises contained in
the Contract, Contractor hereby absolutely, irrevocably and unconditionally
bargains, sells, grants, assigns, transfers and conveys unto Company, its
successors and assigns those items of personal property listed on Exhibit A
attached hereto and incorporated herein and made a part hereof by this
reference,
 
TO HAVE AND TO HOLD the same unto Company, its successors and assigns forever.
 
The assignment pursuant to this Bill of Sale is absolute.  With respect to each
Key Subcontractor, Company shall have all rights of Contractor in and to the
property assigned, transferred and conveyed hereunder, including without
limitation the right to enforce any and all of the provisions of warranties,
guarantees and indemnities of every kind or nature that Contractor may hold from
any manufacturer, contractor, subcontractor, builder, architect, materialman,
supplier, or vendor that relate to or affect such property assigned, whenever
dated.
 
From time to time after the date hereof, without further consideration,
Contractor shall execute and deliver to the extent available without additional
expense to Contractor such other additional instruments of assignment, transfer
and conveyance and shall take such other action as Company may reasonably
request in order more effectively to assign, transfer and convey to Company, and
to place Company in possession and control of, any of the property and rights
being assigned, transferred and conveyed to it hereunder, or to enable it to
exercise and enjoy all rights and benefits with respect thereto.
 
All representations and warranties of Contractor made in favor of Company in the
Contract with respect to the property and rights conveyed hereunder are hereby
incorporated herein by reference and made a part hereof by this
reference.  Nothing in this Bill of Sale shall be construed to be a modification
of, limitation on, or enlargement of, any provision of the Contract, and if
there is any conflict as to the terms of this Bill of Sale and the Contract, the
terms of the Contract shall prevail.
 
This Bill of Sale shall inure to the benefit of and be binding upon Company and
its successors and assigns.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Contractor caused this Bill of Sale to be executed and
delivered by its duly authorized representative, effective as of the day and
year first above written.
 

 
SNC-LAVALIN CONSTRUCTORS, INC.
       
By
   
Its
         
ACCEPTED:
CHUGACH ELECTRIC ASSOCIATION, INC.
         
By
   
Its
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A TO BILL OF SALE


Assets Conveyed from Contractor to Company under Bill of Sale


 
§
[List items procured from Key Subcontractors]

 
§
All other Equipment, Materials, and other items incorporated into the Project


 
 

--------------------------------------------------------------------------------

 
 
200 MW COMBINED CYCLE PROJECT
 
 
SOUTHCENTRAL POWER PROJECT
 
 
ENGINEERING, PROCUREMENT, & CONSTRUCTION (EPC) CONTRACT
 
APPENDIX A - Glossary of Defined Terms
 
 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
GLOSSARY OF DEFINED TERMS
 
“Additional Project Document” shall have the meaning given to such term in
Section 7.19(c).
 
“Affiliate” means with respect to any Person, any other Person who, directly or
indirectly, Controls such first Person or is Controlled by said Person or is
under common Control with said Person.
 
“Applicable Law” means all applicable laws (including applicable Environmental
Laws and tax laws), statutes, codes, acts, ordinances, orders, judgments,
decrees, injunctions, rules, regulations, permits, licenses, authorizations,
directions and requirements of any Governmental Authority having the force and
effect of law, and as to any Person, the certificate of incorporation and bylaws
or other organizational or governing documents of such Person.
 
“Approved/Preferred Subcontractors List” shall have the meaning given to such
term in Section 7.3(a).
 
“As-Built Drawings” shall have the meaning given to such term in Section
15.6(b).
 
“Bankruptcy Code” means Title 11 of the United States Code or the equivalent
Applicable Law in Canada.
 
“BOP Load” means the parasitic load of the Equipment (other than
Company-Procured Equipment) after erected and installed as an integrated part of
the Plant, excluding Company-Procured Equipment parasitic losses and electric
load associated with the Plant buildings.
 
“BOP Load Guarantee” shall have the meaning given to such term in Appendix F to
the Contract.
 
“BOP Load Guarantee LD Cure Period” shall have the meaning given to such term in
Section 23.3(b).
 
“BOP Load Guarantee LDs” shall have the meaning given to such term in Section
23.3(a).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required to be closed in Anchorage, Alaska.
 
“Change” means a change in the scope or nature of the Work, the Plant, the
Project Schedule or the Project, including with respect to any Specifications,
the Contract Price, or any deadline for completion, or any other provisions of
the Contract.
 
“Change Order” means a written instrument in the form of Exhibit P signed by
Company and Contractor stating the terms of their agreement regarding the nature
of the Change, including: (a) the scope of the change in the Work; (b) the
amount of the adjustment to the Contract Price; and (c) the extent of the
adjustment to the Project Schedule.
 
 
2

--------------------------------------------------------------------------------

 

“Change Order Request” shall have the meaning given to such term in Section
13.1(d).
 
“Claim” means any indemnity, demand, demand letter, claim, cause of action,
notice of noncompliance or violation, or other proceeding relating to the
Project, the Plant and/or the Work, or relating to any other matter connected
therewith.
 
“Common Facilities” means the real and personal property, as well as other
assets, contracts, and permits owned by Company in connection with the
International Station and utilized in common by Company and Contractor for the
construction, startup, commissioning and operation of the Project.
 
“Company” shall have the meaning given to such term in the Preamble to the
Contract.
 
“Company Default” shall have the meaning given to such term in Section 28.2.
 
“Company Governmental Approvals” shall have the meaning given to such term in
Section 4.4(a).
 
“Company-Procured Equipment” means any equipment and related services required
in connection with the development, construction, operation or maintenance of
the Project which Company has procured via one or more Company-Procured
Equipment Purchase Agreements or other separate contract, agreement or purchase
order with a supplier other than Contractor, including the CTGs, the steam
turbine generator set and the once through steam generator as set forth in
Appendix G.
 
“Company-Procured Equipment Purchase Agreements” means those agreements and
purchase orders, including their respective terms and conditions, entered into
by and between Company and any Person other than Contractor with respect to any
Company-Procured Equipment.
 
“Company-Proposed Change” means any proposal, by Company to Contractor, for
improvements, efficiencies, cost savings or any other direction of Company to
Contractor having the effect of a Change.
 
“Company-Provided Utilities” means the following: (i) 480V temporary power used
for construction of the Plant; (ii) 138kV backfeed power; (iii) water and sewer
supply from Anchorage Water and Waste Water Utility at existing flows and
pressures for construction of the Plant; and (iv) permanent natural gas supply
from the local gas distribution company.
 
“Company’s Area” means the area designated as such in Appendix I, which, for the
avoidance of doubt, shall exclude the Construction Area.
 
“Company Indemnified Parties” shall have the meaning given to such term in
Section 25.1(a).
 
 
3

--------------------------------------------------------------------------------

 

“Company’s Representative” means the individual designated by the Company and
having authority to act on behalf of Company in connection with the Contract, as
set forth in Section 8.4 and elsewhere in the Contract.
 
“Confidential Information” shall have the meaning given to such term in Section
32.1(a).
 
“Confidentiality Affiliates” shall have the meaning given to such term in
Section 32.1(a).
 
“Construction Area” shall have the meaning given to such term in Section 7.7(a).
 
“Construction Fence” shall have the meaning given to such term in Section
7.7(a).
 
“Construction Manager” means a qualified individual employed or otherwise
retained by Contractor to manage and be responsible for the overall management
of the construction aspects of the Work and the Project under the Contract.
 
“Contract” shall have the meaning given to such term in the Preamble to the
Contract.
 
“Contract Price” shall have the meaning given to such term in Section 3.1(a).
 
“Contractor” shall have the meaning given to such term in the Preamble to the
Contract.
 
“Contractor Default” shall have the meaning given to such term in Section 28.1.
 
“Contractor Deliverables” means the Contractor Drawings and Manuals and any
other documentation and related materials to be furnished by Contractor and any
Subcontractors to Company under the Contract as set forth in Appendix G to the
Contract.
 
“Contractor Drawings and Manuals” means all drawings, documents and information
developed by Contractor in connection with Contractor’s and any Subcontractor’s
obligations under the Contract.
 
“Contractor Equipment” means Equipment that does not form and is not intended to
form part of the Project.
 
“Contractor-Proposed Change” means any proposal, by Contractor to Company, for
improvements, efficiencies, cost savings or other Change to the Work.
 
“Contractor’s Representative” means individuals designated by Contractor and
having authority to act on behalf of Contractor as set forth in Section
7.12(b)(i) and elsewhere in the Contract.
 
“Contractor Taxes” shall have the meaning given to such term in Section 3.5.
 
“Control” means the possession or ownership, directly or indirectly, of the
following: (a) in the case of a corporation, fifty percent (50%) or more of the
outstanding voting securities thereof; (b) in the case of a limited liability
company, general partnership, limited partnership or other partnership or joint
venture, manager, managing member or general partner status and the right to
fifty percent (50%) or more of the distributions therefrom (including
liquidating distributions); (c) in the case of a trust or estate, trustee,
successor trustee or alternate trustee, fifty percent (50%) or more of the
beneficial interest therein; (d) in the case of any other entity, fifty percent
(50%) or more of the economic or beneficial interest therein or the power or
authority, through the ownership of voting securities, by agreement or
otherwise, to direct the management, activities or policies of the entity.
 
 
4

--------------------------------------------------------------------------------

 

“Costs” means, insofar as each of the following is directly related to the
Project, (a) the wages, salaries and related payroll burdens, direct and applied
material costs, related handling and transportation charges, travel, outside
services and other direct expenses, plus the applicable mark-up for allocated
overhead and (b) general and administrative expenses as set forth in an appendix
to the Contract and not already included in the immediately preceding clause
(a).  All such Costs shall be recorded and applied consistent with GAAP.
 
“Critical Milestones” means those Milestones designated as such in the Project
Schedule.
 
“CTGs” means any one or more of the three (3) combustion turbine generator
packages that Company has purchased from GE Packaged Power, Inc., pursuant to
that certain Contract for Sale of Equipment and Services by and between GE
Packaged Power, Inc., a Delaware corporation, and Company dated November 17,
2008.
 
“Defect” shall have the meaning given to such term in Section 18.1(a).
 
“Dispute” shall have the meaning given to such term in Section 30.1
 
“Dollars” and the “$” symbol mean the lawful currency of the United States of
America.
 
“Effective Date” shall have the meaning given to such term in the Preamble to
the Contract.
 
“Energy” means electric energy having characteristics commonly known as three
phase alternating current, with a nominal frequency of sixty (60) hertz, a
nominal voltage equivalent to that of Company’s transmission system, and
measured in kilowatt-hours (kWh) or MW-hours (MWh).
 
“Environmental Law” means any federal, state or local law including statutes,
regulations, rulings, orders, administrative interpretations and other
governmental restrictions and requirements having the force and effect of law
relating to (a) the discharge or disposal of any substance into the air, soil or
water, including pollutants, water pollutants or process waste water, (b)
storage, emissions, transportation or disposal of any Regulated Material, (c)
the environment or hazardous substances, (d) land use requirements pertaining to
Regulated Materials, including laws requiring environmental impact studies or
other similar evaluations, or (e) environmental issues pertaining to the
development, construction or operation of the Project, all as amended from time
to time.
 
“Equipment” shall have the meaning given to such term in Section 7.1(l).
 
“Execution Plan” means the plan for the execution of the Work set forth in
Appendix K.
 
 
5

--------------------------------------------------------------------------------

 

“Final Completion” means the satisfaction of all Final Completion Criteria,
manifested by Company’s issuance of the Notice of Final Completion,  and shall
be deemed to have occurred on the Final Completion Date.
 
“Final Completion Criteria” means the criteria for Final Completions set forth
in Appendix F to the Contract.
 
“Final Completion Date” shall have the meaning given to such term in Section
19.6(b).
 
“Final Performance Test Report” shall have the meaning given to such term in
Section 17.6(b).
 
“Final Punch List” means the list of items and schedule for completion of the
Project required to be completed by Contractor following the Substantial
Completion Date.
 
“Force Majeure” means an event not reasonably anticipated as of the date of the
Contract, which is not within the reasonable control of the Party affected
thereby, could not have been avoided by the exercise of due diligence or
operation in accordance with Prudent Industry Practices, is not the result of
the failure to act or the negligence of such Party, and which by the exercise of
due diligence, the affected Party is unable to overcome or obtain or cause to be
obtained a commercially reasonable substitute therefor.  To the extent that such
event satisfies the test set forth in the preceding sentence, Force Majeure
includes: acts of God, fire, flood, explosion, civil disturbance, sabotage,
terrorism, hurricanes, tornadoes, lightning, severe weather that exceeds
conditions measured and recorded for the previous twenty-five (25) year period
in Anchorage, Alaska, earthquakes, volcanic activity, war, action or restraint
by court order or Governmental Authority, or financial distress or failure,
insolvency or bankruptcy of a Key Subcontractor supplying Equipment the
procurement of which requires a lead-time of no less than four (4) months and
which financial distress or failure, insolvency or bankruptcy Contractor could
not have otherwise reasonably anticipated; provided, however, that none of the
following shall constitute Force Majeure: (a) strikes or labor disturbances
occurring at the Site or Contractor’s facilities except to the extent such
strikes or labor disturbances constitute a breach of a Project Labor Agreement
applicable to the Work; (b) strikes or labor disturbances occurring at any
Subcontractor’s facilities that could otherwise have been reasonably anticipated
by Contractor with sufficient time to take appropriate remedial action,
including the procurement of applicable Equipment, Materials or services from
alternative sources; (c) shortages (real or perceived) of labor available for
Work or shortages of material or inputs or expected or unexpected escalation in
the price or costs thereof; (d) delay or failure by the Contractor to obtain any
Governmental Approval, all of which should have been anticipated by the
Contractor in connection with Contractor’s reply to the RFP, other than the
delay or failure to obtain Governmental Approvals occasioned by (i) revocation,
stay, or similar action by a Governmental Authority of a Governmental Approval
after issuance thereof by a Governmental Authority, (ii) the failure of a
Governmental Authority to comply with rules, procedures or Applicable Law
applicable to such Governmental Authority or (iii) another Force Majeure; (e)
economic hardship including lack of money or credit and changes in exchange
rates; (f) delays in the delivery of materials or equipment (except to the
extent occasioned by a Force Majeure event); and (g) unavailability of preferred
shipping methods.
 
 
6

--------------------------------------------------------------------------------

 

“FTEs” shall have the meaning given to such term in Section 8.3.
 
“Full Notice to Proceed” shall have the meaning given to such term in Section
2.1(a).
 
“GAAP” means United States generally accepted accounting principles.
 
“Governmental Approval” means any authorization, approval, consent, waiver,
exception, variance, order, publication, license, filing, registration, ruling,
permit, tariff, certification, exemption or other action, requirement by or
with, or notice to or declarations of or with, any Governmental Authority that
are required in connection with the development, construction, ownership and
operation of the Project.  Any approval required of ML&P solely in its role as a
Southcentral Power Project Participant shall not constitute a Government
Approval for purposes hereof.
 
“Governmental Authority” means any supranational, federal or state authority, or
other political subdivision thereof, having jurisdiction over Contractor,
Company, the Project or this Contract, including any municipality, township or
county, or any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any
corporation or other entity owned or controlled by any of the foregoing.
 
“Guaranteed Noise Level” shall have the meaning set forth in Appendix F to the
Contract.
 
“Guaranteed Substantial Completion Date” means December 1, 2012.
 
“Guarantor” means SNC-Lavalin Group Inc., the entity providing security for
Contractor’s obligations pursuant to the Contract and the Guaranty.
 
“Guaranty” shall have the meaning given to such term in Section 6.1(a).
 
“Indemnified Party” shall have the meaning given to such term in Section
25.3(a).
 
“Indemnifying Party” shall have the meaning given to such term in Section
25.3(a).
 
“International Station” means Company’s International Station generation
facility located at 5601 Electron Drive, Anchorage, Alaska, together with all
property (real and personal), facilities and equipment in connection therewith.
 
“Key Subcontractor” means any Subcontractor that is a party to a Project
Document with respect to which the Contractor is also a party thereto, excluding
any Project Labor Agreement.
 
 
7

--------------------------------------------------------------------------------

 

“Late Payment Rate” means the prime rate of interest published under "Money
Rates" by The Wall Street Journal at the time the payment in question becomes
due, plus two percent (2%) per annum.
 
“Late Substantial Completion LDs” shall have the meaning given to such term in
Section 23.2.
 
“Liabilities” means all Claims, demands, damages, expenses, costs, losses,
liabilities or judgments, including all interest, penalties, fines and other
sanctions, and any reasonable costs or expenses in connection therewith,
including attorneys’ and consultants’ fees and expenses.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, option,
defect, lien, charge or other similar right of any Person of any kind, including
any lien or charge arising by or under Applicable Law.
 
“Limited Notice to Proceed” shall have the meaning given to such term in Section
2.1(b).
 
“Liquidated Damages” shall have the meaning given to such term in Section 23.1.
 
“Material Adverse Change” means any change in condition that actually has, or is
reasonably likely to have, a significant adverse effect on (a) Company’s and/or
ML&P’s ability to own, control, or operate the Project (financial or otherwise),
(b) the Project’s ability to operate and deliver Energy to the transmission
system, or (c) Contractor’s ability, any Key Subcontractor’s ability, or the
Guarantor’s ability to perform their respective obligations in accordance with
the Project Documents, the Contract or any document securing Guarantor’s
Guaranty, as the case may be, to which it is, respectively, a party.
 
“Materials” means the intellectual property, tangible personal property (other
than Equipment) and other equipment, machinery, apparatus, materials, articles
and things of all kinds to be provided and incorporated into the Project by the
Contractor and the Subcontractors under the Contract (including spare parts to
be supplied thereunder) or otherwise utilized in the performance of the Work.
 
“Maximum Guaranteed BOP Load” shall have the meaning set forth in Appendix F to
the Contract.
 
“Milestone Date” shall have the meaning given to such term in Section 10.1.
 
“Milestone” shall have the meaning given to such term in Section 3.1(a).
 
“Minimum Performance Guarantees” shall have the meaning given to such term in
Section 17.2(a)
 
“ML&P” means the Municipality of Anchorage d/b/a Municipal Light & Power, a
municipal utility organized under the laws of the State of Alaska.
 
 
8

--------------------------------------------------------------------------------

 

“MW” means megawatt.
 
“Non-Company Materials” means any Contractor Equipment and any other equipment,
machinery, apparatus, Materials, articles and things of all kinds that are not
permanently incorporated into the Project.
 
“Notice of Final Completione” shall have the meaning given to such term in
Section 19.6(b).
 
“Notice of Request for Payment” shall have the meaning given to such term in
Section 3.2(a).
 
“Notice of Substantial Completion” shall have the meaning given to such term in
Section 19.1(b).
 
“OEM” means the original manufacturer of any Equipment comprising a portion of
the Project.
 
“OEM Certified” means that the Equipment in question is certified by the
manufacturer thereof as new and clean, not in need of repair, carrying customary
manufacturer’s warranties and guarantees applicable to newly-manufactured
equipment of that type, and all reliability and design technical notices have
been implemented.
 
“Operations and Maintenance Manuals” shall have the meaning given to such term
in Section 15.6(a).
 
“Option” shall have the meaning given to such term in Section 3.1(a)(i).
 
“Party” and “Parties” shall have the meanings given to such terms in the
Preamble to the Contract.
 
“Payment Milestone” means a Milestone set forth in the Payment Schedule with
respect to which a payment is due to Contractor pursuant to the terms of this
Contract and the Payment Schedule.
 
“Payment Schedule” shall have the meaning given to such term in Section 3.1(a).
 
“Performance Guarantees” means (a) the BOP Load Guarantee and (b) the Minimum
Performance Guarantees that are required to be demonstrated during the
Performance Tests as a condition to Substantial Completion, all as set forth in
Appendix F to the Contract.
 
“Performance Tests” shall have the meaning given to such term in Section
17.1(a).
 
“Permitted Lien” shall have the meaning given to such term in Section 7.18(b).
 
“Person” means any natural person, corporation, general or limited partnership,
limited liability company, firm, joint venture, estate, association, trust,
government, Governmental Authority or any other entity, whether acting in an
individual, fiduciary or other capacity.
 
 
9

--------------------------------------------------------------------------------

 

“Preliminary Performance Test Report” shall have the meaning given to such term
in Section 17.6(a).
 
“Progress Report” shall have the meaning given to such term in Section 10.6(a).
 
“Project Documents” means, once executed and delivered, (i) the Contract, (ii)
any Project Labor Agreement entered into by Contractor; (iii) any contract
between Contractor and any Subcontractor (and all agreements and documents
referenced therein) for the performance of the Work, wherein the cumulative
amount to be paid to such Subcontractor exceeds one million Dollars
($1,000,000.00); and (iv) any other contract, agreement, letter of intent,
understanding, or instrument related to the ownership, design, construction,
testing, maintenance, repair, operation, financing or use of the Project or the
Work entered into by Contractor and any other Person, wherein the cumulative
amount to be paid to such Person exceeds one million Dollars ($1,000,000.00).
 
“Project Engineer” means a duly licensed and qualified individual employed or
otherwise retained by Contractor to manage and be responsible for the
engineering aspects of the Work and the Project under the Contract.
 
“Project Labor Agreement” means any project labor or similar agreement entered
into by and between Contractor and any union(s) and/or merit-shop entities for
the performance of any aspect of the Work.
 
“Project Manager” means a qualified individual employed or otherwise retained by
Contractor to manage and be responsible for the overall management of the Work
and the Project under the Contract.
 
“Project Party” means each of the Contractor, any Key Subcontractor and the
Guarantor.
 
“Project Problem” shall have the meaning given to such term in Section
10.6(b)(iii).
 
“Project Schedule” means the schedule for performance and completion of the Work
as set forth in Appendix J to the Contract and any modification thereof made
pursuant to the Contract.
 
“Project Taxes” shall have the meaning given to such term in Section 3.6.
 
“Prudent Industry Practice” means any of the practices, methods or acts engaged
in or approved by a significant portion of the electrical utility industry in
the United State for gas-fired -combined cycle electric generation facilities
that, in the exercise of reasonable judgment in light of the facts known at the
time the decision was made, would have been expected to accomplish the desired
result in a cost-efficient manner consistent with good business practices and
reliability criteria, safety considerations and expediency. Prudent Industry
Practice is not intended to be limited to the optimum practice, method or act to
the exclusion of all others but, rather, to be acceptable industry practices,
methods or acts for gas-fired combined cycle electric generating facilities in
the United States.
 
 
10

--------------------------------------------------------------------------------

 

“Punch List Letter of Credit” shall have the meaning given to such term in
Section 6.1(c) and shall be issued by a United States or Canada banking
institution or foreign banking institution with a U.S. branch that is rated at
least A3 by Moody’s Investors Service or A- by Standard & Poor’s Rating
Services, in the form attached to the Contract as Exhibit K.
 
“Regulated Materials” means any substance, material, or waste which is now or
hereafter becomes listed, defined, or regulated in any manner by any United
States federal, state or local law and includes any oil, petroleum, petroleum
products and polychlorinated biphenyls.
 
“Reliability Guarantee” shall have the meaning set forth in Appendix F to the
Contract.
 
“Release” includes any release, deposit, discharge, emission, leaking, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing or other movement of Regulated Materials, other than their transport,
storage, treatment, usage and/or disposal in accordance with Applicable Law.
 
“Remediation” means any response, remedial, removal, or corrective action, any
activity to cleanup, detoxify, decontaminate, contain or otherwise remediate any
Regulated Material, any actions to prevent, cure or mitigate any Release of any
Regulated Material, any action to comply with any Environmental Laws or with any
permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Regulated Material.
 
“Repeated or Chronic Failure” means a substantially similar failure occurring
two (2) or more times during the Warranty Period.
 
“Request for Final Completion” shall have the meaning given to such term in
Section 19.6(a).
 
“Request for Substantial Completion” shall have the meaning given to such term
in Section 19.1(a).
 
“Required Change” means a Change that is required as a result of a change in
Applicable Law, suspension of Work by Company, non-performance by Company
(including the non-performance of the Company-Procured Equipment to the extent
such non-performance is attributable to Company, the supplier under the
applicable Company-Procured Equipment Purchase Agreement, or a force majeure
event under the applicable Company-Procured Equipment Purchase Agreement), Force
Majeure, failure of Company to issue the Full Notice to Proceed by March 1, 2011
as required under Section 2.1(a), or any other change identified in the Contract
as a Required Change.
 
“Retainage Letter of Credit” shall have the meaning given to such term in
Section 6.1(b) and shall be issued by a United States or Canada banking
institution or foreign banking institution with a U.S. branch that is rated at
least A3 by Moody’s Investors Service or A- by Standard & Poor’s Rating
Services, in the form attached to the Contract as Exhibit K.
 
“RFP” shall have the meaning given to such term in the Recitals of the Contract.
 
“Secured Obligations” shall have the meaning given to such term in Section
6.1(d).
 
 
11

--------------------------------------------------------------------------------

 

“Security Documents” means those documents securing Contractor’s performance of
its obligations under the Contract, including (a) the Guaranty, (b) the
Retainage Letter of Credit, and (c) the Punch List Letter of Credit.  For the
avoidance of doubt, the Retainage Letter of Credit may be converted into the
Punch List Letter of Credit per Sections 6.1(b)-(c).
 
“Site” means the premises on which the Project is to be located in Anchorage,
Alaska, owned by the Company immediately adjacent to Company’s International
Station generation facility located at 5601 Electron Drive, Anchorage, Alaska,
together with all easements appurtenant thereto or required for the operation of
the Project.
 
“Southcentral Power Project” or “Plant” or “Project”  means that certain
combined cycle power plant of approximately 200 MW to be located on the Site.
 
“Southcentral Power Project Participants” means Company and ML&P.
 
“Specifications” means the Statement of Work, the Execution Plan and any other
specifications contained in other Appendices to the Contract and any
modifications thereof made pursuant to the terms thereof.
 
“Startup Manager” means a duly licensed and qualified individual employed or
otherwise retained by Contractor to manage and be responsible for the startup
aspects of the Work and the Project under the Contract.
 
“Statement of Work” shall have the meaning given to such term in the Recitals.
 
“Subcontractor” means any Person, other than Contractor, retained by Contractor
to perform a part of a Contractor’s obligations under the Contract, including
any subcontractor or Equipment or Material supplier.
 
“Substantial Completion” means the satisfaction of all Substantial Completion
Criteria, manifested by Company’s issuance of the Notice of Substantial
Completion, and shall be deemed to have occurred on the Substantial Completion
Date.
 
“Substantial Completion Criteria” shall have the meaning set forth in Appendix F
to the Contract.
 
“Substantial Completion Date” shall have the meaning given to such term in
Section 19.1(b).
 
“Termination by Company” shall have the meaning given to such term in Section
29.1(a).
 
“Termination by Contractor” shall have the meaning given to such term in Section
29.2(a).
 
“Training” shall have the meaning given to such term in Section 7.9.


“Unidentified Project Problem” shall have the meaning given to such term in
Section 10.6(c).

 
12

--------------------------------------------------------------------------------

 

“Unscheduled Shutdown” shall have the meaning given to such term in Section
7.7(h).


“Voluntary Termination” shall have the meaning given to such term in Section
29.1(b).


“Warranty” shall have the meaning given to such term in Section 22.2(a)(ii).


“Warranty Period” means the period beginning on the Substantial Completion Date
and ending twelve (12) months thereafter and as the same may be extended as set
forth in Section 22.5 as the result of any repair, replacement, rework or
re-performance pursuant to Contractor’s Warranty obligations, or shut down of
the Project or Site caused by a defect or failure covered by the Warranty.


“Work” shall have the meaning given to such term in the Recitals of the
Contract.

 
13

--------------------------------------------------------------------------------

 
 
200 MW COMBINED CYCLE PROJECT
 
ANCHORAGE, ALASKA
 
 
SOUTHCENTRAL POWER PROJECT
 
 
Engineering, Procurement & Construction (EPC) Contract
 
APPENDIX B – GOVERNMENTAL APPROVALS
 
 
 

--------------------------------------------------------------------------------

 

APPENDIX B GOVERNMENTAL APPROVALS
 
Permit/Approval
Responsible Agency
Comments
Responsible
Federal
     
1. Notice of Construction of Alteration
Federal Aviation Administration
Required to indicate that the stacks do not pose a threat to air navigation. No
airport in the vicinity and the proposed stacks are lower than the height that
requires notification or stack lighting.
Company
2. Clean Water Act Section 404 Permit
US Army Corps of Engineers
Nationwide general permit issued for construction. Includes provision for
mitigation of wetlands impacted during construction.
Company
3. Hazardous Waste Identification Number
USEPA
Required if the Project is to use manage and dispose material categorized as
hazardous waste.
Company
4. Spill Prevention Control and Countermeasure Plan
USEPA
May be required as per 40 CFR 112, Oil Pollution Prevention Regulations if the
Project stores more than 660 gallons of oil in any one container or a total of
1320 gallons at the site.
Contractor
State
     
5. Operating Air Permit
FDEP
Required for an air emission source. Sets forth air emission limits monitoring,
and reporting requirements for the air emission source.
Company
6. Clean Air Act Title V Operating Permit
FDEP
Required to file complete application within 12 months after initial startup.
Company
7. Clean Air Act Title IV Acid Rain Permit
FDEP
Application must be filed 24 months prior to the start of operation. Required
for compliance with SO2 allowance requirements.
Company
8. National Pollutant Discharge Elimination System Permit (NPDES)
FEDP
May be required for the discharge of industrial wastewater to waters of the
state; establishes effluent limitations, monitoring and reporting requirements.
Company
9. Water Resource Permit
FDEP
Water usage.
Company
10. Storm Water Pollution Prevention Plan (SWPPP)
ADEC/MOA
Required for Stormwater management during construction activities.
Contractor
11 Notice of Intent (NOI) for National Pollutant Discharge Elimination System
(NPDES) Construction General Permit (CGP)
EPA/ADEC/MOA
Required to secure SWPPP
Contractor
Local
     
12.Building Permits
MOA
 
Contractor
ALL ITEMS IN THIS APPENDIX B WHERE THE THE RESPONSIBLE ENTITY IS IDENTIFIED AS
COMPANY SHALL BE COMPANY GOVERNMENTAL APPROVALS AS SUCH TERM IS DEFINED IN THE
CONTRACT.  


 
 

--------------------------------------------------------------------------------

 

200 MW COMBINED CYCLE PROJECT
 
ANCHORAGE, ALASKA
 
 
SOUTHCENTRAL POWER PROJECT
 


Engineering, Procurement, & Construction
(EPC) CONTRACT




APPENDIX C
APPROVED/PREFERRED SUBCONTRACTORS LIST

 
 

--------------------------------------------------------------------------------

 


Category
Company Name
Description of Work
B190 Engineered Buildings
ATCO Structures & Logistics
Noise consulting & design supply & install of acoustical buildings enclosures
silencers barriers
B190 Engineered Buildings
BLAINE CONSTRUCTION CORP
BUILDINGS FOR POWER PROJECTS 27,000 MW CONSTRUCTED IN THE LAST 7 YRS
B190 Engineered Buildings
Delta Leasing LLC
Modular Office Complexes, modular living facilities, equipment and fleet leasing
B190 Engineered Buildings
UIC Construction LLC
General Contractor, Pre-Engineered Metal Bldgs & Insulated metal panels
Civil
Alaska Mechanical, Inc
Commercial and Industrial Mechanical Construction
Civil
Bigelow Concrete
concrete
Civil
Catseye Excavating
Civil subgrade site development
Civil
glacier masonry & excavation
excavation, foundations, concrete, blockwork, slabs
Civil
GMC Contracting, Inc.
civil construction (site work, underground utilities)
Civil
Graff Contracting
All aspects of concrete construction
Civil
Granite Construction Company
Civil Contractor-Site Work, Roads, Underground Utilities, Structures, Grading &
Paving
Civil
KEE Construction LLC
Civil Construction..Roads, Underground, etc
Civil
L&N Ventures
Civil-road construction, Excavation, Hauling
Civil
Pacific Pile & Marine
Pile Driving Dredging Shoring Cofferdam Sheet Pile Sub Transmission Lines Diving
Marine Logistics
Civil
PCL Construction Services, Inc.
Construction / Concrete /
Civil
Renegade Equipment LLC
civil site work, water, sewer, storm drains
Civil
Sampson Steel Company Inc
Structural steel fabrication and erection
Civil
Steppers Construction Inc.
General Contractor, civil, commercial construction, Pre-Engineered Buildings,
Towers, wtr/swr, +++
Civil
STG, Inc.
piling foundations, renewable energy, tower construction, bulk fuel systems
Civil
West Construction Company, Inc.
Pile driving, structures, heavy construction
Construction Management
True North Management/UOSS
Construction Management, Quality Management, Fabrication Oversight, Procurement,
Logistical Support,
E070 DC Battery System
Precision Power Div/ Peak Oilfield Service Co
Service and sales in power generation including power modules, batteries and DC
power systems.
Electrical
Alcan Electrical & Engineering Inc
Full Electrical and Design Build Services, Inside, Outside, Data & Com,
Security, UPS Systems, 508
Electrical
Electric Power Systems
Mechanical and Electrical Inspection and Commissioning and Electrical Design
Electrical
Redi Electric
Redi Electric, Inc., is a full service electrical general contractor in the
State of Alaska providing
Electrical
Redi Electric, Inc.
Electrical / Communications Contractors
Equipment Supplier
ABB c/o Huntley & Associates LLC
ABB / Alaska Representative
Equipment Supplier
ABB Inc.
Control Systems and Instrumentation
Equipment Supplier
AK Supply
FRP products, railing, windows, doors. Engineered valves and lubes. Corrosion
products


 
 

--------------------------------------------------------------------------------

 


Category
Company Name
Description of Work
Equipment Supplier
Alaska Pump & Supply Inc.
Municipal and Industrial pump, seals, and control panels.
Equipment Supplier
Bering Straits Development Company
Commercial and industrial electrical installations, generators, switch gear,
renewable energy systems
Equipment Supplier
CB Engineering Pacific, Inc.
Manufacturer’s Representative for Instrumentation, Automation & Control
Equipment
Equipment Supplier
Engineered Equipment CO
Local Sales Rep, Our Line Card includes: Masoneilan, Raychem, Foxboro, Parker,
Powell, Amitek SCI
Equipment Supplier
GE Energy
Gas Turbine, Motors, Transformers, Switchgear, associated services
     
Equipment Supplier
Honeywell Process Solutions
Automation, Security, Safety and Field Instrumentation for the Power Industry
Equipment Supplier
Marsh Creek Energy Systems
AC / DC Power Generation Supplier & Subcontractor.  Man. Rep. for Energy,
Eaton-Powerware, MTU
Equipment Supplier
Pacific Power Generation
Distributor and supplier for Kohler Power Systems, Generator, ATS's, Switchgear
and service.
Equipment Supplier
Pacific Power Products
PPP is the local sales & service for Detroit diesels for industrial, marine, &
generator use
Equipment Supplier
Rosemount
Industrial Instrumentation
Equipment Supplier
Rotork Controls Inc.
Electric, Pneumatic actuators for valve automation
Equipment Supplier
Siemens Water Technologies
Water Treatment
Equipment Supplier
Victaulic
Piping Solutions for the Power Market.  Cooling Lines, Compressed Air, Tower
Connections
Equipment Supplier
WESCO Distribution, Inc.
Electrical distribution
Fencing
AAA Fence, Inc.
Fence and Gate Installation
Fencing
McKinley Fence Company
Fence and Guardrail
Foundation
Alaska Mechanical, Inc
process piping, electrical, mining, mechanical and equipment installations
General
Cornerstone General Contractor
General/Vertical Construction
General
D & L Construction Co., Inc.
Clearing/grubbing, street & road construction, bridges, drilling & blasting,
site development
General
Denali General Contractors, Inc.
Sitework, Concrete, Structural Steel, Carpentry, Buildings Construction
General
Eklutna Services, LLC
General Contractor
General
Janssen Contracting, Inc
General Contractor, Masonry Block, Concrete, Tile, Carpenter Walls and finishes,
General
Jenson & Sons Construction, Inc
General Contracting, Counter Tops, Cabinets, Special Casework, Solid Surface
General
Neeser Construction, Inc.
Large commercial general contracting specializing in design/build
General
Price Gregory International
EPC heavy Mechanical/Electrical contractor specializing in pipeline, electrical
power and process
General
UNIT COMPANY
Alaskan General Contractor experienced in design build construction.


 
 

--------------------------------------------------------------------------------

 


Category
Company Name
Description of Work
Local Engineering
Ability Surveys
Land Surveying & Easement Procurement
Local Engineering
Allied GIS, Inc.
Mapping, GIS, Data Conversion, VUEWorks
Local Engineering
Bratslavsky Consulting Engineers, Inc.
env. plan. & compliance; design and plan.; prof. eng.& architect. svcs.; QA/QC;
CM, Inspect.
Local Engineering
CEI
Environmental and civil
Local Engineering
Engage LLC
Engineering, Project Management and technical services
Local Engineering
Environmental Management, Inc
Environmental Consulting & Training
Local Engineering
Great Northern Engineering, LLC.
Structural, mechanical, electrical and civil engineering
Local Engineering
HDR Alaska
Civil and structural engineering, planning, environmental services
Local Engineering
HMH Consulting, LLC
Air Quality Permitting, Monitoring, Compliance
Local Engineering
Langdon Engineers
Civil, Structural, Mechanical engineering, Project management, Cad, Asbuilts,
Special Inspection
Local Engineering
Lounsbury & Associates, Inc.
Civil Engineering and Surveying
Local Engineering
Meridian Management, Inc.
project management, construction management, QA/QC field inspection
Local Engineering
Mullikin Surveys
Land Surveying
Local Engineering
MWH
water and wastewater infrastructure design
Local Engineering
PDC Harris Group LLC
engineering: power gen, buildings, HVAC
Local Engineering
R2 Resource Consultants, Inc.
Fisheries biology; aquatic, wetland, and riparian ecology and restoration;
watershed analysis.
Material Supplier
Aggpro
Aggregate products, concrete
Material Supplier
Alaska Steel Co
Reinforcing steel estimating, detailing, supply and fabrication.
Material Supplier
Anchorage Sand & Gravel
Construction material supplier including concrete, aggregates, rebar, precast,
building materials
Material Supplier
CARBERRY ASSOCIATES
MATERIAL SUPPLIER
Material Supplier
Ferguson Industrial Plastics
Wholesale distributor of High Density Polyethylene pipe and fittings
Material Supplier
Granite Construction Company-Materials
Supplier of Construction Aggregtes, Recycled Asphalt Base,Pit Run Gravel, and
Warm & Hot Mix Asphalt
Material Supplier
Hyundai Steel USA, Inc.
Structural Steel
Material Supplier
Paramount Supply Company
Industrial pipe, valve, fitting supplier.  Conval rep.
Material Supplier
Polar Supply Co.
Supply CSI 2, 3, and 7; geotextile, SWPPP, concrete construction firestopping
etc
Material Supplier
Potelcom Supply Inc
Distributor
Mechanical
Alaska Mechanical, Inc
process piping, electrical, mining, mechanical and equipment installations
Mechanical
Alaskan Insulation Specialties
Provide mechanical insulation & firestopping systems, installation, fabrication
& distribution
Mechanical
Carl Bingham Welding
I perform all welding processes and procedures with an emphasis on on-site
production.  I also do of
Mechanical
Dowland-Bach Corp
Industrial control panel fabrication, stainless steel tubing, pipe, fitting
supplier,
Mechanical
General Mechanical, Inc
HVAC; Lagging; Metal Fabrication


 
 

--------------------------------------------------------------------------------

 


Category
Company Name
Description of Work
Mechanical
Jaffa Construction Inc.
Equipment installation, heavy rigging, ASME Code assembly
Mechanical
JD Steel CO., Inc
Reinforcing Steel Supply and Install, Misc. Structural Steel Supply and Install,
Concrete Accessory
Mechanical
Rockford Corporation
Fuel Systems, Field Erected Tanks, Process Piping, Industrial Mechanical work
Mechanical
Rotating Services, LLC
Rotating Equipment Company, National Steel Erection, Inc., and Titan Fabricators
Inc., provides mech
Mechanical
Superior Plumbing & Heating
Plumbing, Heating, Ventilation, Commercial, Industrial, Institutional, Sheet
metal Fabrication
P410 Circulating Water Pumps
Alaska Roteq Corporation
Pump supply and repair- Flowserve/ Paco/ ABS
P470 Boiler Feed Pumps
Alaska Roteq Corporation
Pump supply and repair- Flowserve/ Paco/ ABS
Security
Guardian Security Systems, Inc.
Full line of security services: uniformed sec. officers, alarm systems install,
monitoring, 24/7 Dis
Specialty
Ace Water Wells
Well drilling, geothermal and pump services
Specialty
Anchorage Lath & Plastering
Int & Ext Plaster systems: Dryvit, Senergy, others EIFS Systems, Plastering,
Stucco
Specialty
Anixter
Alaska Territory Manager for distribution, Cable, communications and security
products.
Specialty
Construction Specialties of Alaska, LLC
Cookson, Modernfold, Kalwall, Raynor, Solatube, Bilco, Door Engineering,
Aluminum Composite Panels.
Specialty
Cosco Fire Protection, Inc
Fire Sprinker, Fire Alarm
Specialty
E/P Roofing Inc.
Roofing/Waterproofing
Specialty
Erosion Control of Alaska
Full Service Erosion Control using recycled and locally manufactured material.
Specialty
Glass, Sash & Door Supply, Inc
Wood and Steel Drs/Frs, Bldrs Hardware
Specialty
Global Offshore Divers
Any and all underwater tasks manned or unmanned
Specialty
GMG general, Inc.
Asphalt Paving
Specialty
Materials Integrity, Inc.
We provide construction  inspection and testing services including special
inspections, all NDT
Specialty
McFarland Cascade
Utility Poles, Crane Mats
Specialty
MINIMAX USA INC.
Fire Protection & Fire Alarm
Specialty
Omega-Morgan
Specialized rigging & Transportation
Startup
PCE Pacific, Inc.
FCO, Commissioning, Start-up, and ongoing support, Fisher, Rosemount,
MicroMotion, Emerson
Transportation
American Fast Freight
Freight Transportation Services, to/from and within Alaska
Transportation
Carlile Transportation
Transportation, Logistics, & Warehousing provider.
Transportation
Reeve Air Alaska, LLC
ANC based on-demand charter flights throughout south-central Alaska. Up to 5
passengers or freight.
Transportation
Totem Ocean Trailer Express, Inc.
transportation services
C160 Rotary Screw Fuel Gas Compressor
KOBELCO EDTI COMPRESSORS. INC
Gas Compressors
Pipe Rack
Haskell Corporation
General Contractor: refinery work, power plants, industrial processing plants,
structural steel
T040 Field Erected Tanks
CBI Services, Inc.
Welded plate steel above ground tanks, stacks and plate steel structures


 
 

--------------------------------------------------------------------------------

 


A023
Ammonia System
 
C460
Traveling Bridge Crane
E070
DC Battery System
 
Chemco
 
Century Cranes & Service
 
Custom Power, Inc.
 
Wahlco
 
Crane Masters
 
Alpine Power Systems
 
Chemithon
 
Dearborn Crane & Engineering
 
Yuasa, Inc.
 
Integrated Flow Solutions
 
Deshazo Crane
 
Enersys, Inc.
     
Detroit Hoist and Crane
 
C & D Technologies, Inc.
B190
Engineered Bldgs
 
Ederer
 
Alcad, Division
 
UIC
 
Kaverit Steel and Crane
 
Ametek (Solid State Controls)
 
Steppers Construction
 
Kone Cranes
     
Blaine Construction
 
Mid Atlantic Crane and Equipment
E160
Transformers – Lighting & Dist. - Dry-Type Pad Mount
 
Varco Pruden
 
Milwaukee Crane & Equipment
 
General Electric CO
 
Super Structures
 
Mazella Lifting Technologies
 
Siemens Energy & Automation, Inc.
 
Butler
 
Sievert Electric Service
 
Square D CO
 
Starr
 
Superior Crane
 
Howard Industries
 
Nucor
 
Total Crane Systems
 
Eaton Corp.
 
American Steel Structures
 
Zenar Corp.
     
ATCO
 
Zinter Handling
           
E180
Low Voltage MCC’s (480 V)
 
Module Office Complexes
E030
Bus Duct
 
Square D CO
 
Delta Leasing LLC
 
Unibus, Inc.
 
Allen-Bradley CO, Inc.
 
Alaska Modular Space Inc.
 
Schneider Electric
 
General Electric CO
 
ESS Support Services
 
Powercon Corp.
 
Siemens Energy & Automation, Inc.
 
All-Cover
 
Technibus
 
Schneider Electric
 
Williams Scotsman
     
Tesla Power
 
Atco
E290
Power Circuit Breakers
 
Eaton Corp. (Cutler Hammer)
 
Northgate Industries
 
ABB NZ
 
ABB
     
Siemens
 
Furnas
     
Mitsubishi
   
C160
Rotary Screw Fuel Gas Compressor
 
PACS Industries
E190
Medium Voltage Controller Gear
 
Kobelco
 
Lloyd Controls, Inc.
 
Eaton Corp. (Cutler Hammer)
     
Fuji Electric CO, Ltd.
 
ABB
C170
Air Compressors
 
Areva
 
LG Industrial
 
Ingersoll-Rand Co
 
General Electric Co
 
Powell Electrical Manufacturing CO
 
Sullair Corp.
     
Schneider Electric MGE
 
Atlas Copco.
E340
Medium Voltage Switchgear
 
General Electric CO
 
Gardner-Denver
 
ABB, Inc
 
Toshiba International Corp.
 
Kaeser Compressors, Inc.
 
Fortune Electric
 
Square D CO
 
Dresser-Rand Co
 
LG Industrial System USA, Inc.
     
Kobelco
 
Siemens Energy & Automation, Inc
E410
Auxiliary Transformers – Oil Filled
     
Tesla Power.
 
Delta Star, Inc.
C200
Air Cooled Condenser (ACC)
 
Allen Bradley
 
VA Tech Elin USA Corp.
 
Holtec
 
Eaton Corp. (Cutler Hammer)
 
Pauwels Transformers, Inc.
 
SPX
 
PACS Industries
 
ABB, Inc.
 
SPIG
 
Toshiba International Corp
 
Virginia Transformer Corp.
 
GEA
 
Schneider Electric
 
Cooper Industries
     
Siemens Energy & Automation, Inc.
 
Hitachi
C440
Monorail/Hoist
 
Line Power Manufacturing Corp.
 
Schneider Electric
 
Dwight Foote
 
Controlled Power Limited Partnership
 
Square D CO
 
Milwaukee Crane & Equipment
 
General Electric Co
 
General Electric CO
 
Ederer, Inc.
 
Lloyd Controls, Inc.
 
Howard Industries
 
Detroit Hoist & Crane Co
 
Square D Co
 
Hyundai Heavy Industries CO Ltd.
 
ACCO Chain & Lifting Prod.
 
Powell Electrical Manufacturing Co
 
Pennsylvania Transformer
 
American Crane & Equipment
 
Furnas
 
Tamini Transformers
 
Deshazo Crane
 
VA Tech Elin USA Corp.
 
Fortune Electric
 
Kaverit Steel and Crane
 
MVA Power
 
Siemens
 
Kone Cranes
     
Eaton
 
Mid-Atlantic Crane and Equipment
E360
Low Voltage Switchgear
 
Waukesha Electric
 
Philadelphia Tramrail
 
ABB, Inc.
     
Shupper-Brickle Equipment
 
Fortune Electric
     
Superior Crane
 
General Electric Company
E420
Transformer Generator (Step-Up/GSU)
 
Total Crane Systems
 
Point Eight Power
 
Cooper Industries
 
Zenar Corp.
 
Powell Electrical Manufacturing Company
 
Fortune Electric
 
Zinter Handling
 
Schneider Electric
 
Delta Star, Inc.
 
Mazella Lifting Technologies
 
Tesla Power
 
Pauwels
     
Controlled Power Limited Partnership
 
Hyundai Heavy Industries Co Ltd.
     
Siemens
 
Schneider Electric
         
Waukesha Electric Systems

 
 
 

--------------------------------------------------------------------------------

 



 
Hitachi Power Systems America
 
XKT Engineering, Inc.
 
Team Industries
 
Siemens Power T&D, Inc.
 
Holtec International
     
North American
 
FabsCo, Inc.
W070
Chemical Feed System
 
Babcock
 
Foster Wheeler Limited
 
Sentry Equipment Corp.
 
Crompton Greaves
 
ABB Lummus Heat Transfer
 
Neptune Chemical Pump Co
 
Pennsylvania Transformer Tech, Inc.
 
API Heat Transfer
 
Penn Process Technologies, Inc.
 
Tamini Trasformatori
 
ITT Fluid Technology Corp.
 
Aquatech International Corp.
 
Virginia Transformer Corp.
 
Alstom USA, Inc.
 
Alldos, Ltd
 
Alstom USA, Inc.
 
Hebeler Corp.
     
ABB, Inc.
 
Manning & Lewis Engineering Co
W080
Condensate Polishing System
 
Magnetek Electric, Inc.
     
Christ (NEW TO US)
 
GE Energy
I120
Continuous Emissions Monitoring System
 
Indeck Power Equipment Co
 
VA Tech Elin USA Corp
 
Altech Environment
 
Ecodyne Limited
 
Mitsubishi Electric Power Products
 
Custom Instrumentation  Services
 
Ionics Inc.
 
Areva T&D
 
Horiba
 
Veolia Water Systems
 
Hyosung America
 
Teledyne Monitor Labs, Inc.
 
Anderson Water Equipment
 
HICO
 
KVB Enertec, Inc. (GE)
 
Liquipure Systems Limited
 
TRAFO
 
Clyde Bergemann, EEC
 
Hydropure
 
JSHP Transformer
 
Forney Corp.
 
Eco-Tec Inc.
 
Wilson Transformer
 
Rosemount Analytical
 
Aquatech International Corp.
     
Cemtek
 
US Filter
E450
UPS System
     
Great Lakes
 
Toshiba Intl. Corp
I280
Water & Steam Sample Panel
 
GE Water & Power.
 
Alpine Power Systems
 
Waters Equipment Co
 
Ecolochem, Inc.
 
Custom Power, Inc.
 
Sentry Equipment Corp.
 
Anderson Waters Systems Ltd.
 
Cyberex, Inc.
 
HOH Equipment Co
 
Pall Canada Ltd.
 
Siemens Energy & Automation, Inc.
     
Metcon Sales & Eng.
 
American Power Conversion
I340
Control Valves
     
Ametek Solidstate Controls, Inc.
 
Metso Automation
W200
Oil/Water Separator
 
Philtek Power Corp. (cannot find this product)
 
Flowserve Valtek
 
AFL Industries, Inc.
 
Best Power
 
Fisher
 
Absolute Filtration
 
Liebert (Emerson)
 
Copes-Vulcan (SPX Flow Control)
 
World Water Systems, Inc.
 
Danaher
 
Masoneilan (Dresser)
 
Great Lakes
     
Leslie
 
Engineered Equipment Products, Inc.
E540
Cable Tray
     
Loveless Manufacturing Division
 
Square D Co
P410
Circulating Water Pumps
 
American Engineering Services, Inc.
 
P-W Industries, Inc.
 
PACO Pumps, Inc.
 
Highland Tank & Manufacturing Co
 
MP Husky Corp.
 
Sulzer
     
Cooper B-Line Systems, Inc.
 
ITT Industries (Goulds)
 
Fencing
     
Ruhrpumpen
 
AAA Fence Inc.
G020
Diesel Generator
 
Flowserve Corp.
 
McKinley Fence Co.
 
Cummins
 
Peerless
     
Pacific Power Products
 
Weir Specialty Pumps
 
Pipe Rack
H005
Air Cooled Heat Exchangers
 
Weir Floway
 
ASRC
 
Exchanger Industries
 
Ebara Corp.
 
Haskell
 
GEA Rainey
 
Fairbanks Morse
 
PCL
 
Tek-Fins, Inc.
 
Mitsubishi
         
David Brown Union
 
Civil Subcontractors
H060
Heat Exchangers – Plate & Frame/Shell & Tube
 
Torishima Pump
 
Steppers Construction
 
Alfa Laval Separation, Inc
     
Granite Construction Company
 
D.B. Western
P470
Boiler Feed Pumps
 
Alaska Mechanical
 
Sondex, Inc..
 
Flowserve Corp.
 
PCL
 
Thermal Eng Intl Corp.
 
KSB
 
Blaine Construction
 
Brown Fintube Co
 
David Brown Union Pumps CO
     
Struthers Industries, Inc.
 
Sulzer
 
Foundation Contractors
 
Yuba Heat Transfer Division
 
Rhurpumpen
 
Alaska Mechanical
 
Hydro Dyne, Inc.
 
Goulds Pumps, Inc.
 
Steppers Construction
 
Ward Tank & Heat Exchanger Corp.
 
Ebara
 
Nesser
 
Graham Corp., Inc.
 
Torishima
 
Swalling
 
Tranter, Inc.
     
PCL
 
Koch Engineering Co Ltd.
T040
Field Erected Tanks
 
Blaine Construction
 
Sentry Equipment Corp.
 
Titan
     
Polaris Thermal Corp.
 
Matrix
         
CBI
 
Concrete & Aggregates
     
Pittsburgh Tower & Tank
 
Anchorage Sand & Gravel
     
American Tank & Vessel
 
Granite Construction
     
Columbian Tech Tank
         
Superior Tank
   


 
 

--------------------------------------------------------------------------------

 
 
200 MW COMBINED CYCLE PROJECT
 
ANCHORAGE, ALASKA
 
 
SOUTHCENTRAL POWER PROJECT
 
 
ENGINEERING, PROCUREMENT, & CONSTRUCTION (EPC) CONTRACT
 
APPENDIX D
PAYMENT SCHEDULE

 
 

--------------------------------------------------------------------------------

 
 
Southcentral Power Project
 
Payment Schedule

MILESTONE NUMBER
MILESTONE DESCRIPTION
MILESTONE PAYMENT AMOUNT
     
1*
Advance Payment
XXXXXXXXXX
2
Begin Site Preparation Clear & Grub
XXXXXXXXXX
3*
Begin Mass Excavation
XXXXXXXXXX
4
Award GSU's
XXXXXXXXXX
5
Complete Lay Down Area Preparation
XXXXXXXXXX
6
Award Boiler Feedwater Pumps
XXXXXXXXXX
7
Issue General Arrangments
XXXXXXXXXX
8
Mass Excavation for removal of unsuitable materials complete
XXXXXXXXXX
9
Award Air Cooled Condenser
XXXXXXXXXX
10
Award Fin Fan Cooler
XXXXXXXXXX
11*
Replacement fof Unsuitable Materials Complete
XXXXXXXXXX
12
Award Main Building
XXXXXXXXXX
13
Award DCS
XXXXXXXXXX
14
Award Pipe Rack
XXXXXXXXXX
15
Award Water Treatment
XXXXXXXXXX
16
Award Gas Compressor
XXXXXXXXXX
17
Under Ground Piping Engineering Substantial Complete
XXXXXXXXXX
18*
Construction & Building Permit Obtained
XXXXXXXXXX
19*
Site Mobilization FNTP (Foundation Contractor On Site)
XXXXXXXXXX
20
Under Ground Electrical  Engineering Substantial Complete
XXXXXXXXXX
21
Mechanical Engineering Substantial Complete
XXXXXXXXXX
22
Foundation Engineering Substantial Complete
XXXXXXXXXX
23*
CTG#1 Foundation installed (First CTG Foundation Poured)
XXXXXXXXXX
24
Pipe Rack Delivered on Site
XXXXXXXXXX
25
Electrical Room Foundation Installed
XXXXXXXXXX
26
OTSG#1 Foundation Installed
XXXXXXXXXX
27
CTG#2 Foundation installed
XXXXXXXXXX
28
First Steel Delivered to Site
XXXXXXXXXX
29
Foundation OTSG #2 Installed
XXXXXXXXXX
30
Pipe Rack Foundation Installed
XXXXXXXXXX
31
CTG #3 Foundation Installed
XXXXXXXXXX

 
 
 

--------------------------------------------------------------------------------

 
 
Southcentral Power Project
 
Payment Schedule
 
MILESTONE NUMBER
MILESTONE DESCRIPTION
 
     
32
CTG #1 Set & Aligned
XXXXXXXXXX
33*
Foundation OTSG #3 Installed (Last OTSG Foundation Poured)
XXXXXXXXXX
34
Under Ground Utilities Installed
XXXXXXXXXX
35
CTG #2 Set & Aligned
XXXXXXXXXX
36
GSU Transformer Foundations Installed
XXXXXXXXXX
37
Air Cooled Condenser Foundation Installed
XXXXXXXXXX
38*
Control Room of Main Building Installed
XXXXXXXXXX
39
Boiler Feed Water Pumps Delivered
XXXXXXXXXX
40
Fin Fan Foundations Installed
XXXXXXXXXX
41
Pipe Rack Installed
XXXXXXXXXX
42*
CTG #1 Filter House Installed
XXXXXXXXXX
43
CTG #2 Filter House Installed
XXXXXXXXXX
44
Water Treatment Area Foundations Installed
XXXXXXXXXX
45
Boiler Feed Water Pumps Installed
XXXXXXXXXX
46
Fin Fan Cooler Installed
XXXXXXXXXX
47
CTG #3 Filter House Installed
XXXXXXXXXX
48
DCS Delivered
XXXXXXXXXX
49
Water Treatment Equipment Installed
XXXXXXXXXX
50
Gas Compressor Installed
XXXXXXXXXX
51*
STG Foundation Installed (STG Foundation Poured)
XXXXXXXXXX
52
GSU Transformers Installed
XXXXXXXXXX
53
DCS Installed
XXXXXXXXXX
54*
Building Roof Installed
XXXXXXXXXX
55
Demin Water Storage Tank Installed
XXXXXXXXXX
56
Air Cooled Condenser Installed
XXXXXXXXXX
57
OTSG #1 Installed
XXXXXXXXXX
58*
STG Installed
XXXXXXXXXX
59
OTSG #2 Installed
XXXXXXXXXX
60*
GSU Transformer Energized
XXXXXXXXXX
61
OTSG #3 Installed
XXXXXXXXXX
62
Air Cooled Condeser Commissioned
XXXXXXXXXX

 
 
 

--------------------------------------------------------------------------------

 
 
Southcentral Power Project
 
Payment Schedule
 
MILESTONE NUMBER
MILESTONE DESCRIPTION
 
     
63
Fin Fan Cooler Commissioned
XXXXXXXXXX
64
Check Out & Commission OTSG #1
XXXXXXXXXX
65*
Initial Fire & Sync Combustion Turbine #1 (First CTG)
XXXXXXXXXX
66
Commission STG
XXXXXXXXXX
67
Check Out & Commission OTSG #2
XXXXXXXXXX
68
Initial Fire & Sync Combustion Turbine #2
XXXXXXXXXX
69
Check Out & Commission OTSG #3
XXXXXXXXXX
70
Initial Fire & Sync Combustion Turbine #3
XXXXXXXXXX
71
Steam Blow & Pipe Restoration Complete
XXXXXXXXXX
72*
STG Initial Roll, Sync & Load
XXXXXXXXXX
73
Steam Quality Tuning
XXXXXXXXXX
74
Plant fine tuning complete
XXXXXXXXXX
75
Substantial Completion
XXXXXXXXXX
             
TOTAL
XXXXXXXXXX
Items marked with an * constitute Critical Milestones per the Contract


 
 

--------------------------------------------------------------------------------

 
 
200 MW COMBINED CYCLE PROJECT
 
ANCHORAGE, ALASKA
 
 
SOUTHCENTRAL POWER PROJECT
 
 
ENGINEERING, PROCUREMENT, & CONSTRUCTION (EPC) CONTRACT
 
APPENDIX E - Options

 
 

--------------------------------------------------------------------------------

 


Option
Description
Addition to Contract Price
Deadline for Exercise
Warehouse/Maintenance Building (Building SB)
100’ x 235’ building described in section 6.3 of Appendix G to Contract
$4,640,000.00
Sixty (60) days after Effective Date

 
 
 

--------------------------------------------------------------------------------

 

200 MW COMBINED CYCLE PROJECT


ANCHORAGE, ALASKA


SOUTHCENTRAL POWER PROJECT


ENGINEERING, PROCUREMENT, & CONSTRUCTION (EPC) CONTRACT


APPENDIX F - Substantial Completion, Final Completion, Performance Guarantees
and Performance Tests

 
 

--------------------------------------------------------------------------------

 

APPENDIX F


SUBSTANTIAL COMPLETION, FINAL COMPLETION, PERFORMANCE GUARANTEES AND PERFORMANCE
TESTS


Capitalized terms used herein and not otherwise defined herein are used herein
with the meanings ascribed thereto in the Contract.  The Parties agree that the
terms “capacity” and “power” are utilized interchangeably in this Appendix F and
that such terms are synonymous as used herein.
 
Section 1
Substantial Completion Criteria



Section 2
Final Completion Criteria



Section 3
Performance Guarantees



Section 4
Performance Tests


 
 

--------------------------------------------------------------------------------

 
 
SECTION 1
SUBSTANTIAL COMPLETION CRITERIA


Substantial Completion will be deemed to have been achieved when all of the
following Substantial Completion Criteria have been satisfied:


 
1.
Startup, commissioning, and the Performance Tests (as detailed in Section 4 of
this Appendix F) have been completed in accordance with the Contract.



 
2.
The Plant (i) is complete such that Company can commence operation of a
fully-tested, integrated and operational Plant. (ii) has been fully designed,
constructed and equipped in accordance with the Contract (except as provided in
the Final Punch List).



 
3.
All Equipment and systems are operational in an integrated fashion in accordance
with the Contract, including its Appendices and Exhibits.



 
4.
Contractor has provided Company with the Guaranty and the Punch List Letter of
Credit in accordance with Section 6.1 of the Contract.



 
5.
Contractor shall have paid or Company shall offset from the payment due on
Substantial Completion the amount of any undisputed Late Substantial Completion
LDs.



 
6.
All Governmental Approvals have been obtained in accordance with Section 7.5 of
the Contract, with Company properly included as the permittee, co-permittee or
authorized party with respect to each.



 
7.
Training has been provided to Company’s personnel in accordance with Section 7.9
of the Contract.



 
8.
All intellectual property rights and computer program licenses that are
necessary for Company’s ownership and operation of the Project have been
obtained in accordance with Section 7.11 of the Contract.



 
9.
Contractor shall has cleaned up the Site in accordance with Section 9.7 of the
Contract.



 
10.
Contractor has supplied Company with Operations and Maintenance Manuals and
As-Built Drawings in accordance with Section 15.6 of the Contract.



 
11.
Contractor has demonstrated that the Minimum Performance Guarantees have been
met, in accordance with Section 17.2(a) of the Contract and defined in Section 3
of this Appendix F.



 
12.
All Defects that adversely affect the safe and reliable operation of the Plant
have been fully remediated, in accordance with Article 18 of the Contract.



 
13.
The Parties have agreed on a Final Punch List (including the value of items on
such Final Punch List), in accordance with Section 19.2(b) of the Contract.


 
 

--------------------------------------------------------------------------------

 

 
14.
Contractor and Subcontractors have transferred title to all Work supplied and
performed to the Company, free and clear of all Liens, in accordance with
Section 19.3.



 
15.
Contractor has, as applicable, assigned or delivered to Company any
Subcontractor’s warranties, in accordance with Section 22.6 of the Contract.



SECTION 2
FINAL COMPLETION CRITERIA


Final Completion will be deemed to have achieved when all of the following Final
Completion Criteria have been satisfied:


 
1.
Company has issued the Notice of Substantial Completion in accordance with
Section 19.1(b) of the Contract.



 
2.
All of the items on the Final Punch List have been completed, in accordance with
Section 19.2(b) of the Contract.



 
3.
Contractor has either met the BOP Load Guarantee or paid Company the BOP Load
Guarantee LDs on or before the expiration of the BOP Load Guarantee LD Cure
Period.



 
4.
Contractor has removed its Equipment, Materials and other items from the Site in
accordance with Section 19.5 of the Contract.



 
5.
Any Warranty problems are being diligently cured by Contractor and/or its
Subcontractors as contemplated by Section 22.4 of the Contract.



 
6.
All Work shall have been completed in compliance with all Applicable Laws
and  the terms and conditions of the Contract.



 
7.
Contractor has supplied Company with Operations and Maintenance Manuals and
As-Built Drawings in accordance with Section 15.6 of the Contract.


 
 

--------------------------------------------------------------------------------

 

SECTION 3
PERFORMANCE GUARANTEES


3.1
General



All Performance Guarantees are based on the following conditions.   Actual test
values will be corrected back to these conditions using vendor curves, ASME
Performance Test Code (“PTC”) correction procedures (or as may be agreed to in
the test protocol) and computer models to determine if the guarantees are met.


Ambient Dry Bulb Temperature: 36 degrees Fahrenheit
Relative Humidity: 68.1 %
Barometric Pressure: 14.64 psia
Power Factor: > 0.9 (at generator terminals)
Duct Burners: On as specified
Fuel Gas Temperature: 45 degrees Fahrenheit
Fuel Gas Pressure: 380 psig
Frequency:  60 Hz
Fuel Analysis as per Appendix G 2.2.1


3.2
BOP Load Guarantee   The Contractor guarantees the BOP Load shall be 3716 kW or
less with no duct burners on, all CTGs at full load and all other parameters as
described in Section 4 of this Appendix F.



3.3
Maximum Guaranteed BOP Load   The Contractor guarantees that the maximum BOP
Load shall be 4459 kW with no duct burners on, all 3 CTGs at full load and all
other parameters as described in Section 4 of this Appendix F.



3.4
Guaranteed Noise Level   is defined as the far-field noise sound levels at the
following locations, which Contractor guarantees will be equal to or lower than
shown:



Southern SPP boundary
80 dBA @ southern R/W of W Dowling Rd
Residence (east of RR)
50 dBA
Western CEA property line
80 dBA
Park boundary
50 dBA (west of Minnesota Dr)



For avoidance of doubt the near field noise levels will be guaranteed by
Contractor but are not part of the Guaranteed Noise Level guarantee.


3.5
Reliability Guarantee   The Contractor guarantees that the Plant will generate
on a continuous basis during a 72 hour reliability test a net output averaging
no less than 96% of the program dispatch load as per the test in Section 4 of
this Appendix F.


 
 

--------------------------------------------------------------------------------

 

SECTION 4
PERFORMANCE TESTS


4.1
GENERAL



4.1.1
Management of Tests



Contractor shall be responsible for providing all necessary permanent and
temporary Equipment, Materials, instrumentation, and services to meet
commitments with regard to this phase of the Work.


Company will provide technical assistance required for testing, commissioning,
startup and performance testing.


Contractor shall retain an independent testing contractor to conduct source
emission tests for each CTG/SCR train and CEMS certification tests.


Contractor shall provide and arrange Plant Performance Tests and demonstration
tests to demonstrate the Plant meets the Performance Guarantees stated herein.
This shall include a 72-hour reliability test.


Contractor may combine tests as long as the approved test procedures address any
and all test combinations.


Contractor shall prepare for review and approval by Company all Performance Test
procedures and protocols.


4.1.2
Test Procedures



Not later than ninety (90) days prior to the scheduled Substantial Completion
Date, Contractor shall prepare and submit to Company a set of test procedures
and protocols for conducting such tests for Company’s review and approval.  The
test procedures shall incorporate the provisions of this section and shall
include data sheets, preliminary correction curves, compliance assessment
procedures and proposed test report format as applicable.


4.1.3
Test Instrumentation and Calibration



Permanent Plant instrumentation shall be utilized whenever possible for making
required test measurements. As determined by Contractor, specific test
instrumentation may be used to supplement permanent Plant instrumentation and
enhance test accuracy as required.  All primary test instrumentation used for
test calculations shall be calibrated per the ASME PTC codes and copies of all
calibration sheets shall be provided to Company.  Company has not included any
special test instrumentation for testing of the CTG. Contractor shall provide
and make provisions for any additional test instrumentation required to perform
the required tests.


4.1.4
Plant Operation During Testing



Throughout the duration of testing, the Plant shall be operated in accordance
with the requirements of Applicable Law.  Equipment shall not be operated in any
way that may impact manufacturers’ warranties or exceed any operating parameter
stated in the manufacturers’ O&M manuals or Operations and Maintenance Manuals.

 
 

--------------------------------------------------------------------------------

 

All Plant systems must reach a steady-state before the start of each test.
Systems which are designed to operate intermittently shall be deemed to be in
steady-state operation as long as the conditions that start and stop the
operation of the system are not exceeded during the test period and the system
is available for operation as designed.


4.1.5
DELETED



4.1.6
Suspensions and Deviations



Contractor and Company may mutually agree when situations arise during the
performance testing or demonstration testing that may warrant deviations from
approved test procedures.  Agreements reached during these consultations (such
as whether to discard erroneous data) shall be recorded, acknowledged in writing
by authorized representatives to be named in the test procedures, and shall be
binding for both Parties.


4.1.6
Performance Guarantee Tests



The required performance guarantee tests are noted in the following table:



 
Guarantor
Guaranteed GE CTG Net Electrical Output
GE
Guaranteed STG Net Electrical Output
Mitsubishi
Guaranteed CTG Heatrate
GE
Guaranteed Exhaust Energy (Heat Balance Method)
GE
BOP Load Test (Excluding Company-Procured Equipment )
Contractor
Maximum Allowable Stack Emissions at Each Stack
GE/Company
NOx (See Note 4)
GE/Company
CO
GE/Company
VOC Emissions
GE/Company
Ammonia Slip
GE/Company
PM10 (See Note 5)
GE/Company
Startup Emissions
GE/Company
Near-Field Noise (Equipment)
Contractor
Far-Field Noise
Contractor
CTG Near-Field Noise
GE/Company
STG Near-Field Noise
MPSA/Company
OTSG Near-Field Noise
TBD/Company
Guaranteed OTSG Performance
TBD/Company



Notes:


 
1)
Emission tests shall be conducted in accordance with the testing methods as
required by the ADEC for each pollutant and in accordance with GE testing
procedures and conditions.

 
2)
CTG Degradation:  “New and Clean” is defined as less than or equal to 200 site
fired-hours per the CTG purchase agreement with GE.  If Contractor is unable to
commission the CTGs and balance of Plant within this limit, it shall be adjusted
as necessary to account for CTG degradation in accordance with GE’s approved
procedures.


 
 

--------------------------------------------------------------------------------

 

 
3)
NOx Emissions - Test method for NOx shall, if possible, conform to EPA Method 20
and in accordance with GE testing procedures and conditions.

 
4)
NOx actual limit (as required by Permit) at ISO ambient conditions.

 
5)
PM10 limit is at ISO ambient conditions.



4.1.7
General Approach



Prior to conducting Plant Performance Tests, Contractor shall coordinate and
schedule the CEMS certification.  If the CEMS has not been certified, the
Performance Tests can be conducted using a certified 3rd party stack tester.


Contractor shall conduct tests to verify OTSG, CTG, and STG unit performance,
plus combined cycle power output, fuel consumption, emissions, and Plant
electric parasitic loads.  Contractor shall provide all necessary test
instrumentation, parts and labor for the Performance Tests. Performance tests
shall be performed in accordance with ASME PTCs as required, provisionally
including aspects of PTC 4, 6, 22 and 46 and in accordance with Company-Procured
Equipment suppliers’ testing requirements and conditions.


During all Plant Performance Tests, the Plant shall be operated in a mode that
is representative of the long-term normal operating configuration with all
equipment operating as designed and within limits prescribed by manufacturers’
O&M manuals and the Operations and Maintenance Manuals consistent with Prudent
Industry Practice.  No normally operating systems should be taken out of
service, including bypassing or suppressing of alarms, unless specifically
allowed for in the Company-approved test procedure.


Instruments for primary measurements shall be calibrated using standard
reference sources or shall have been previously calibrated and certified by
independent nationally or internationally approved calibration authorities
(NIST-traceable).


Calibration certificates shall be provided for all test instruments at the time
of test.  Any and all costs involved in preparation of calibration certificates
shall be to Contractor’s account.


Precision test instrumentation will generally be utilized per the relevant ASME
PTC.  Allowances will be made for measurement uncertainty in performance
calculations. Measurement uncertainty will be based on the accuracy of the
individual instruments used in conducting the Performance Tests.  An analysis of
the pre-test measurement uncertainty shall be performed by Contractor, in
accordance with ASME PTC 19.1 as part of the detailed Performance Test procedure
and shall be submitted to Company for review and approval.  Post-test
measurement uncertainty will be in the performance test report.


For all equipment other than the CTGs the Performance Tests shall consist of
four consecutive one-hour tests. During each one hour period all equipment shall
meet the guarantees.


4.2
Plant BOP Load



During the Plant net power output and Plant net heat rate tests the Plant total
parasitic load power consumption shall be measured with the results corrected to
Plant design conditions.  Test results shall be adjusted so that the corrected
results do not include the parasitic load associated with Company-Procured
Equipment, Company-Procured Equipment parasitic losses and electrical load
associated with the Plant operations building.

 
 

--------------------------------------------------------------------------------

 

4.3
Air Emissions



Testing shall be done in accordance with the approved air permit, ADEC rules and
regulations, EPA rules and regulations and in accordance with GE testing
procedures and conditions.


Normal Plant start-up and operating procedures shall be used when operating the
units during the tests.  The CTGs shall be operated between minimum load of 50%
based on Company Procured Equipment and 100% of baseload.


4.4
CTG Power Output, Heat Rate and Exhaust Energy



Contractor shall conduct individual CTG power output, heat rate and exhaust
energy tests to verify each CTGs performance while in compliance with the stack
emissions guarantees listed in the table above. Each CTG shall be individually
tested for generator gross electrical output and fuel input in accordance with
the performance and acceptance testing requirements described in the GE CTG
purchase agreement  appendices. The test data will be corrected to design
conditions using the ASME Power Test Code 22 as modified by GE and by using GE’s
correction curves and correction procedures. The Plant Performance Tests shall
be completed as a condition of Substantial Completion.


Contractor shall provide instrumentation meeting the maximum allowable
uncertainty criteria identified in the ASME PTC 22. Contractor shall prepare an
uncertainty calculation in accordance with the procedures defined in ASME PTC 22
and by ASME PTC 19.1 to establish the overall test uncertainty.


Contractor is only required to perform the CTG performance testing.  Contractor
is not responsible for CTG equipment performance guarantees.


During the Plant net power output and Plant net heat rate tests the GE supplied
equipment parasitic load power consumption shall be measured with the results
corrected to Plant design conditions.


During the Plant net power output and Plant net heat rate tests, GSU losses
shall be determined with the results corrected to Plant design conditions.


4.5
Noise Emissions



Noise measurements shall be made with the Plant operating at baseload conditions
in its normal Plant configuration.


Noise tests shall only be carried out when weather conditions are dry with light
winds.  Wind speed shall be calm and not exceed 5 mph during any noise
measurements.


The results of the noise measurements shall be reported together with the
operating conditions of the Plant equipment, meteorological conditions, noise
measurement locations, and details of the instrumentation used for the
measurements.  Any corrections made to the measured noise levels to take account
of background noise levels or noise from other sources should be identified.


Near-field Noise: Contractor shall guarantee that the sound level from all
Equipment (other than Contractor Equipment) after erected and installed as an
integrated part of the Plant shall not exceed 85 dBA when measured at five (5)
feet above the base elevation of equipment and at a horizontal distance of three
(3) feet from the Equipment surface.

 
 

--------------------------------------------------------------------------------

 

Equipment that need not meet the above criteria includes the following: gas
compressors, air cooled condenser, building ventilators, stacks, CTG inlet,
relief valve vents, and start-up valve vents.


The near-field noise level guarantee is limited to normal continuous operation
of the Plant.  Each measurement of continuous Plant noise shall be made over 5
minute long sample periods.  Any extraneous noise shall be adjusted for.  The
measuring equipment shall comply with ANSI S1.4 precision standards.  The test
instrumentation shall be calibrated before use.  All noise tests shall be
conducted by Contractor in accordance with ANSI Standards and good engineering
practice.


If the average of A-weighted sound levels, per piece of Equipment, assuming
free-field measurement conditions, does not exceed 85 dBA, the Equipment will be
considered to pass this portion of the noise guarantee.


4.6           Reliability Test


The reliability test shall last for a period of 72 consecutive hours and shall
demonstrate compliance with the Reliability Guarantee.


The reliability test output shall be between 50% to 100% of full CTG power
output based on a load schedule provided by Company and agreed by Contractor
prior to commencing the run, and may include start­ups, shutdowns and other
normal Equipment operation.


The term "Equivalent Availability" is specifically defined as follows for the
purposes of the reliability test:  EA = ((A+B+C)x100%)/72,



 
where: 
EA =       Equivalent Availability in percent (%).



 
A =
Total number of hours during the reliability test that the Plant  is operating
at the output required by dispatch control. These hours may include time to
start-up, shut-down or other normal operation.



 
B =
Total number of hours during the test that the Plant is available for normal
operation, but the Plant is not allowed to operate or not allowed to operate
normally due to Company, Company-Procured Equipment defect or malfunction.



 
C =
Total number of hours during the test that the Plant is not operating, but is
available for normal operation up to base load, including start-up, shut­down,
coat-down or other normal unit operation.



 
 

--------------------------------------------------------------------------------

 

[logo5.jpg]
 
Bothell, Washington


APPENDIX G
STATEMENT OF WORK


FOR A


COMBUSTION TURBINE GENERATOR COMBINED CYCLE
POWER PLANT
(GE LM6000)


FOR


SOUTHCENTRAL POWER PROJECT
ANCHORAGE, ALASKA


Revision A


(Redacted)


 
 

--------------------------------------------------------------------------------

 
 
200 MW COMBINED CYCLE PROJECT


ANCHORAGE, ALASKA


SOUTHCENTRAL POWER PROJECT


Engineering, Procurement & Construction (EPC) Contract


APPENDIX H – TERMINATION FEES
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix H
Termination Fees
           
 Month End
Month
Period
Cumulative
Percentage
Period Percentage
           
LNTP
0
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Jun-10
1
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Jul-10
2
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Aug-10
3
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Sep-10
4
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Oct-10
5
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Nov-10
6
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Dec-10
7
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Jan-11
8
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Feb-11
9
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Mar-11
10
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Apr-11
11
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
May-11
12
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Jun-11
13
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Jul-11
14
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Aug-11
15
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Sep-11
16
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Oct-11
17
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Nov-11
18
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Dec-11
19
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Jan-12
20
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Feb-12
21
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Mar-12
22
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Apr-12
23
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
May-12
24
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Jun-12
25
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Jul-12
26
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Aug-12
27
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Sep-12
28
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Oct-12
29
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Nov-12
30
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Dec-12
31
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Jan-13
32
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Feb-13
33
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Mar-13
34
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Apr-13
35
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
May-13
36
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Jun-13
37
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Jul-13
38
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
Aug-13
39
XXXXXXXXXX
XXXXXXXXXX
XXXXXX
XXXXXX
               
XXXXXXXXXX
   
XXXXXX

 
The termination fees under this Contract at any given time shall be equal to the
amount specified under the column captioned "Cumulative" that corresponds to the
date of termination less any amounts already paid by Company to Contractor under
the Contract (prorated for partial month).


 
 

--------------------------------------------------------------------------------

 


200 MW COMBINED CYCLE PROJECT


ANCHORAGE, ALASKA


SOUTHCENTRAL POWER PROJECT


Engineering, Procurement, & Construction (EPC) CONTRACT


APPENDIX I - REFERENCED DRAWINGS AND DOCUMENTS


 
 

--------------------------------------------------------------------------------

 
 
Reference Drawings and Documents


Document Number
Document Title
Revision
Date
0880 E001
Overall One Line Diagram
B
June 11, 2010
0880 FD001
Heat & Mass Balance Process Flow Diagram
B
June 11, 2010
0880 FD002
Water Balance
B
June 11, 2010
0880 GA002
Plot Plan
C
May 13, 2010
0880 SK800
Control System Architecture
B
June 9, 2010
Att-09
SPP Tool List
-
-
SCPP-SP-CE-CV-0001
Southcentral Power Plant Water Mainline Extension
1
December 1, 2008
SCPP-SP-CE-CV-0002
Southcentral Power Plant Sewer Mainline Extension
1
December 1, 2008
SCPP-SP-CE-CV-0002
Southcentral Power Plant Temporary Water & Sewer Utilities
1
December 1, 2008
0880 SK001
0880 SK002
SNC Temporary Facilities Drawing
1
June 18, 2010
-
SPP Required Noise Levels at Receptor Locations
A
April 13, 2009



(Redacted)


 
 

--------------------------------------------------------------------------------

 


200 MW COMBINED CYCLE PROJECT


ANCHORAGE, ALASKA


SOUTHCENTRAL POWER PROJECT


Engineering, Procurement & Construction (EPC) Contract


APPENDIX J - PROJECT SCHEDULE


(Redacted)


 
 

--------------------------------------------------------------------------------

 


200 MW COMBINED CYCLE PROJECT


ANCHORAGE, ALASKA


SOUTHCENTRAL POWER PROJECT


Engineering, Procurement, & Construction (EPC) Contract


APPENDIX K - EXECUTION PLAN


(Redacted)
 
 

--------------------------------------------------------------------------------

 